Freedom of movement and residence for EU citizens
The next item is the report (A5-0009/2003) by Mr Santini, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a European Parliament and Council directive on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States [COM(2001) 257 - C5-0336/2001 - 2001/0111(COD)].
Madam President, firstly I would like to thank the rapporteur, Mr Santini, and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for this very positive report.
The report concerns a long-awaited proposal for a directive which is crucial for facilitating the free movement of persons and which takes into account the work carried out at the end of the 1990s, in particular by the high level panel chaired by Mrs Simone Veil, on citizenship of the European Union.
This proposal lays down the conditions governing the exercise of the fundamental right of free movement and residence, which is conferred directly to every EU citizen by the Treaty and enshrined in the Charter of Fundamental Rights of the European Union. In this respect the proposal represents a first step towards defining a strong concept of citizenship of the European Union, as confirmed by the basic aim of the proposal.
EU citizens should mutatis mutandis be able to move between Member States on similar terms as nationals of a Member State moving around or changing their place of residence in their own country. In particular the directive should facilitate the exercise of the right to free movement by reducing administrative formalities to what is absolutely necessary, by better defining the situation of family members, by introducing a permanent right of residence after four years of uninterrupted residence in the host Member State, and by further restricting the scope for refusing or terminating residence on grounds of public order.
The proposal also introduces important innovations by comparison to the existing acquis. In particular it extends from three to six months the period during which citizens are not subject to any formalities other than the possession of a valid identity card or passport. It suppresses the obligation to obtain a residence permit for European Union citizens, replacing it with straightforward registration with the competent authorities, which is already the case in some Member States. It establishes a system in which the European Union citizen has simply to declare that he fulfils the conditions linked to the exercise of the right of residence. Finally, it introduces after four years of uninterrupted residence a permanent right of residence which is no longer subject to any conditions.
As is rightly underlined in Mr Santini's report, the right to free movement is still subject today to many obstacles. This has been confirmed in the repeated judgments of the Court of Justice on the matter. This proposal incorporates the clarifications made by the Court's recent decisions and, once adopted, it should considerably simplify the exercise of the fundamental rights of every European citizen.
. (IT) Madam President, Commissioner, ladies and gentlemen, I would like to thank Commissioner Vitorino for this introduction, which paves the way for the presentation of my report. Indeed, the directive we are discussing represents a genuine leap forward in the debate on citizenship of the Union and the free movement of persons. For the first time, the citizen is recognised as having rights not just as an economic entity but as a person, as the holder of individual rights which, together with general rights, make up European citizenship. The rights of free movement and residence derive directly from the European Treaty, they have long been established, as the Commissioner said, and they confer on the citizens new, major fundamental rights. Indeed, one might say that this directive lays the foundations of dual citizenship - national and European citizenship - as formulated in the draft Treaty discussed in the Convention too. The introduction of the right to permanent residence is a concrete example of this.
Before looking at the directive in more detail, we should specify its scope. It is directed at Community citizens and members of their families, of whatever nationality. The principle of equal treatment of third citizens who are members of a Community family has been established since the sixties and the directive makes it even more efficient and effective.
This is a right derived from the right of the Community citizen of whose family they are members. It must be made clear from the outset that this directive does not apply to the citizens of third countries or, in any case, not to those who are not related to Community citizens, even if they are living in a Member State or enjoy free movement within the Union.
The great merit of this directive is that it combines all the previous provisions on the subject in a single text. Another merit is its clarity and, in this regard, I feel that some of the rapporteur's amendments, not least, have helped to simplify the excessively bureaucratic sections as far as is possible.
The most innovative elements include the proposal to replace the residence card, as the Commissioner mentioned, with a simple certificate of registration with the competent authorities. The registration procedures must be straightforward and direct and, in any case, the principle of self-certification must be applied, as it already is in some Member States. The principle of self-certification must also apply to the provision of proof of income and health insurance cover too. In the case of family members who are third-country nationals, an identity document must be supplied in order to prove the existence of a family relationship, purely in order to prevent abuses, which are always possible.
A further innovative principle introduced by the directive concerns the expulsion of third country citizens who are entitled to residence on Community territory. The directive stipulates that they cannot be expelled under any circumstances whatsoever. This approach applies the 'Amsterdam objective', namely the creation of a border-free area of freedom, security and justice, but some of the Member States will probably want to establish their own rules on this matter.
I have saved the most controversial issue until last, as always happens when debates are introduced in this Chamber: the family, its composition and the definitions of couple and spouse. To avoid such a vast wealth of innovative legislation being hijacked by the usual tug of war, as rapporteur, I have striven to be as open as possible, stretching my principles and the principles of the political group I represent to the limits in the interests of completing the process with the directive intact. Moreover, there is no ambiguity over the definition of spouse in terms of Community law, as the Court of Justice has confirmed on a number of occasions. In this connection and in relation to unmarried couples too, the rapporteur has appropriated a number of amendments tabled and then withdrawn by the Group of the Party of European Socialists, which appeal to the laws of the different Member States with a view to putting an end to the discrepancies which still exist at Community level. In my opinion, this democratic appeal to subsidiarity, to national sovereignty, respects all interests and should avoid the usual crusades which could well diminish the content of the report and render its scope ineffective. In short, each Member State can regulate family issues on the basis of its own legislation and concerns. It would be a real shame if we were unable to succeed in delivering a worthy text enjoying broad support to the Council, considering the marvellous opportunity of codecision we have on this matter. Moreover, it is inconceivable that we should impose on 13 States a model supported by only two of them, or that priority should be given to symbols and dogmas rather than responsible rules awaited by millions of citizens who want to be able to organise their lives.
To sum up, it has to be said that the rapporteur's approach is, for the most part, in line with that of the Commission, which has produced a coherent, objective text which, as we already know, also expresses the Council's position. We have the opportunity to give the citizens new, modern rules which provide greater guarantees of civil liberties. I am confident that they will be adopted at the vote in this Chamber and I would like to thank the committee draftsmen and all the Members who have contributed to the report with their amendments, which have, without a doubt, improved the content of the directive.
Madam President, European citizenship was one of the great achievements of the Union Treaty adopted in Nice in 1992.
In accordance with the judgments of the Court of Justice, the rights of European citizenship, including the right to free movement and residence within the Union, were fundamental rights of European citizens, whose recognition did not require any legislative implementation.
In accordance with this legal basis, the Committee on Legal Affairs and the Internal Market considered that there was no reason for the establishment of restrictions of an administrative nature, either for entry into a country or for free movement and residence.
Much progress has been made in the field of legislative organisation by means of the Schengen Agreements, but it is the case that certain countries are still resisting this progress and are not participating in it.
Therefore, the Committee on Legal Affairs and the Internal Market hoped that this proposal for a directive would represent an effective step forward by removing all the restrictions in terms of administration and content to a citizen's ability to establish themselves in another Community country.
This was the purpose of the amendments adopted by the Committee on Legal Affairs and the Internal Market.
The amendments of the Committee on Legal Affairs and the Internal Market were not accepted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and the rapporteur would naturally like them to be maintained, but has not insisted, in order not to jeopardise the agreements reached in this field.
I would like to draw attention to an amendment, however, which could to a certain extent respond to the concerns of the Committee on Legal Affairs and the Internal Market. I am referring to Amendment No 23 - which introduces a new Article 4(b) - which says that 'This Directive shall not lead to the withdrawal of existing rights established by the legislation of the European Union or Court of Justice decision'.
I believe this amendment is essential if we do not want to move backwards in terms of the rights of European citizens within the Union.
Madam President, the Commission proposal for a directive on the right of citizens to move freely is, without doubt, an important step in removing the unjustified technical obstacles that persist even in united Europe. The proposed amendments submitted by the European Parliament have of course improved the Commission's proposal significantly. The amendments submitted by the Committee on Women's Rights and Equal Opportunities aim to bring about a number of improvements to reinforce the free movement of women, taking account of the specific problems faced by women and the principle of non-discrimination on the grounds of gender.
Unfortunately, Commissioner, your ambition to allow European citizens to exercise their right of residence freely and without impediment has not resulted in a text that is gender neutral and takes account of the specific problems faced by women. The main problem concerns women who are economically dependent on their husbands and who, in the event of death or separation, have no prospects of extending their right or continuing to reside in another European country. In other words, they are automatically deprived of any legal rights derived from their residing in another Member State of the Union. We feel this needs correcting.
The Committee on Women's Rights and Equal Opportunities also emphasises the importance of protecting all interpersonal relations by giving live-in partners of either sex the same rights as a spouse. More and more Member States are finding ways of recognising couples who live together without officially getting married. Most countries now allow partners to be officially registered and this category therefore needs to be included in the definition of family members.
Madam President, Commissioner, ladies and gentlemen, the draft directive put before us today marks a great leap forwards in the realisation of our European Community, for it will be through EU citizens enjoying freedom of movement that we will achieve our objective. What the directive has in mind is that journeys by EU citizens between the Member States should be subject to the same conditions as those undertaken within individual Member States, in other words, the intention is to demolish the remaining barriers and surmount the bureaucratic and political hurdles and obstacles that block the way to freedom of movement. This leads me, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, to emphatically endorse the Commission proposal and the refinements and modifications that our esteemed rapporteur has made to it. Such is our objective towards which we are journeying, and I am convinced that we can reach that objective providing that certain conditions are complied with.
I was disappointed by the way in which certain Members, in this debate on the great issue of freedom of movement, focussed their attention, to the exclusion of all else, on the definition of what we are meant to mean by 'family'. Although this is just a small part of the whole, and needs to be discussed, we should bid farewell to the view that a select few know what is meant by 'family', and that their definition should be imposed on all other Members of this House or on the Member States. That is not acceptable. We should arrive at a compromise, and do so by accepting the fact that the various states have different conceptions of this and make different arrangements for it. What we should not be doing is allowing the few to take it upon themselves to impose their concept and definition of the family on all the other states. If we can manage to stand back and arrive at consensus by accepting individual Member States' diverse arrangements, this proposal will win acceptance by a broad majority. In the interests of EU citizens' freedom of movement, I appeal to all those who have introduced these proposals to follow where reason leads.
Madam President, on behalf of my colleague, Carmen Cerdeira, who has been shadow rapporteur for this report, and who unfortunately cannot be here, I will try as far as possible to speak on behalf of my political group.
Citizenship of the Union - institutionalised and created as such by the Treaty of Maastricht and later modified by the Treaty of Amsterdam - confers a series of rights and duties on the nationals of all the Member States.
The intention is to associate the citizens with the process of European integration, giving them more involvement, strengthening the protection of their rights and promoting the idea of a European identity by means of the creation of a sense of belonging amongst the citizens of the Union. The citizenship rights and the Union as a whole will only have credibility amongst the citizens if they can be applied in practice in their everyday lives.
Within the context of citizenship of the Union, one of the fundamental rights that citizenship confers is laid down in Article 18(1) of the Treaty, which gives every citizen of the Union the right to enter, move and reside freely in the territory of the Member States.
The same right, with a similar wording, is conferred on the European citizen by Article 45(1) of the Charter of Fundamental Rights, and this seems to us very significant.
Consequently, these rights are of a constituent and not a declarative nature. In other words they are acquired regardless of any permission granted by the Member States.
We welcome the Commission's proposal, which we consider to be a genuine step forward. The movement of the Union's citizens amongst the Member States should be carried out mutatis mutandis in conditions similar to those of the citizens of a particular State.
In reality, Madam President, the Union's citizens have taken this principle on board much more quickly and thoroughly than their governments. They have taken it on board and they exercise it. I can assure you that in my part of the Union, on the coast where I spend several days, there are many European citizens residing illegally who simply come and go between their two houses, one in their country of origin and one in my country, whenever they want and without filling out any papers. It cannot be demonstrated whether these people have spent the last six months in their house, because sometimes it is 60 km from the neighbouring country. The euro will make this even easier and more possible and I hope that progress can be made within the Commission. Therefore, my group has presented amendments that intend, once and for all, to end the consideration of the economic situation of people, giving priority to the condition of citizen, and to recognise that at this moment the citizens and their families are already exercising the right to free movement within the European Union.
Madam President, on behalf of the Group of the European Liberal, Democrat and Reform Party, I should like to state that we support Mr Santini's proposal, as adopted by the committee. The purpose of the directive is to give more content to EU citizenship and to increase people's freedom of movement within the Community.
The proposal would mean a consolidation of the present multiplicity of regulations, directives and judgments in this area. In this way, the state of the law would become clearer and less ambiguous. Clear legislation would, at the same time, mean that it would be easier to overcome many of the practical obstacles to people's freedom of movement that still exist.
The ELDR Group fully supports the principle of non-discrimination whereby EU citizens from other Member States are, as far as possible, treated according to the same rules as citizens of one's own country. This directive is a step in the right direction.
We also, however, support the progressive definition of the family incorporated into the proposal. On a general note, I should like to state straight away that the intention behind the proposal is not to lay down a definition of the family. The intention is, quite basically, to preserve family unity. The discussion surrounding the definition of the family ought not therefore to distract attention from the purpose of the proposal and the positive consequences of the directive's being adopted, namely a strengthening of the basis of the rule governing freedom of movement, an increase in the mobility of the labour force and, of course, the preservation of family unity.
Madam President, the proposal for a directive on the right of European citizens and their families to free movement and residence within the territory of the Member States marks a key point in the creation of a freer, more open Europe, and it endeavours, moreover, to simplify and streamline a veritable spider's web of provisions on employees and the self-employed, pensioners, students and citizens who simply wish to live in a country other than their own. Then the amendments adopted in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs have improved the original text considerably, providing greater legal certainty for workers and protecting them from the dangers of illegal immigration. Of course, European citizens should be protected from these dangers too. Certainly, a great deal remains to be done, as Mrs Karamanou and Mr Medina Ortega have made clear.
In addressing the expectations of family members who wish to live outside their own country, we have been working, not least, towards a genuine increase in civil liberties, eliminating discrimination on the basis of gender identity, sexual orientation or form of cohabitation. We are convinced that, just as rights such as the right to divorce or to have an abortion are ingrained in the psyche of the majority of Europeans, so there is also a clear need to make effective the right of those who wish to live in a country other than their own, who wish to live alone or with a same-sex partner or to build a family without being forced to marry.
I do not know whether the Council will decide or be able to preserve the political and cultural balance of Parliament's decisions, whether it will endorse the report in the form adopted by the Committee on Citizens' Freedoms and Rights, but we are sure that, should it fail to do so, it would be acting against the wishes of the majority of the Union's citizens, as Mrs Terrón i Cusí has said, with the danger of widening the gap between institutions and people.
Madam President, my group is also very happy with the proposed directive as well as with the report. While we often hear that the European Union wants to proceed with integration too quickly in other areas, this is typically a matter that people think should have been settled long ago. In fact people often think that it has already been settled, and they are then disappointed to find out that free movement is not as free as they thought.
This is about a Swede who wants to go and live and work in Italy, for example. This is now being simplified. Now I know that some Members of this Parliament, and particularly some Member States, think that this is about migration. I find that rather far-fetched. It is mainly about the free movement of EU citizens and only concerns people from third countries if they are married to or are in long-term relationships with EU citizens. So let us keep it in perspective.
An important part of this is naturally the fact that many people wanting to travel within the EU or who want to go and live in another country will not want to do this on their own but with their families or their partners. A great deal has been said about this in the report, the definition has been broadened and my group is satisfied with that. I conclude from Mr Pirker's amendments and comments, however, that the definition remains extremely controversial. Marriage - we think that this is logical; the person's spouse must be allowed to accompany them. We also think registered partnerships are surmountable; the person's registered partner must also be allowed to accompany them. We have difficulty with long-term relationships, however.
I would therefore like to quote Mr Pirker, to show that I have been listening to him closely. He said: 'We must distance ourselves from the idea that only a few people know what the definition of 'family' is.' I agree with this wholeheartedly. I think that the most important thing is that people are committed to each other, that people want to take responsibility for each other, that people want to care for each other, and I think that it is therefore absurd that we want to disrupt family life because there is a certain official signature missing. You can also look at alternatives; how long people have been living together, for example. There are alternatives; the most important thing is that people are committed to each other, that they have a family life. Perhaps there is an official signature missing, but let us, as the European Union, see what we can do about it, not disrupt family life because there is a signature missing.
Madam President, both the rapporteur, Mr Santini, and the Commission applaud European citizenship. This is now to be given concrete shape in the proposal to give EU citizens the right of free movement and residence. This right is, and I quote: 'becoming an integral part of the legal heritage of every citizen of the European Union', according to the Commission.
Precisely what heritage does the Commission mean here? I find this pronouncement just as surprising as the term 'European citizenship'. Because a Dutch person can go and work in France more easily, he suddenly feels like a European citizen. But no, he is still a Dutch person working in France. From a practical point of view it is a good and even modernising proposal. It will eliminate a lot of red tape and uncontrollable rules.
I think that there are two points on which I believe the Commission is encroaching too far on the Member States' decision-making authority. Firstly in article 25, in which a host country is prohibited from issuing an expulsion order when the person concerned has obtained a permanent right of residence. Then in article 30, paragraph 2, which states that a person may resubmit a request for admission no more than two years after expulsion. That is really badly thought through.
I cannot support the amendments in the Santini report that extend the definition of partner and that tone down the Commission's amendments.
Madam President, we have been waiting for this directive on the free movement of persons for many, maybe too many years, and now it is here at last, we support it, it has our backing. In actual fact, I have taken the floor not least in order to present to the rapporteur, both in words and on paper, the Transnational Radical Party's petition, signed by 1122 people of 30 different nationalities, who are calling for full respect for the free movement of persons within the European Union in order to eliminate discrimination against same-sex couples.
In this regard, I would like to say, in particular, to the rapporteur, Mr Santini, and Mr Pirker - who appears to see in some of the amendments and sections which have been included by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs the desire to use the directive on free movement to impose a single family model throughout Europe - that this accusation is unfounded, and the texts they adopted prove it. What we are trying to do is not impose a single family model unduly but ensure that, with regard to the free movement of persons, with regard to European legislation, therefore, there is no difference in treatment, no discrimination on the basis of the fact that some couples are recognised to take a particular form, to be same-sex or heterosexual couples. This is our request. We do not think that in providing for the free movement of persons within the European Union we would automatically be introducing same-sex marriages throughout Europe, but if same-sex marriages are recognised in one country, when the same-sex couple moves to another country, its rights in terms of free movement - not in terms of all family rights - should be recognised. This is the point, and that is why I am asking the Members of the other groups not to remove the phrase 'irrespective of sex'. The objection has been raised that it is unnecessary, that it is superfluous. We are not lawyers or barristers. We simply believe that this phrase, this expression should be preserved in the text. If it then proves to be superfluous, so much the better. Therefore: free movement irrespective of sex of persons who have entered into marriage or unmarried partnerships.
Madam President, Commissioner, ladies and gentlemen, as I highlighted in my report on European citizenship, which we adopted in plenary last September, recognising European citizenship has been a slow process that even today faces too many obstacles, with initiatives having to be carried out to ensure that the concept of European citizenship is fully implemented in its political, administrative, judicial, social and economic aspects.
I also recommended at that time that, in order to deal with the obstacles still hampering EU citizens' exercise of freedom of movement and residence, the proposal for a directive that we are discussing today should be adopted as rapidly as possible. By reworking existing texts, this proposal attempted to introduce the much -needed streamlining by combining in a single legal instrument the right to free movement and residence in the European area, and enshrine, specifically, the right of permanent residence at the end of four years of continuous residence. This is a welcome proposal.
The work of our rapporteur, Mr Santini - and very good work it is - has helped to introduce into this proposal a set of contributions that I believe are extremely positive. There are, nevertheless, two areas that have already been mentioned in this debate, which still pose problems. They concern the definition of the family, an excessively broad definition, which appears to seek to force national legislation to recognise the definition of an unmarried partner as a family member. I believe that common sense would here dictate respect for national law and for the provisions laid down in each Member State. This also applies to the excessively broad concept of family member, on which I think it would be more reasonable to uphold the current acquis for direct descendants and direct relatives in the ascending line, contrary, therefore, to the widening put forward in the proposal. This could lead to an enormous increase in the number of people requesting family reunification. The widening of the definition proposed by Mr Santini is therefore acceptable on humanitarian grounds or on serious health grounds.
Madam President, I thank the rapporteur and the Commission for bringing forward this important report, dealing as it does in a sound way with significant matters. We in this Parliament must endeavour to do all we can to make it easier for European citizens to move freely around the Union.
It is somewhat anomalous that, at the moment, it is easier to move goods or capital around the European Union than it is for European citizens to move around. Mr Vitorino said at the beginning that free movement is subject to too many obstacles, and Mrs Buitenweg has just given some examples that make this obvious. If the European Union is to move closer to the citizen, we have to make it much more of a common market for people than it is at the moment.
However, just as with business, in order for this to function efficiently there must be regulations. For example, British pensioners retiring to Spain and others travelling from one country to another for work must be freed from unnecessary bureaucracy and excessive red tape. If we are to meet our target of making the European Union the most competitive economy in the world by 2010, and make it as easy for EU citizens to move from one Member State to another, as it is for US citizens to move from one state to another in the United States, then we need a free flow of European nationals moving between countries to live and work. This is about European citizens and their families being able to move around freely for work and to live; it is about teenagers getting residence permits in the country in which they have grown up.
However, there are aspects of this report which could be misinterpreted or abused. That is why we need to build in a few extra clauses. My own government is concerned to ensure that our efforts to facilitate freedom of movement for legitimate EU nationals do not open new channels that could be exploited by criminal gangs and others.
As we are all too aware, we live in a dangerous world. There is a minority - albeit it a very small minority - of people who may want to exploit for illegal and violent purposes the freedom of movement that this report facilitates. Therefore, we should not deny Member States the right to exclude people where there is a proven threat to national security.
We need a few other safeguards to protect people from the hazards of modern living. I endorse what Mr Di Lello Finuoli said: the real issue is not whether people are married or with whom they are in a lasting relationship. The Treaty guarantees the right of all citizens to family life and we, as a Parliament, are empowered to uphold this. Others have spoken about this. Legitimate and lasting partnerships should never be put under threat. On the other hand, as a balance, perhaps we need to ensure that there are safeguards to discourage the small minority who might want to use marriage as an avenue to gain illegal entry. It is about free movement for people and freedom to live their lives as they wish: a free market for people, a common market for EU citizens and their families.
Madam President, this proposal finally delivers on the 50-year-old promise to allow EU citizens and their families to reside in another Member State. It is great news for the cause of freedom. But to listen to some, including 'conservatives' in the British Labour Government, you would think it was all about facilitating illegal immigration and terrorism. It is time for this misinformed hysteria in the UK to stop. There are sufficient safeguards in this measure and in EU law.
On the definition of family that EU citizens can take with them when they move, this must at least respect the law in the country of original residence. Why should a Swedish gay registered partnership lose all recognition of status when they move, for instance, to Italy? Governments, including the British one, are very happy to champion the mutual recognition principle in criminal penalties, including the European arrest warrant. Let us also champion it for freedom and rights for people, including British people.
Madam President, Commissioner, ladies and gentlemen, the proposal for a directive on the right of EU citizens and their family members to move freely and reside within the territory of the Member States results from the new legal and political state of affairs created by the introduction of citizenship of the European Union. The various items of legislation currently in existence are to be replaced by a single act, conditions and formalities are to be changed, and what now needs to be clarified is which restrictions are to be permissible for reasons of public order, security and health.
What is under discussion is the rights of EU citizens and their family members. In the deliberations in the Committee on Women's Rights and Equal Opportunities, we came up against the problem of defining what is meant by 'family members', and I gather from what I have heard this morning that we were not alone in doing so. How, today, do we define the family? Does 'family' mean father, mother, children, along with parents and grandparents? Does 'family' include unmarried couples of whatever gender? Here we find that the legal position varies from one Member State to another, and this, in my view, is where the Member States' subsidiarity must prevail. At the same time, it strikes me that a European definition of the family is urgently needed; after all, it is what we have to work with.
Who will give security to the mother or father who brings up children and is therefore unable to take up employment that could provide them with evidence of their own secure income, if the working partner dies or leaves them? In the case of residence for a period in excess of six months, they are still required to submit a declaration demonstrating their economic independence, but it is often the women whose economic-dependent status puts them in an unstable position. This means that we need an independent legal status for spouses. As I see it, a family exists when someone takes on the responsibility for educating someone else, providing for them, and caring for them. Society has to give security to those who do this, who commit and bind themselves to doing this - and I do indeed include among them those who have signed a marriage certificate.
Madam President, I agree with the Commissioner that this is about citizenship of the European Union and it is crucial for the facilitation of the free movement of our citizens. As you rightly say, Commissioner, everything else being equal, EU citizens should be able to move between Member States and the administrative burden should be reduced to that which is absolutely necessary.
I welcome in this report the wider definition of 'family' and the importance given to the consideration of humanitarian grounds in the application of this directive. However, the wider definition of family will not be welcomed by all, and I do not share the UK Government's - my own Labour Government's - analysis of this directive.
On the wider definition, we must examine our prejudice and our firmly held beliefs. This is about national citizenship and EU citizenship. We must move forward at a pace which must not be dictated by the Member State least likely to reform. The definition of 'spouse' may be clear according to the European Court of Justice, but it is up to us as legislators to redefine and to revisit definitions, especially in the light of modern family life and the diversity of durable and lasting relationships.
On that point, I stand here in a same-sex relationship of 20 years, yet my partner of 20 years would not be given the definition of family if he were to move with me to Brussels so I can do my work in the Parliament. I am asked to pay the same taxes, to live by the same laws, but both I and my relationship - which cannot be recognised in the United Kingdom - are denied equality. So, we encourage people either to enter into honest, durable relationships, or we encourage them to enter into marriages of convenience which would drive a coach and horses through this directive and all of its intentions.
This is either about the free movement of all of our citizens or it is not. Baroness Ludford is absolutely right. There should be a principle of mutual recognition here. I ask the PPE-DE Group to join with us, to explore the possibilities and reach a sensible compromise with the Council, recognising the modern world and affording equal rights to all of our citizens, not equal rights for some.
The free movement of persons that we are discussing here is one of the core principles of the European Union, and it is odd that we are still having all manner of differences of opinion about it. The present labour market and the opportunities for study and enjoying your retirement in a country other than the one you come from call for Europe to have flexible rules. They should not hinder anyone unnecessarily. It nevertheless looks as if the Commission wants to exclude a significant group of citizens from this right, namely those citizens who want to take their families with them to another country but who are unmarried or in a registered partnership that is not recognised in the other country. For example, a French woman who is in a registered partnership cannot take the man or woman of her dreams with her to Italy because there is no such thing as a registered partnership there. Mr Pirker says that is a minor detail; to me it looks like a disaster. Even two men or two women who were married in the Netherlands or in Belgium cannot go to Greece together if one of them is going to work there. Imagine what it must feel like. In the Commission's proposal, family members can only accompany people going to another country if they are spouses in a heterosexual marriage or if they are unmarried partners and the host country equates these couples with married partners. This approach, however, results in discrimination on the basis of nationality, something that was prohibited in the European Union a long time ago. It is an odd matter that we have to fix.
A number of fellow MEPs and myself have therefore submitted amendments to introduce the system of mutual recognition in this area, and these have also been accepted in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. This system ensures that all possible forms of relationship are mutually recognised by the Member States. Marriage, the registered partnership and also the de facto partnership - irrespective of their composition, in other words, irrespective of sex. Incidentally, we are not only talking about same-sex couples; a growing number of men and women choose not to marry and prefer to cohabit but without losing all their rights. Fortunately there are already eight Member States who enable their citizens to do so. This freedom of choice must not, however, be lost when these citizens cross the border. I am therefore pleased that the vast majority of this Parliament appears to support the application of the principle of mutual recognition in this area. This is a big step forward and augurs well for the coming discussions with the Council. So if that is the case, why does my group want to retain the phrase 'irrespective of sex'? The reason for this is that our friends in the Group of the European People's Party have not been able to agree whether they are indeed willing to apply this principle of mutual recognition across the board, in other words including relationships, marriage relationships and non-marriage relationships between persons of the same sex from those countries where they are legally permitted. To us, partial equality is no equality at all. Given this doubt, there can be no harm in promoting the rights of homosexual men and women a little more in the meantime. In that respect I can only underline what Mr Cashman said, and I therefore hope that our friends in the Group of the European People's Party will be able to take the chill out of the air in the next phase of this stage in the legislation.
Madam President, freedom of movement is the core of EC law. We must turn freedom of movement into a reality within the EU. I therefore welcome uniform regulations that may make it easier for people to move without difficulty between the various Member States of the EU. Following enlargement, it will be still more important for the rules governing freedom of movement to be clear and simple so that all EU citizens, both new and old, are aware of their rights and of the rules that apply.
In order to encourage increased movement within the EU, we must begin by simplifying the rules. The rules must also be generous. I am therefore pleased that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has proposed rules that facilitate the freedom of movement of different family members. I am especially pleased that this committee has proposed extending the concept of the family. People who do not live in what, from a legal point of view, are traditional family structures must have the same right as married couples to live together in the countries of the EU. They must be entitled to feel sure that the same rights apply to us all. That is of course a challenge for many in the EU since it brings traditional thinking into question. We must nonetheless accept that challenge and the opportunity it provides, precisely because we live in a common union and wish to create a common EU citizenship. Ultimately, we are concerned here with respect and the equal value of every person. The regulations governing family issues in the EU must be generous and non-discriminatory.
Madam President, first of all I would like to thank the rapporteur once again for his excellent report and confirm that the Commission will be able to incorporate the vast majority of the proposed amendments into our amended proposal, which we will present shortly.
Let me turn to the two controversial issues during this debate. First of all, concerning Article 2 and the concept of family, one has to recognise that harmonising the conditions of residence for European Union citizens must not result in our imposing modifications on Member State legislation defining family status. I understand this debate and the difficulty of, on the one hand, ensuring compatibility with Article 13 of the Treaty, which is the legal basis for combating discrimination, including discrimination against unmarried couples or same sex couples when, on the other hand, the Treaty excludes Family law from the scope of competences of the European Union. In this very sensitive field, the Community must respect the developments introduced in Member State legislation and must be flexible in this. There is no universal legal solution for this kind of de facto partnership or for registered partnerships or same sex marriages.
I would like to draw your attention to the fact that we should not exaggerate the extent of the practical difficulties that unmarried couples or same-sex couples encounter in exercising the right of residence. In fact, when the two people are citizens of the European Union, they both enjoy the right of residence by virtue of Article 18 of the Treaty, independently of the nature of their relationship. However, I recognise that the problem arises when one of them is a third-country national. For the time being, the Commission's proposal is to define marriage with reference to the term 'spouse', and we do not seek to define this term. In fact, at present, the legislation of only two Member States recognises union between persons of the same sex as marriage.
Under the case law of the Court of Justice, the term 'marriage' designates a union between persons of the opposite sex. The Commission prefers, at the present stage, to follow the case law of the Court of Justice, and to use a formula that allows progressive interpretation of this concept on the basis of future developments in the legislation of Member States.
As regards unmarried partners, including registered partners, the Commission also considers that the recognition of these situations will have to be made by reference to the host Member State legislation. I understand the argument of mutual recognition, but one has to be very careful when using it. The recognition for the purpose of residence of unmarried partners on the basis of the legislation of Member States of origin could pose problems to those Member States whose family legislation does not recognise these possibilities. In addition, the principle of non-discrimination requires that the host Member State treat unmarried couples of other Member States in the same way as its own nationals. I believe therefore that everyone will agree, particularly in this field, that we should not create reverse discrimination. That would be the actual outcome of such a proposal.
I will follow your deliberations tomorrow and the negotiations with Council very closely. I am sure that all of you are aware of the difficulty of this debate and the different approaches of the Member States.
The rapporteur has suggested an amendment to Article 21 concerning equal treatment which aims to exclude inactive people from social assistance during the first six months rather, than the first four years of residence, until they acquire permanent rights of residence, as provided for in the Commission's proposals. I am aware that the Commission's text needs to be adapted in the light of the recent judgment of the Court of Justice in this field, which stated that any citizen residing legally in another Member State must enjoy equal treatment with its nationals in matters of social welfare. However, despite the fact that Mr Santini's amendment goes in the right direction, it is not possible to accept it in its current formulation as it is not completely in accordance with the judgment of the Court of Justice to which I have just referred. The Commission considers it preferable to reconsider the proposal and to better scrutinise the content of the Court of Justice judgment. We will bring forward an amended proposal as soon as possible.
Madam President, I would like to ask the Commissioner a question. He said that the only problem for a couple in a registered partnership was when one of them was a foreign national. If they are both EU nationals, under Article 18, they could both independently move to another State. That is true, but what they lose is the status of registered partnership and the tax or social rights that go with that - for instance, the right to be recognised as next of kin if one of them is in hospital. His answer does not address that issue.
It is not just an immigration question, it is also a question of recognition as a family. I do not think he can just get around that, and I believe the mutual recognition argument has strong force, as in other sectors like criminal law.
Madam President, Mrs Ludford is of course right, but her remark raises a second problem, which is that of the legislation of the host country discriminating against unregistered couples. One has to recognise that partners who do not lose the privileges they have in the country of origin, will enjoy a privilege which the citizens of the host state do not have. That is the heart of the issue.
I respect your opinion, Mrs Ludford, and I look forward to the discussion with the Council under the co-decision and qualified majority voting procedures, with which you are much more familiar than I am.
Thank you, Commissioner.
The debate is closed.
The vote will take place at midday.
WRITTEN DECLARATION (ARTICLE 120)
This report and proposal for a directive constitute an important step towards giving practical shape to a basic feature of European citizenship, that of people's effective freedom of movement within the European Union.
I should like nonetheless to put forward a criticism concerned with an aspect that, unfortunately, has not been taken into account.
In fact, inequality still exists between those resident in a Member State of which they are nationals and those from another Member State whose residence in the former is on a long-term basis but who apparently enjoy a permanent right of residence, confirmed by the issue of a residence permit. These people will continue to be at a disadvantage in relation to nationals as soon as they want to cross internal borders of the European Union, for they will then have to be furnished with passports or identity cards issued by the states from which they derive their nationality, all of which implies additional administration and costs.
It is a pity that the opportunity has not been seized to put an end to this injustice, either by providing for a system of European identity cards or by arranging for the permanent residence permit to be considered equivalent to an identity card when it comes to crossing the European Union's internal borders.
The next item is the report (A5-0010/2003) by Mrs Terrón I Cusi, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal for adoption of a Council directive on the conditions of entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities [COM(2001) 386 - C5-0447/2001 - 2001/0154(CNS)].
Madam President, I wish to begin by thanking the rapporteur, Mrs Terrón i Cusí, and all those who have contributed to this very positive report which we are considering today.
By way of the proposed directive, we put forward a framework which, once approved, will lead Member States to be open and transparent about their immigration policies. This is very much a step forward. Nowadays, Member States do not know what each other's immigration policy really is. Many of the national immigration policies have in the past been simply conducted by stealth. What the public knows is that those who come in illegally, end up having their situation legalised by Member States in one way or another.
Our proposal is a first step aimed at ending such a pattern. Immigrants must be able to come in legally and be given work permits and a set of rights, if there are jobs - and we are increasingly aware that there are - that cannot be filled by the domestic job market. In this respect, it must be pointed out that such rights do not cover the right to stay unemployed in the European Union. The proposal further helps to streamline cumbersome procedures and to bring about clarity and legal security.
However, as we clearly stated in our communication on migration policy of November 2000, we do not intend to decide by directive the number of immigrants that our economies and societies are prepared to absorb. The proposed directive leaves that decision to the Member States who, together with their civil societies and, above all, their local and regional authorities, know how many they are capable of integrating.
I therefore emphasise that, as I have always said, this proposal does not allow one single entry of one single immigrant into the labour market of the European Union. The Commission is certainly not creating a subjective right to immigration. Its aim is simply to harmonise the procedure for admission and it believes such harmonisation is necessary. We simply want Member States to inform each other and the Commission of what is happening so that everybody can learn from each other's experience and find out what the added value of European responses might be. All the more so as we mostly live in a border-free area where decisions affect our neighbours. The European Union must primarily mobilise its existing human resources, including migrant workers currently residing legally in the European Union.
More must be done on training, bringing older people and women into the labour market. In this respect, the proposal gives a clear preference to the domestic labour market. There is, therefore, no incompatibility between the fight against unemployment and the proposal. Our unemployed have four weeks in which to show up and take jobs free from the competition of foreign workers. However, given that our unemployed are not always willing or capable, the effect of an ageing population and the related skills gap means that restricting legal migration risks jeopardising our economic health. As I have said before, even if Member States were to face labour market shortages, they would be free to cap the total number of migrants they are ready to admit, if they consider, for instance, that their society is already facing too much of an integration burden.
Immigration numbers are one of our citizens' priorities, and one of the areas where they clearly expect us to tackle the problem at European level. I hope that this debate and its impact on the Council will allow us to move forward.
Madam President, we have said a thousand times in this House that a global European immigration policy must be based, firstly, on the establishment of legal immigration rules and then on strong instruments to ensure that these rules are complied with. We are today discussing a proposed directive which would constitute the cornerstone of this policy, a directive on which the Council, of course, has not made much progress. Parliament should also have given its opinion some time ago, but we always lag behind on these issues.
I have chosen this moment to present my report because, for the first time in a long time, the Greek Presidency has included the issue of legal immigration on the political agenda, something which I am glad about.
The Commission's proposed directive is intended to harmonise the conditions for entry and residence for nationals of third countries who intend to enter a Member State for employment reasons. It allows the entry of workers from a third country in the event that the post cannot be filled by a national worker or a worker from another Member State of the Union or by a resident of a third country with the right to access the labour market. The proposal lays down a contract at origin for the immigrant worker, except for those who reside legally within the European Union for other reasons. The residence permit and the work permit would be combined as one single document.
The adoption of this directive would involved the recognition of the need for legal channels for immigration and would create a more transparent framework with simpler procedures, which would provide economic actors with more facilities and also reinforce the rights of immigrants.
For my part, I welcome the Commission's proposal. I only regret that the Commission, no doubt as a result of realism, has not been able to reflect in this proposed directive some of the ideas it put forward in previous communications, because I sincerely believe that we cannot continue to copy models of immigration control employed during the last century, when the industrial society was at its height, but that we must be able to imagine new procedures suited to our world, to a society and a labour market which operate according to principles which are very different to those of the decades following the war. Some of the measures studied by the Commission, such as mobility, moved in the right direction and reality will oblige us to return to them.
Madam President, this is just an opinion report. I would have preferred to have produced a resolution rather than a package of amendments - which are unlikely to be read or taken into account by those people with real decision-making powers. But for procedural reasons we have had to present a package of amendments and these must reflect two fundamental issues.
Firstly, a strong will and a strong signal in favour of a European immigration policy. We need clear rules which can be complied with. We have therefore rejected the amendments, above all those presented by the PPE-DE Group, which intended to convert the directive into a kind of recommendation which the States could comply with or not. Neither have we accepted the amendments which introduced requirements other than employment and which were difficult to verify. If we accept that the possibility of performing a job of work is what legitimises entry and residence in the Union, we must then ensure that this system works. By requiring that the immigrant has a contract or a firm offer while still in the country of origin, we are thereby regulating access in accordance with the labour market. Even in a situation of unemployment, this would simply become paralysed.
Secondly, we must establish rules which can be complied with, thereby incentivising the arrival of immigrants through regular channels and preventing illegal contracts; preventing immigrant workers from ending up in an illegal situation, for bureaucratic reasons, once in the Union; and discourage, as far as possible, the entry of immigrants without permits. We proposed three things in this regard: that people legally residing in the Union, or who are here legally for any reason or have entered with a residency permit and have lost it, can recover their legal situation and not remain permanently in an irregular situation and that the States can, if they wish, establish a six-month visa for seeking work.
Other elements we have introduced are the strengthening of equal conditions amongst workers, with a view to preventing all types of discrimination and the creation of a second-class labour market to which both immigrants and native workers would fall victim. We also intend for workers to be given equal rights and obligations, for workers to be allowed to move freely within the Member State - for obvious reasons I do not believe we have to go further - and, in general, to reduce the time periods and bureaucratic obstacles to establishing this immigration policy.
Like our citizens and their representatives, like the employers and the unions, I hope that we can create clear rules based on the criteria of efficiency and not on ideological problems, which are of little help.
Madam President, I thank the rapporteur. I too am pleased to see that certain amendments that were put forward by the Committee on Employment and Social Affairs - but not accepted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs - have been tabled by a variety of the political groups in the House. The majority position of my committee is that we need to simplify and clarify the procedures.
We have heard from a number of reputable companies about the length of time it could take to get work permits for their employees, which pushed some towards using tourist visas to get their employees into the country in order to fulfil contract obligations, and others to lose business. We heard from small- and medium-sized enterprises without departments devoted to human resources as to how complex it can be to find the individual that you want and deal with the paperwork, and how long it can take before that person actually starts work.
We heard from individuals about what a frustrating and ridiculous process it can be when an application is halted for a minor technical reason and nobody has the responsibility to inform the person concerned of what that reason is. We also heard about the issues of having to return to one's country of origin, at great expense and inconvenience, in order to apply for a new work permit attached to a new job. That was from an employee at UNICE, the employers' federation.
Hence we support the amendments about tightening up timetables and response times on work permits, about the requirement to inform the applicant of problems in an application and about moving away from the employer having to demonstrate the need, yet again, for a third-country national to fill a job if one becomes vacant within 12 months - although, from some of the horror stories we have heard about the length of time it can take to get permits, perhaps we should extend that even further.
We have tried to strip away some of the duplication between what the employer has to do and what the state has to do in trying to treat a worker as a responsible adult. We supported the ECOSOC proposal to look at the idea of a job-seeker's permit, which could be of great assistance to small- and medium-sized enterprises.
Madam President, the Committee on Petitions gets a number of submissions to do with the lack of opportunities for immigration into Europe, and this is another reason why a directive on the subject is needed. Commissioner Vitorino, you are also right to say that, following this directive's entry into force, it will be left to the Member States to decide whether they want immigration, and if so, how much of it. But, by this proposal for a directive, you are putting down a marker to the effect that 'immigration is a right.' You, on Thursday, will not be returning to a country in which, at present, 4.6 million people are unemployed. Or, to put the question another way, are there schools in Portugal in which half the children do not understand Portuguese?
It is true that we need rules on legal immigration, and that we have to control it, but it is also the case that our problems with the economy and education mean that we lack appropriate jobs for our own fellow-citizens. Despite its few tentative good points, the signal you are sending out by means of this directive is the wrong one, and it is being sent at the wrong time. For example, you also intend to grant a third-country national the right to immigrate even if he reveals the existence of a job that has been vacant for four weeks, and you, Mrs Terrón i Cusí, with your three-week period, want to undercut this proposal. This reminds me of a motor race in a James Dean film, in which the contest is to see who will be the last to jump out of a car heading for a precipice. Incidentally, the film's German title translates as 'They know not what they do'.
Despite high unemployment in Germany, there are still at present many positions that remain unfilled. One of the reasons for this is that the education system has been run into the ground. What you are now saying is, 'do not worry about reforming your own country's educational system - we shall just get immigrants to do the jobs.' - but that cannot be the solution!
So let me repeat: the proposal is well-intentioned, but it sends the wrong signal, and, by the way, as you know, Commissioner, I take the view that the Convention has to be even bolder.
Madam President, ladies and gentlemen, the directive presented by Commissioner Vitorino will be the foundational European draft law on immigration into Europe. In presenting it, he is taking a quite specifically systematic approach in generally opening up European labour markets to immigrants, whilst, by way of derogation, giving the Member States the option of taking their own absorption capacity into account and reducing the number of immigrants, right down to zero if need be. This is happening at a time when we have 15 million unemployed in Europe, and when, in my own country, the figure is nearing 5 million. Experts are unanimous in stating that this state of affairs will persist for years, so that we can say without further ado that Europe will not generally need more workers for many years to come.
They are needed in certain sectors, in certain lines of business, in certain regions and on a temporary basis, but, in principle and in general, there is no need for them. What this means is that, in the event of this directive becoming law, there will be increased pressure on Europe's labour markets, to the detriment of those who are already unemployed, and not least to the detriment of the third-country nationals who are in the European Union legally and who, in any case, are more likely to be unemployed than are EU citizens. You are opening up this possibility if a position cannot be filled within four weeks. Last year in Germany, the average vacancy, in terms of the period of time elapsing between the job being advertised and somebody taking it, was around seventy days. This shows that the four-week period is absurdly short and will, as I have said, put our unemployed under much more pressure.
The problematic thing about this system is that it involves a legal right, since, if an application is refused, the applicants are to be able to appeal to the national courts. We have already seen, to our horror, what happens when asylum-seekers make appeals of this sort, and so we do not want to repeat the experience with would-be immigrants. The report by the admirable Mrs Terrón i Cusí makes matters dramatically worse, as the majority on the committee went so far as to remove the regulatory element, the national right of control provided for by Commissioner Vitorino, so that all that is left is open access. Moreover, they have the idea that even illegal immigrants should also have the chance to apply for a work permit, which amounts to giving them a prize for getting in illegally, and one cannot sensibly support that either.
The Council has been attempting to digest this draft since as long ago as July 2001. I am quite certain that the Terrón i Cusí report will end up in the Council's great big waste paper basket, and that Commissioner Vitorino, too, will have to make substantial changes to his draft if he wants it to stand a chance of getting the necessary majority.
Madam President, I would like to thank the Commissioner and the rapporteur for her report. I very much applaud the principle of having brought this up for debate. It is a major step towards a common European immigration policy. Without legal means, many people resort to dangerous and illegal ways of circumventing frontiers. Without legal migration, we will struggle to meet our target of making Europe the most competitive economy in the world by 2010.
I was saddened by what Mr Nassauer has said. We have to move the debate forward. There are 350 million people in the European Union at the moment and there will soon be 500 million. He has highlighted that 50 million of those may be unemployed, 5 million of them in Germany. However, as Mr Nassauer will know, and as we have heard in the previous debate, it is not as easy as we would like for someone to move from one EU country to another to work. We must do more to facilitate that, certainly, but in the meantime we must also do more to have legal migration, so as to ensure that the vacant positions we have are filled. We have also got to make sure there are safeguards, because in encouraging third country nationals into the EU we must also make certain that we are not depriving those countries of the very important key workers that they need to help them develop. We do not want to take all the doctors and nurses and teachers from developing countries simply because we need them. But then neither, on the other hand, do we want to say to third country nationals: 'you can come to the EU but the only jobs you can do are the low-level, manual, nasty jobs that we don't want to do'. So we have got to have a properly balanced scheme, with legal migration that respects individuals and respects their position, supporting both third countries and the EU.
The UK may not have chosen to opt into this measure at the moment, but I am contributing to this debate and participating in it as other British Members are because we want to make certain that we have sound legislation laying down sensible provisions, so that the UK will be able to opt into it in the future.
Madam President, on behalf of the Group of the European Liberal, Democrat and Reform Party, I should like to welcome Mrs Terrón i Cusí's report. It is an important and necessary report. The conditions of entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities vary greatly from one Member State to another. Only a few common rules and procedures apply in all the Member States, and this means that there is no legal and administrative tool that can contribute to better management of migration flows. What is proposed would rectify this situation.
Adoption of the directive would lead to common rules being laid down governing the rights and duties of third-country nationals. The directive would also ensure that the existing rules were enforced equitably. What is proposed would give easier access to the labour force, and flexibility and mobility in the European labour market would in that way be increased. At the same time, the directive contains safety clauses worded strongly enough to restrict economic migration.
I believe that adoption of this report would entail some clear benefits. For one thing, procedural clarity and much needed harmonisation of the rules governing this group of third-country nationals would be created within the EU area. Furthermore, what is proposed would increase the legal rights of this group of self-supporting third country nationals who have entered their countries of residence legally. Finally, what is proposed would give the Member States a tool ensuring their ability to respond quickly to changes in the economic and demographic conditions in the labour market.
Contrary to a previous speaker, I hope that the proposal will be well received by the Council with a view to its being adopted quickly. The proposal has been passed around between the institutions for a long time, and it is therefore important that the Council should not place obstacles in the way of this important area.
Madam President, ladies and gentlemen, the proposal being examined today is aimed at establishing a harmonised legal framework for the conditions of entry and residence of third-country nationals. On this subject, it has to be stated that the European Union is still a very weak vessel. We can only regret the hypocrisy of European policies. While all countries see development aid as a means of combating illegal immigration, cooperation budgets are reduced and, with not one bit of responsibility accepted for training, there are no qualms about participating in the brain drain. There is no hesitation in cherry-picking the most promising immigrants, or those who serve our interests. As for the others, the re-admission clauses in the cooperation agreements are used in order all the better to expel those who have no papers but who are already settled in their social and professional lives and participating fully in the construction of Europe. Without a thought for the future of immigrants or their protection or even for the respect of their fundamental rights to health, education and accommodation, the economic and demographic needs of the Member States are satisfied by making use of controlled immigration that is liable to be ruthlessly exploited and manipulated and that mainly serves to make up for the labour shortage and to compensate for the demographic imbalance.
Yes, Mrs Terrón i Cusí is right. The immigration issue must be part of an overall, long-term vision of the EU's policy as a community. In this context, there is good reason for tackling the issues relating to the management of migration flows. These include essential policy on visas, policy on unifying families - particularly in relation to the rights associated with European citizenship - and the new definition of development aid, implying genuine cooperation. Although one of the Tampere conclusions is about ensuring equitable treatment for third-country nationals, this objective proves to be far from having been achieved when closer attention is given not only to the conditions of entry and residence but also to citizens' rights, particularly freedom of movement, the right to live as part of a family and those rights that should be linked to residence rather than nationality.
If European legislation enables workers from third countries to be turned into cheap labour or a kind of cannon fodder on the field of insecure employment, the European Union will lose all the credibility that it has built up over many years through its programmes to combat forms of discrimination, programmes that it is duty-bound to defend on the basis of its ideals of justice and freedom. Everyone knows that a citizens' Europe cannot be built upon forms of discrimination that give rise to injustice and exclusion and that engender racism. It is therefore our responsibility to work for a humanitarian and Community-based policy on immigration, and one that respects fundamental rights and reaffirms immigration as an opportunity for Europe.
Mr President, the proposal for a directive that we are examining today is aimed at harmonising, at European level, the rules according to which work permits are granted to third-country nationals. It presents an initial huge problem: what exactly is the point of it?
The explanatory memorandum gives three reasons for it. First of all, current rules relating to the admission of third-country workers apparently differ from one Member State to another. Where, however, is the difficulty? Rather, it is good and in accordance with the principle of subsidiarity that each state should be able to adapt the rules for accepting foreign workers on the basis of its social needs and its labour market.
The second reason cited by the explanatory memorandum is that job seekers and employers apparently come up against national administrative procedures that are sometimes, we are told, very complex. Here again, however, this is a problem for the Member States and one in which the EU authorities should not interfere.
The third reason cited is that the regulations governing the immigration of third-country workers is apparently a cornerstone of general immigration policy. That proves nothing, for the Treaty of Amsterdam has not turned immigration in general into an EU matter. What is more, Commissioner, it is, rather, the fight against illegal immigration and not the granting of work permits that, in my opinion, is the cornerstone.
All things considered, such Community harmonisation of work permits is not justified. It would serve only to open immigration policy up a little more at a time when we already have too many unemployed. For example, I would cite this surprising provision in Article 29, paragraph 4 of the proposal, specifying that a refusal by a Member State to grant a work permit to a third-country national should contain - and I quote - 'a statement of reasons based upon objective and verifiable criteria'. I believe that the granting of work permits to third-country nationals is a regalian right and that the Member States should not be hampered in this area, especially in the current economic situation in which they need to safeguard their basic interests. Moreover, this proposal for a directive would lay the foundations for still greater centralisation in the future. Our Assembly's Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has understood this so well that it is falling over itself to propose removing other powers from the Member States, for example the right to break off issuing permits for reasons connected with there being insufficient capacity to receive immigrants. It can be seen where all that would lead us if this directive were to be adopted. So overtly, however, does it violate the principles of subsidiarity and proportionality, with which we are deluded every day, that someone in the Council will, I hope, be able to stop it in its tracks.
Mr President, Commissioner, ladies and gentlemen, Commissioner Vitorino is right to say that this represents a first attempt at laying down unified rules on legal immigration by workers and the self-employed. I also take a favourable view of much of the detailed proposals, such as the - obvious - possibility of limitation by the Member States, which would make it possible to stipulate how many of which types of workers should be allowed to enter the European Union, or the deportation of offenders, the proof of financial resources and so on.
There are a lot of good things in the proposal, but we in the Group of the European People's Party (Christian Democrats) and European Democrats have two basic problems with it. In our view, the proposal exceeds, firstly, the legislative competence of the European Union. Whilst the Treaty establishing the European Communities provides specific rules on immigration, the attempt is made here to lay down a general rule of the European Union. We want the principal competence to remain where it is - with the Member States - and we want the European Union to make rules on matters within its remit, specifically on what provision - such as working visas and appropriate controls - is to be made for the entry of third-country nationals into the European Union, and on what rules should then apply to their freedom of movement within it. That is the present situation, and that is the way it should stay.
The approach contained in the Commission proposal is equally ill-chosen, as it is based on the assumption that immigration is generally necessary. It is, however, an established fact that the situation varies in every respect from one Member State to another, both as regards the qualifications needed by workers who want to enter the country and the extent to which immigration is needed. From that assumption you deduce that immigration is a right, and an actionable one at that. Such a thing exists nowhere on earth, and we do not want to have it in future either. And when this proposal is developed by the addition of proposals originating in the committee, the report goes so far that we cannot vote in favour of it. Where entry into the EU is concerned, we want framework principles; what we do not want, though, is a general rule that largely pushes back the competence of the Member States!
Mr President, in order to achieve legislation in the field of immigration at Community level we should pay particular attention to the positive effects of immigration, something we are debating here today. I come from a country - Spain - from which, until a few years ago, many citizens emigrated in search of work and today we are a country into which, thanks to our growth and stability, we receive many immigrants in search of work, often honourable work, who undoubtedly make a positive contribution to our companies and who often carry out work which our citizens reject.
The current reality, with migratory flows which are speeding up all the time, is reflected every day in the Spanish press. We see thousands of Moroccans and Sub-Saharan Africans arriving on our territory looking for work.
In view of this reality, which is not confined to Spain, we must look for a way to control and regulate the situation, in order to prevent the growing networks trafficking in immigrants.
The fight against illegal immigration requires the regulation of legal immigration. If there are employment opportunities but we do not allow the legal entry of immigrants, we will be promoting illegal immigration, and with it work which is often sub-human, dishonest and sometimes even verging on extortion.
I therefore welcome the Commission's proposal since it promotes a coordinated economic migration policy. However, as other rapporteurs from my group have said, we must maintain the Member States' competence to regulate how many immigrants they can receive to cover the work possibilities.
We must be prudent. The admission of immigrants into our labour market may become a problem in the future when the situations of each of our countries change and our labour markets have higher unemployment rates than the current ones.
We cannot provide direct access to the labour market for illegal immigrants, particularly those who entered legally, but who are now in our territory illegally, people desperate to find work. This would undoubtedly lead to exploitation by many employers and the extortion I mentioned earlier.
We must improve all the possible mechanisms for the employment of immigrants from their countries of origin. We must give employers the opportunity to employ these immigrants so that the relationship between the immigrants in the State of origin and the employers is as fluid as possible.
Mr President, Commissioner, ladies and gentlemen, I believe that we all agree that we in the European Union urgently need immigration, since our economy's labour requirements simply cannot be met by the numbers as they are at present. This is the reason why immigration is so necessary. It is also evident that any such immigration has to be managed in the best way available in order to meet the needs of the labour market at the same time as those of the population and also of the immigrants themselves. On that we all agree. It is also self-evident that there are economic areas in which we will need workers and others in which we will not. We agree on that as well. It is equally clear that we cannot allow, and do not want, our own workers at home to have to face competition. Thus far, we are all of one mind.
If I may consider Mrs Terrón i Cusí's report, let me observe that we can be grateful to her for having been so bold as to endorse the Commission proposal and making a contribution to our eventual shaping of the uniform provisions as regards immigration and the European labour market. Her having done that makes it a matter of course that some will end up having problems with her proposals, just as they do with the Commission's. On the other hand, though, Mr Nassauer, I do not see why either this report or the directive from the Commission should be destined for the dustbin. Why does the Treaty on the European Communities have to be treated as if it were holy writ? And why do we, European politicians that we are, who want the competences in all other areas of European policy to be laid down in Brussels, suddenly have colossal problems because the labour market is involved and want to have everything organised at national level? I think this is where we could take a long view, a rather more generous approach, and demonstrate more willingness. Things that do not fit in today's thinking could perhaps be European policy in five years' time. It is for this reason that I can well imagine that we could adopt a much more generous approach in this area.
Mr President, Commissioner, ladies and gentlemen, in the context of an increasingly global labour market, the European Union has been the target of constant migratory pressure, which must be properly managed. I agree with the need to draw up a new common immigration policy, but this policy must always take account of the real needs of the labour market and of the economy itself in each Member State.
For this reason we can only adopt the report that Mrs Terrón i Cusí has presented if the amendments retabled by the PPE-DE Group are accepted. I wish to highlight two points: firstly, this proposal for a directive seeks to establish a common legal framework for conditions of admission and residence of immigrants for the purpose of employment. Consequently, on the basis of this directive, immigration for the purpose of employment in the European Union will be permitted if certain conditions are met.
In our opinion, however, the power of Member States' to regulate, through their governments, whether or not to open up their labour markets cannot and must not be taken away from them. In other words, this is a decision that can only be taken by Member States themselves and not at Community level. It is the responsibility of each Member State to assess and decide whether or not it needs to increase its labour force, by how much and in what sectors, taking account of their real needs as well as - and I think we all agree on this - their ability to receive and integrate third-country nationals.
Secondly, the Terrón i Cusí report criticises the fact that the Commission's initial proposal only addresses the situation of individuals who are legally present on Union territory. It also claims that illegal workers should also have the right to request a residence permit, which should be granted to them. Regardless of the rapporteur's generous approach, this would clearly encourage an increase in illegal immigration, basically saying to these people that once they are on Union territory, even if they have entered illegally, they will have the right to be legalised.
Mr President, as in other areas of human immigration, we must always be prudent. This is not simply a matter of protecting Member State nationals. In these areas, excessively generous solutions create more problems than they are intended to resolve.
Mr President, poor Mr Vitorino has one of the most difficult jobs in the Commission and he does it extremely well. I come from a country that, tragically, has a history of mass emigration over hundreds of years. In view of our history, I am perhaps a little more liberal in my thinking about these particular issues. My colleagues from Spain and Portugal have also referred to this.
I agree with my group that the main competence needs to remain with the individual Member States, not because I want to suggest that we keep immigrants out of the country, but so that we can begin seriously to address the chaotic situation that exists in many of our countries regarding the processing and acceptance of immigrants. It is a serious problem in a small country such as my own.
Many of those arriving in certain Member States - and indeed in my own - are being treated extremely badly, particularly by employers who are not themselves subject to the kind of controls that are applied to apparently legal immigrants into the country. These immigrants are under-paid; they are often housed in disgraceful conditions. In many cases, it is as if animals rather than human beings were being brought into the country.
We have to accept that Member States know their own situation best. We also have a situation where, with the rise of unemployment, many of those who have been brought to Ireland as legal workers are being let go simply because it is no longer convenient for employers to have them. While I agree with many of the points made by the Commissioner, we have to be realistic about these matters. The issue is not about keeping people out, but making sure that, having come in, they are treated with the dignity they deserve.
Mr President, firstly, on a point of order, I believe that immigration policy has many elements and I do not wish to discuss issues such as allocations in this report. I believe that we are going to do so by means of the open coordination method in a future report.
Secondly, as a personal statement, I would like say to Mr Nassauer and Mr Coelho that no part of my report promotes illegal immigration or allows a work permit in the European Union to be granted to people who enter illegally. I am talking about people whose illegal status has come about for bureaucratic reasons and who have not been expelled and who once again fulfil the admission criteria. I believe that this is far from promoting illegal immigration. My report in no way provides for the possibility of entering illegally and seeking work.
Finally, Mr Nassauer, I regret that it pleases you that what may be a majority opinion in this House should be thrown out. I hope that the participants in the Convention take a different view and that in the future the majority opinions of this House are taken into account.
Mr President, for the purpose of correction, I refer to Amendment No 17, which amended Mr Vitorino's original draft to indicate that application may be made by anyone who 'is legally present or already present there and has entered legally in order to reside there.'
The justification states that 'individuals who are illegally present in the country should, however, also be offered the opportunity' to obtain a contract of employment. That means that the application is to be made on the basis of illegality; even your own justification says so.
Mr President, first of all concerning the legal bases - the issue raised by Mr Pirker - our assessment is that Article 63(3) of the Treaty on conditions for entry and residence is the correct legal basis for this proposal for a directive that deals with common definitions, criteria and procedures regarding the conditions of entry and residence of third-country nationals for the purpose of employment.
I recognise this is a difficult debate. To be frank, Mr Nassauer and I have been discussing these issues for a very long time, and we all know that there is no magic solution to this very complex problem of immigration. I accept the criticisms, I can even admit that I can be wrong. However, what I find difficult to accept is being criticised for things that I have never said and that are not written in my proposal. I have never said that there is a right to immigration. There is no right to immigration. I will repeat it hundreds of times: there is a right to asylum, but there is no right to immigration. Immigration is only a possibility. Our proposal states that very clearly. The decision on admission is exclusively that of the government of each Member State or even of the regional or local authorities of the Member States - Brussels does not decide on one single entry.
I recognise that the link between migration and unemployment is very complex. Evidence shows that migrants might affect and disrupt the internal labour market. The first victims of new waves of migrants, as far as the functioning of our Member States' labour market is concerned, are previous waves of migrants, because there is direct competition between newcomers and the earlier migrants. That is a source of concern, because the existing migrants will be a burden for the social welfare state.
Is there a direct link between the arrival of migrants and the re-entry into the labour market of our own European citizens? There the connection is much more complex, because in certain cases the difficulty of re-entering the labour market is more connected with the specific characteristics of the welfare state and social security systems that benefit our own citizens. It is unfair to say that migration policies are the reason why European Union citizens have difficulty re-entering the labour market. In fact, it is the lack of reform of the welfare state that is responsible for the difficulty of encouraging people to re-enter the labour market. Of course, that lack of reform varies from one Member State to another. I do not want to harmonise anything with regard to reform of the welfare state.
As far as the report is concerned, the Commission welcomes and fully agrees with Amendments 6, 11, 8 and 12, but we cannot make any commitment today on those amendments concerning rules on intra-corporate transfers and contractual service suppliers. Those rules are very interesting and we will bear them in mind. However, they are closely linked to international trade issues and we have to wait for the ongoing World Trade Organisation negotiations to see what the impact of those negotiations will be on migration policy, above all as far as services are concerned. I would urge you to keep the reference to the EURES system before being able to recruit third-country workers, because keeping that system will guarantee the principle of preference for the European labour market. That is a fundamental principle in our proposal.
I look forward to seeing Parliament's amendments and thank you for this very interesting and stimulating debate.
Thank you very much, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATION (RULE 120)
The next item is the report (A5-0005/2003) by Mr Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement (COM(2002) 679 - C5-0609/2002 - 2002/0280(CNS)).
Mr President, the European Council of Seville of 21 and 22 June 2002 fixed a certain number of priorities in the fight against illegal immigration, and revision of Regulation 539/2001 on visas before the end of 2002 was definitely one of them.
The Commission has a monopoly on initiatives in this field but considered it appropriate to profit from the experience of the Member States and collect from them, via a specific questionnaire, relevant information regarding the criteria on the basis of which third country nationals are subject to, or exempt from, visas. The answers of the Member States converged essentially on two factors: a significant rise in illegal immigration from Ecuador and respect of the reciprocity principle as regards visas. In this last respect, it was noted that certain third countries exempted from visas do not grant, or grant in only a limited way, visa exemptions to nationals of certain Member States.
Taking into account these two aspects, the Commission proposed transferring Ecuador to Annex 1 of Regulation 539/2001 which lists the third countries whose nationals are subject to the visa obligation.
In addition, we propose to submit a report to the Council and the European Parliament on the implications of reciprocity as regards visas.
The Commission is very pleased with the collaboration of the European Parliament, which dealt with this proposal promptly, and appreciates very much Mr Hernandez Mollar's report confirming our approach. We congratulate the rapporteur.
Mr President, Commissioner, appropriate management of migratory flows through all Member States, including States of origin and transit, the fight against human traffickers and illegal immigration, as well as the need to reconcile immigration pressure with the capacity of the receiving society, are aspects which from many points of view - as we have just heard - we have been advocating as the necessary means to put an end to the human tragedies and dramas which uncontrolled immigration is producing within and beyond our borders.
Furthermore, we must not forget that the gradual disappearance of the Union's internal borders as a means of creating an area of freedom, security and justice, as called for in Tampere, is a project which involves certain risks.
The proliferation of mafias of every kind, of terrorist and criminal groups, as well as their free movement throughout the Union, must be combated through the fulfilment by all the Member States of our responsibilities, and it is therefore necessary to strengthen controls at the Union's external borders.
The European Union therefore reached the conclusion that it was necessary to establish an objective list of countries whose nationals would require a visa to enter European territory, thereby making a start on the harmonisation of the Member States in the field of visas. Subsequently, the global plan to combat illegal immigration set as an objective, ratified by the Seville European Council, a review by the end of 2000 of this list of third countries, as the Commissioner has just pointed out.
This is the subject of the report we are discussing today, for which I am rapporteur. It responds to the data provided by the Member States which demonstrate the increase in the number of Ecuadorian immigrants in an illegal situation and which lead to the need to include Ecuador on the list of countries whose nationals require visas.
While it is true that the dramatic events taking place practically every day on the southern coasts of Europe are the most visible and newsworthy aspects of illegal immigration, we must not forget that this is a phenomenon with many other faces.
From a quantitative point of view, the daily trickle of illegals arriving aboard small boats cannot be compared with the number of foreigners who enter the Community by means of other borders, such as airports. The majority enter as mere tourists, only obliged to carry a minimal quantity of money - which is often arranged by mafias - and once in Europe they become illegal immigrants seeking work on the black market, with the resulting employment exploitation.
It is therefore essential, ladies and gentlemen, that together with repressive measures which only deal with a part of the phenomenon of illegal immigration, we opt for the adoption of rules aimed at promoting the arrival of people on European territory by means of legal channels.
The proposal we are discussing today falls within this context. On the basis of the reality demonstrated by the data currently available to us, we must facilitate the legal arrival of Ecuadorians, preventing them from falling into the hands of heartless gangs as well as the creation of false expectations about what awaits them on European territory.
Finally, Commissioner, Mr President, ladies and gentlemen, this measure will require, on the one hand, that the Republic of Ecuador fulfil its responsibility to properly manage its own emigration and, on the other, that the European Union prioritise the policy of cooperation in the field of emigration with the countries of Latin America. We will therefore vote in favour of the amendments which, to this end, have been presented by the Group of the Party of European Socialists.
Mr President, I would firstly like to clarify that, during the debate on the previous report, I wished to read a phrase in Spanish, which is the correct linguistic version. I had the right to do so, but I am going to do so tomorrow during the vote, although that is less convenient, since it is different from the phrase read by Mr Nassauer.
With regard to the report we are discussing now by Mr Hernández Mollar, I would like to say that this is not a happy occasion. We cannot take pleasure in the restriction of the right to free movement, which - as we pointed out this morning - is an essential factor in the Europeans' world view.
The Group of the Party of European Socialists, however, despite the irresponsible inclinations in favour of illegal immigration I am accused of by certain Members from the PPE-DE Group, will vote in favour of the inclusion of Ecuador in the list of countries whose nationals require a Schengen visa. It will do so having analysed the information which has been provided by the countries requesting it and because it believes that it will provide better guarantees of the rights of those people who today are being denied entry in the terminals of the European Union's airports, which often also affects people who wish to enter for the purposes of tourism.
In any event, I would like to call on the European Commission to see this as a serious alarm call with regard to a country which is reaching very serious levels of poverty and, in accordance with its own statements on the Union's immigration policy, to treat this country as a priority objective, in terms of development cooperation and co-development measures.
I believe we could thereby compensate for the sad message which unfortunately we have to send today from the Union to the citizens of that country.
I thank the rapporteur for his work and for accepting this amendment, because I am convinced that we share this concern.
Mr President, ever since the Tampere Summit of European Union leaders in 1999, the issue of formulating common policies in Europe to tackle illegal immigration has been high on the agenda of our institutions. The bottom line is that we live in a European Union where there is a system of free movement of services, capital, goods and persons.
The European Union, as we all know, has a population of 370 million and, with enlargement, the Union's population will rise to 500 million. It is not only a question of dealing with the rights of European Union citizens working in different European Union countries, it is equally about formulating common policies to deal with people who seek to enter the European Union as asylum-seekers or refugees, or those who fall into the bracket of economic migrants.
We need to address how we protect the external borders of the European Union. Trafficking in human beings is now the world's fastest growing criminal business. The attempts that have been made at European level to tackle this problem are inadequate. We have also sadly witnessed many tragedies in recent times, as persons seeking to enter the European Union have died in awful circumstances.
The battle to defeat the scourge of trafficking in human beings must be tackled at European Union level in a coordinated and structured manner. Organised criminal gangs with vast resources that are illegally trafficking human beings into the European Union cannot be allowed, under any circumstances, to operate with impunity.
On a separate but related matter, it is certainly the case that the working group on freedom, security and justice at the European Convention has brought forward some interesting proposals in this area. There are certainly many people who believe that qualified majority voting and codecision procedures should be used to tackle immigration issues.
There is also a belief that the objective of a common policy on immigration should be enshrined in the proposed new treaty. This is certainly going to focus the minds of those drafting this treaty over the coming months and in the run-up to the next Intergovernmental Conference. However, the proposal that judicial cooperation in the field of civil matters should be governed by qualified majority voting is contentious. For example, Ireland and Britain have common law systems in operation, but many other European Union states have a civil law structure. This is an area that is going to have to be given the closest attention.
I would like to thank the rapporteur for his report and support.
The Commission cannot accept one of the amendments on purely legal grounds. I refer to the amendment that asks the Commission to submit a report on the incidence of the visa obligation and to make, if necessary, proposals for the simplification of the procedures. This issue cannot be governed by the regulation on visas which, owing to its legal basis, Article 62(2)(b) of the Treaty, is purely restricted to determining the lists of countries subject to, or exempt from, visa obligations.
The Commission views this amendment as a sign of support for the efforts it is already making, within the appropriate legal framework, to ensure proper application of the procedures for the granting of visas and to evaluate the adequacy of these measures, a matter it will subsequently report on to Parliament.
Thank you very much, Commissioner Vitorino.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0024/2003) by Mr Marset Campos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on relations between the European Union and Belarus: towards a future partnership (2002/2164(INI)).
Mr President, after the completion of the process of enlargement and of European construction following the Convention and the new Union Treaty of 2003, the European Union will have new borders which will not only require a new form of economic, social and cultural partnership and cooperation with these new neighbours but also, above all, a firm, very broad and effective common foreign and defence policy.
The reasons depend on the importance of these new neighbours, from the Ukraine and Georgia to Belarus, in which the presence of the giant Russia plays a pivotal role. It is therefore a great challenge for the European Union to do the right thing in terms of how relations with these countries develop.
One of these countries, Belarus, borders Latvia, Lithuania and Poland and, until 1996, had developed in a fairly similar way to the other former members of the USSR but, since that year, it has taken an authoritarian course which has restricted human rights and democracy and imposed abusive social controls which prevent the European Union from establishing mechanisms for relations, association and cooperation such as the ones it has put in place with the rest of these countries.
So much so that the three European institutions which have monitored the development of events in Belarus, the OSCE, the Council of Europe and the European Union - the parliamentary troika - has had no hesitation in describing these events as incompatible with minimum democratic requirements and has suspended its relations with that Republic until those requirements are met.
The presentation of this resolution has been delayed considerably as a result of having to convert an initial draft report on the European Union's relations with Belarus into an own-initiative resolution by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy due to the deterioration of the situation in terms of the exercise of democracy and respect for human rights in that country.
In 1995, the European Union had prepared an agreement on trade and commercial cooperation based on the agreement which had existed since 1989 between the USSR and the European Economic Community and furthermore the victory of Lukashenko had given rise to a degree of hope. But all of this became deadlocked when in 1996 President Lukashenko put the brakes on the democratisation process.
The authoritarian approach of Lukashenko has been characterised by the adoption of mechanisms to harass the opposition, to eliminate critical voices and to create a network of patronage by means of abuses of power and at the same time has tried to come closer to and more dependent on Russia, which Putin has recently pulled back from. The various elections held since 1996 have been described by the parliamentary troika as lacking in effective democratic guarantees. This has lead to the consolidation of a democratic opposition platform which has been maturing and which involves a broad spectrum, ranging from parties on the right to parties on the left - the communist party for example - which agree on fundamental aspects such as the establishment of democracy, partnership and, when appropriate, integration into the European Union.
Awareness of the need for democracy is increasing within Belarusian society and there are increasing numbers of members of the current Parliament of Belarus in favour of democratic reforms which bring the legal framework for freedoms closer to the requirements of the European Union.
Therefore the recommendation which we in the European Union must make, and which we are proposing in this resolution, combines two considerations: on the one hand, a firm rejection of reaching an association agreement at this time since that would imply a legitimisation of the current authoritarian regime and would hinder the establishment of democracy, and, on the other, an increase in initiatives which send a clear signal of cooperation and solidarity - with the victims of Chernobyl, for example - or coming closer in social, cultural and trade union terms which will allow democracy to be restored. This is what our proposal is aimed at.
We must not forget the important role Russia can play in this process.
I would like to end by thanking all the members of the Committee on Foreign Affairs for their significant cooperation and I must finally acknowledge that I do not accept some of the amendments proposed by my own group for the reasons I have just given.
. Mr President, I very much welcome this opportunity to debate Belarus and the relations between Belarus and the European Union. I congratulate the rapporteur, Mr Marset Campos, for his excellent preparatory work. I will indicate, in my remarks, where we find ourselves in profound agreement with what the rapporteur has said.
It is a very sad reality that, as on the many previous occasions when we have discussed Belarus, the focus is on a number of very difficult subjects: on the whole question of the cases of disappeared persons; on the harassment of the media; on the limitations on the freedom of speech and the freedom of religion; on the recent open confrontation by the authorities in Belarus with the OSCE Assistance and Monitoring Group in Minsk.
Alas, we have never been in a position to conclude a partnership and cooperation agreement with Belarus. That country is the only European successor of the former Soviet Union without a privileged contractual relationship with the European Union, including a clear mutual commitment to the common values of democracy and human rights.
It is obvious that the current state of relations between the European Union and Belarus is profoundly unsatisfactory for both sides. While we are developing new forms of cooperation, for example, with the Russian Federation, while we are about to address the specific challenges and opportunities of enlargement in defining new forms of cooperation with those countries that will be our new eastern neighbours after enlargement, Belarus has sadly chosen the role of spectator.
The Commission has been invited by the Copenhagen European Council to submit proposals on the EU's future relations with its neighbours, including Belarus. I am sure a number of honourable Members, during this debate, will want to make reference to this 'New Neighbours' or 'Wider Europe' debate. Obviously, we will have to be prepared for the moment when Belarus sends a signal that it is ready to co-operate with us. Given the present situation on democracy, freedom of speech and the media, and on human rights in general, it is difficult to imagine when the EU will be able to have normal relations with Belarus.
I am very grateful for the clear message that this debate and Parliament's resolution will send in this respect. However, I fully agree with the elements in the resolution - and I am sure this will be followed up in a number of speeches today - which recalled the importance Belarus has, not only for the European Union, but also for the stability and prosperity of the whole region. I can assure you that this is the common ground we are all working on. There are many issues where the Commission would like to broaden its activities and its co-operation with Belarus, be it in addressing common threats of cross-border organised crime and illegal migration, or in regional development, economic and structural reform, environmental protection and so on. Every day lost in dealing with these issues adds to the hardship of the people of Belarus, and to the potential risks building up on this part of our future eastern border.
On different occasions, in particular since early 2000, the European Union has co-operated with the OSCE and the Council of Europe to build a bridge that would help Belarus move towards normalisation of its relations with the international community. Belarus has, on several occasions, missed these opportunities, including prior to the elections in 2000 and 2001.
The European Parliament and its Delegation for relations with Belarus, Moldova and Ukraine, has been very active in the framework of the Parliamentary Troika with the Parliamentary Assemblies of the OSCE and the Council of Europe. While the European Union has limited its official contacts with Belarus to a strict minimum, this alternative form of political dialogue is very useful and demonstrates that in terms of minimum standards of democracy and human rights, the elected representatives of all three organisations speak with one voice to Belarus.
The Commission strongly agrees with the emphasis in the resolution on strengthening dialogue with civil society, NGOs, democratic forces, the media and with the universities in Belarus. However, as to the call to the Commission in Article 9 of the draft resolution, to: '?develop a strategy for Belarus within the proposal 'Wider Europe' for the democratisation and the development of a social market economy' in Belarus, it seems obvious to me that any assistance or help from the Commission could only be in support of a comprehensive government strategy. It could never replace a strategy by Belarus itself. The driving force for this sort of change would need to come from Belarus. Unfortunately, it does not seem to be there yet.
What we can and will do in the Commission, is to use the instruments at our disposal to continue support and assistance to grass roots civil society organisations, to journalists and independent media, to universities and also - where it is appropriate - to local authorities. Within the limits of the restrictions set by the September 1997 General Affairs Council, the Commission is also proceeding with technical assistance on border and regional projects, as well as projects linked to the aftermath of the Chernobyl catastrophe.
When calling for broader engagement in terms of assistance, we should also not forget the difficult ground we are working on in Belarus. It is the authorities, with instruments like the notorious 'Decree No 8', that make the work of foreign donors and their partners in Belarus extremely difficult.
We had some joint projects with the OSCE Office for Democratic Institutions and Human Rights in Belarus. The de facto closure of the OSCE Assistance and Monitoring Group in Minsk last October has obviously threatened the further implementation of such projects. Only after the 19 November 2002 decision of 14 EU Member States to impose a visa ban on President Lukashenko and seven other leading personalities in Belarus was a compromise finally reached to establish a new OSCE Minsk office as of 1 January 2003.
The coming weeks and months will demonstrate whether the authorities in Belarus are finally committed to take the path towards freedom, democracy and an improvement in human rights. Normalised relations with the OSCE could be a first step. Compliance with minimum standards during the coming local elections in early March would be a second step, followed by a convincing commitment to fulfil all the conditions outlined in Parliament's draft resolution.
These are the sort of benchmarks that could prepare the way for the eventual accession of Belarus to the Council of Europe and, beyond that, open the perspective for a gradual normalisation of relations with the European Union.
I am very grateful to the rapporteur for the work he has done to make these things possible - we all hope - in the future.
Mr President, I wish to thank Mr Marset Campos for his sterling work on this report, which has been characterised by considerable consensus. It is an extremely important debate that Commissioner Patten is drawing to our attention here. The European Union is now going on the offensive and, in its relations with Belarus, is active in a quite different way than it has been in the past. We demonstrably have a pariah state at our borders. In spite of this, it is important that a structured dialogue with Belarus be instituted, as pointed out in a number of amendments by, for example, the Group of the European People's Party (Christian Democrats) and European Democrats. Mr Patten intimates what might be the shape of that dialogue. As the European Parliament, it is our task to demand that a structured dialogue of this kind be brought about. What are at stake are cross-border and domestic policy matters of common interest, such as illegal immigration, the sex trade and trafficking in human beings, including women. It is also a question of the European Union's now adopting a structured approach to instituting discussions and of its putting pressure on the Belorusian authorities, not by isolating them but through active engagement and discussions with them.
I believe that the European Union ought in actual fact to give priority to Belarus in the present situation. Especially in view of the fact that the European Union is so divided in its view of Iraq, it is perhaps a matter of additional urgency that the common foreign and security policy, which was set out in the Treaty of Maastricht and which is now in pieces, be given a dimension relating to Belarus. Precisely now, when we are divided within the European Union, we ought to unite around those areas in which we can take vigorous action. I think we should engage in some self-examination and ask ourselves the question: have we been sufficiently vigorous and energetic when it comes to Belarus?
Belarus suffers from huge problems, of course. These include a leader who is quite consciously governing his country dictatorially; the disappearance of opposition politicians and others of whose fate we are unaware, such as Victor Gonchar, Anatoly Krasovksy and Yuri Zaharenko. Other problems are a lack of freedom of association, whereby the regime attempts to control the trade unions; legislation governing religious freedom that limits the right of various new evangelical churches to operate freely in that country; and, in addition, politicians who not only disappear but are also imprisoned. We must nonetheless apply a strategy towards the Belorusian authorities that involves our saying: 'we are not going to isolate you but, rather, conduct a dialogue with you'. Belarus has itself chosen the isolation to which it has been exposed. Let us join forces within the EU in the interests of new relations with Belarus, involving demands for democracy and human rights.
I compliment Mr Marset Campos, particularly on the way in which he maintained a consistent line in the report, a line consistent with all Parliament's statements and actions over the past few years. Anyone who reads the report as it has been adopted in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy will find it hard to imagine that it is about a European country that will be a neighbouring state from next May. The mark on its report card is quite plainly devastating. Despite all the efforts in that regard, including on the part of the European Parliament via the parliamentary troika with the OSCE and the Council of Europe, the situation for democracy has not improved at all since 1997. In fact you could say that the reverse has been the case.
The most important conclusion must therefore be that there is no reason to change the policy of more or less frozen relations with the current regime as long as President Lukashenko continues his policy of isolation. This is most deplorable as far as the 10 million inhabitants of that country are concerned, for they deserve better. The politics of that country stand in the way of improvements in relations and are therefore also hindering the desired cooperation in numerous areas, including in the humanitarian sphere. Until such time as President Lukashenko takes a significant step towards greater democracy, it will not be possible for the European Union to implement a positive policy. That is a shame, because this is something we need to do, not least on account of our future borders with the country.
The European Union must, however, continue to support alternative forces in Belarus, such as the independent media as well as the third sector and what we call civil society. Without internal dynamics there, without an internal democratic movement, the situation is not going to change in the near future. Help for the victims of Chernobyl must also be improved. We have already discussed in this Parliament the provision of additional support for cancer hospitals in Belarus in the context of the Budget.
Mr Marset Campos' report also includes an implicit call to the Russian Federation to be more concerned about the democratic credentials of the regime in Belarus. More than once I have watched the Russians congratulate President Lukashenko on an election result after the entire Council of Europe and the EU had rejected it. This is of course unacceptable. This is the kind of contradiction that will get us nowhere. Do the Russians actually intend to create a union with a country whose leadership has such a poor reputation with the European Union and the other European organisations? I therefore ask the Council and the Commission in particular to be more emphatic about this point in consultations with the Russian Federation. The joint economic and political pressure exerted by the European Union and Russia and the need for greater internal dynamics which I have already referred to will ultimately turn out to be deciding factors. Pressure from outside and pressure from within, and especially with some emphasis on the economic element. It is to be hoped that this concept will be reflected in the coming communication about an enlarged Europe. In the meantime, we must make do with the channel that we ourselves helped to create, the parliamentary troika, in order to maintain a minimal dialogue with the country. It does, however, remain depressing and very frustrating.
Mr President, the Group of the European Liberal, Democrat and Reform Party hopes that it might be possible for Belarus one day to be accepted into the European Community. We hope that the country can introduce democracy, human rights and principles characteristic of a state governed by law. We hope that a market economy will be introduced so that the badly afflicted Belorusian people might experience economic prosperity and dare to believe in the future. Unfortunately, we are an infinitely long way away from realising that vision. The trend is completely in the wrong direction, and it is no exaggeration to say that Lukashenko is an odious Communist dictator. His latest professions of friendship for his fellow dictator, Saddam Hussein are no doubt in keeping with what we know about the Belorusian leader.
The list of atrocities in Belarus is endless: imprisoned and disappeared journalists, persecution, maltreatment, torture of opponents, farcical elections, frequent application of the death penalty and no freedom of expression. Moreover, Belarus is both a country of origin and country of transit when it comes to extensive trafficking in women and children, and a vast number of illegal weapons circulate there.
Obviously, it is not possible to have any official and formal contacts with the Belorusian regime. Even though I value the idea of a structured dialogue, I wonder how it will be possible for this to take place with the regime in question. However, it is important, just as Commissioner Patten said, to strengthen the limited and courageous opposition that exists: opposition parties, human rights organisations, voluntary organisations and journalists who desperately need our help and who are fighting against extreme odds. This support would be best provided in cooperation with the OSCE, the Council of Europe and the UN. The troika, of which the European Parliament is a part, would also fulfil a very important function.
There is cause for taking a gloomy view of developments in Belarus, but let us not for that reason betray the Belorusian people, who have had to put up with a great deal, and let us never stop putting pressure on the regime and the authorities. The forthcoming local elections are something to focus on.
My group supports Mr Marset Campos's very well prepared report and wants to congratulate him on this work.
Mr President, as is well known, Belarus is to become the EU's new neighbour, and it is therefore incredibly important that we should begin to concern ourselves with what is happening there and to take the country seriously. That is why it is also an important report that my fellow group member has written, making it apparent to anyone who still needed to be informed, how critical and difficult the situation is and how much is awry in terms of human rights, democracy and so on.
I wish to thank Mr Marset Campos very much for an incredibly good report on a very important topic. Now, the fact is that my group is confederal in nature, and we do not therefore praise each other as a matter of course, but I am nonetheless able to say, on behalf of the Nordic Green Left, that we fully support what Mr Marset Campos has written in his report.
Our confederal nature also means that the group has come up with amendments with which we do not agree and, like the rapporteur, I do not support these. It is apparent from this report that many things are required if, as I hope it one day will, Belarus is ever to reach the point at which it can become a member of the EU. First and foremost, democratic developments are required, and I think that, if it wishes to do so, the EU can play a decisive role in this area. As good democrats, it should be our task to support those activities, inside and outside Belarus, that are aimed at changing how things stand for ordinary people and for the democratic movements. The Church has been mentioned, but I am also thinking of the trade unions and a number of journalists who really are doing a sterling job in moving the country in the right direction.
Mr President, Commissioner, ladies and gentlemen, I too would like to start by thanking our rapporteur, Mr Marset Campos, for his report, which does indeed very well summarise the decisive conclusions resulting from this Parliament's work in recent years. This makes it a very important document in the discussions on the subject of Belarus.
It might well be important to reiterate in this context that it is not the European institutions that are isolating Belarus, but the country itself, and the dictator who has plunged it into crisis and who prohibits and represses every form of democratic expression.
We are a long way from being able to take up normal relations with this country. On that, Commissioner, I agree with you entirely. Despite that, the reality is that Belarus is our neighbour, and we must have an interest in overcoming its self-imposed isolation. If that cannot be done in the context of normal relations, the need still remains for the European Union to develop a strategy for dealing with Belarus. All the same, I think it would be a good thing if you were to turn your attention to item 9, which demands that we should adopt a strategy for dealing with Belarus. To do so would of course result in consideration of where we should have recourse to such important diplomatic instruments as the carrot and the stick, or what sort of instruments we should apply, where we should impose sanctions and where we should offer support. The instruments we have had up to now are inappropriate, so we must modify them to our purposes as regards Belarus. Item 9 sets out with the utmost clarity what they are to be modified to do and in which areas more needs to be done than was done within the last programme. That is what this item is for, and it is my belief that it thus gives the Commission very, very good indications of what to do.
I would also like to reiterate that the local elections and our observation of them will be of great importance to future relations. I hope that this is where we can enjoy very good strategic cooperation with the Commission.
Mr President, the importance of Belarus to the European Union is beyond question. More than 60% of trade between the European Union and Russia already travels through Belarusian territory. After the planned accession of Poland, Lithuania and Latvia to the EU in 2004, Belarus will be one of Europe's new neighbours. It is therefore extremely important that we have normal relations with her. The fact that the presidential regime in Minsk has blocked this development to date is no reason to throw in the towel. We must communicate with the authorities and civil society in Belarus. The role assigned to the Russian Federation in the present resolution is right. Russia is particularly well-placed to get a foot in the door because of their mutual economic links. This is entirely in line with President Putin's economic concept of 'modernisation through Europeanisation'.
In the European Union's view, modernity in Europe is inextricably linked to the democratic constitutional state. Belarus under Lukashenko is far removed from that. Honestly, but with compassion for a population that is rapidly becoming impoverished, Mr Marset Campos points to numerous violations of elementary fundamental rights. In this regard, I would like to ask the Council, the Commission and this House to pay special attention in future to the consequences of more repressive religious law in Belarus. How will the registration of Christian communities and churches work out? Surely freedom of religion should not be a matter for Lukashenko and the Orthodox? Observance of this important fundamental right also furthers the normalisation of relations between the EU and Belarus.
Mr President, whilst it is self-evidently legitimate to criticise Belarus' political system, the same criticisms can be levelled at the other states of the former Soviet Union, and I would like to take this opportunity to point out that there are also highly favourable indicators in Belarus. By this I mean the Sakharov University in Minsk, whose work in relation to the environment may be regarded as pointing a way for others to follow. The European Union should support more reform movements of this sort, which, in the long term, will make the country more democratic. Last year, I gained a very strong impression that living conditions had improved in comparison to what they had been in previous years, although a short visit to a country cannot give you the complete picture.
One cannot, unfortunately, sound the all-clear as regards the consequences of Chernobyl. Vast numbers of people are still dying in der Gomel region. Lack of funding prevents people over the age of 45 being treated. The international community must give more attention to this problem and, above all, provide more material assistance.
Mr President, Commissioner, ladies and gentlemen, the enlargement of the European Union will change the political landscape. From May 2004, future members such as Latvia, Lithuania and Poland will share external borders with Belarus, a country contiguous with the European Union, one that is part of the legacy of the Soviet Union's collapse, and one that can, alas, be described, politically, economically and legally speaking, as a problem case lagging behind everyone else. We cannot regard with indifference the regression of a country, soon to be a neighbour to the European Union, into an authoritarian and dictatorial regime. Belarus is increasingly cutting itself off. We see this in the failure to extend the OSCE mission in Minsk. The Council of Europe refuses to let Belarus become a member. Thus, Belarus' isolation is increasing, and so the situation remains utterly unchanged. Parliament's attempt, by means of a report, at exerting some influence, is therefore to be welcomed, even if only because it sends out a signal to encourage the democratic opposition forces, which, although weak, are nonetheless still there, to show signs of life in the forthcoming local elections in March.
Any country excluding itself in this way from European development cannot do other than become a security problem for the European Union. Because of the de facto lack of security on the border with its Russian neighbour, with which it has close economic and political ties, Belarus is a main transit country for illegal immigrants travelling from Russia to the EU. In terms of illegal immigration, it is to be regarded as more important as a transit country than as a country of origin. There is thus a clearly perceptible trend towards migration into Austria from the Indian subcontinent and Iraq by way of Belarus and the Ukraine. Over recent months, Minsk has created problems for flights to Austria. Increased numbers of illegal immigrants have been intercepted at Vienna's Schwechat airport, having travelled from Iraq and India and flown from Minsk. A structured dialogue - as soon as circumstances permit - is thus very much to be desired.
Mr President, we would like to have Belarus as one of Community Europe's neighbours and, perhaps, one day, as part of it too. Although we may wonder to what extent some countries can become part of Europe, that problem does not exist where Belarus is concerned, for it is in Europe. However, the last assessment of the situation carried out by the Council of Europe a few months ago excludes the possibility of inviting Belarus to join its Parliamentary Assembly. From the point of view of democracy, nothing much has changed, and yet the European Parliament is patiently hoping for an initiative that can further the re-establishment of certain rights. At first, it might even be a case of agreeing on the meaning of individual definitions, for I sometimes have the impression that a dialogue is taking place between deaf people, between two parties who do not understand what the other means by the word 'democracy'. It is true that there are many reasons why Belarus might want to attach itself to Russia, but it would be in its national interest to maintain a certain balance. The next local elections will, in any case, be measurable evidence of whether any progress has been made in the area of fundamental rights. The abolition of the death penalty, freedom of the press, of association, of religion: these are the minimum conditions, but how long will it take to achieve them so that dialogue can be resumed? In geopolitical terms it makes sense: sooner or later it will happen. An extremely high level of corruption, poverty and disorder catapulted Lukashenko to power in 1994, but his remedy was too brutal: he eliminated some of the corruption but his authoritarian tendencies were combined with the sort of dirigisme which had already led to the break-up of the Soviet Union, and there has been little change since then. Let us hope that some progress is made soon.
Mr President, the European Union is trying in any way it can to put pressure on Belarus to respect human rights and bring about democratic reform. Until now we have used more stick than carrot.
In the future it will be wise of us to try and find more positive ways of achieving our aims. After the enlargement of the EU Belarus will be our neighbour, sharing a common border with no fewer than three new Member States: Latvia, Lithuania and Poland. We must encourage Belarus to maintain its independence as a state and orientate itself towards European cooperation. Multilateral cooperation will provide us with a good forum for cooperation with Belarus.
Positions in the Council of Baltic Sea States will alter when the Baltic countries and Poland go from being neighbours to members of the EU. In this situation the EU must be more firmly committed than it has hitherto to the work of the Council and channel more funds to projects to be undertaken. With Union enlargement the importance of cross-border cooperation will increase. We have to encourage Latvia, Lithuania and Poland in particular to develop cross-border cooperation with Belarus. In the future the Union must be prepared to finance projects in connection with this.
There must be a new scheme to provide funds created in the European Union for cross-border cooperation, either in association with TACIS or as a separate arrangement. There must be more conspicuous channelling of funds on the part of the Union than there has been until now towards development in our neighbouring countries, especially those neighbouring regions across our borders. Differences in standards of living must also be narrowed down effectively on the Union's external borders.
Mr President, ladies and gentlemen representing the Member States, although we approve of the general objective of the Marset-Campos report, aimed at strengthening links with Belarus, as ought moreover to be done in the case of Russia, we are unable to approve either the conditions it sets for doing so or the ways and means to which it intends giving preference. Indeed, we are in the process of giving wider currency to what, if I may put it this way, is the form of justice we are applying to Iraq. In other words, our aim is to choose regimes rather than recognise states.
It is a form of logic that may have far-reaching consequences. In fact, it is not for us to pass judgment upon governments. Mr Lukashenko's regime does not perhaps meet the criteria of our democracies which are themselves, moreover, far from being perfect and, even, increasingly devoid of any content as national sovereignty is progressively relinquished. That being said, my stay in Minsk, to which I was sent by Parliament, enabled me to observe that, in spite of everything, democracy is making real progress there, that the word pluralism is not completely out of place and, above all, that President Lukashenko enjoys a certain legitimacy. This is explained by the fact that, following the collapse of the Soviet regime, he has replaced a succession of ephemeral governments which had exasperated the Belorusian population by, firstly, privatising everything left, right and centre, including even essential public services which thereupon came under the control of Western firms and, secondly and above all, by attempting to detach Belarus from Russia, something to which the Belorusian people could not consent.
Nor is it up to us, as advocated by the report, either to encourage the opposition or any political party whatsoever or, in fact, to turn NGOs into instruments for use in subversion operations. Nor is it up to us to choose this or that economic model for Belarus. Ladies and gentlemen, these are extremely dangerous routes to go down, for there is no way in which international society can live in peace if, by virtue of being rich and strong, a state or states claim the right to overthrow those governments they do not like and, in their place, to designate governments after their own fashion. There could be no peace under these conditions.
Let us therefore respect states as they are and peoples as they are. Whatever may happen, Belarus is a part of Europe and has been so for centuries. It will at any event be an important partner for our countries and, of course, very much so in the case of France.
Mr President, Belarus is the last surviving European bastion of neo-soviet ideology. It is now politically important, as, in 2004, it will become a neighbouring country of the European Union. One can say in its favour that, unlike some of its neighbours, it remains free of inter-ethnic strife and has unilaterally renounced its nuclear arsenal, as well as much of its conventional weaponry. It is also rather surprisingly still enjoying an economic growth rate of 4%.
Unfortunately, the country deteriorated into authoritarianism and the repression of linguistic and religious rights after the election of Lukashenko as president in 1994. However, he is no Saddam Hussein. The election led initially to the hope that authority would be upheld, corruption rooted out and the economy put back on track, in particular stopping the asset-stripping and tax evasion seen in other CIS countries.
Belarus is currently under enormous pressure to reinforce its borders with Russia and the Ukraine to avoid any further influx of immigrants, and the European Union must cooperate in this area, irrespective of the nature of the government in Minsk. Private enterprise in Belarus cannot function efficiently, and the effects of the Chernobyl disaster are still of grave concern. There is alleged harassment of the opposition, the silencing of critical voices and the establishment of a network of patronage throughout the country.
The forthcoming municipal elections in March 2003 will be a test of the potential for favourable political developments in Belarus, and we hope that observers from this Parliament will be invited. The European Union should await the election results and respond towards Belarus accordingly, in line with a step-by-step policy.
There is growing appreciation within Belarus of the need for democracy; hence the need for greater western contact with pro-democracy parliamentarians to avoid the risk of self-imposed isolationism.
Finally, if the people of Belarus so wish, we must also offer them the prospect of possible EU membership in the longer term.
Mr President, I have nothing extensive or substantive to add to what I said in my introductory remarks. But since there have been a number of references to the 'Wider Europe' debate, perhaps I could keep Members informed about how our thinking is developing on that.
The Commission is committed to producing a communication on 'Wider Europe' by the time of the March General Affairs and External Relations Council, following the remit that we were given at Copenhagen. It obliges us to look not just at the eastern neighbours - to whom we have turned our attention today - but also at our broader neighbourhood to the south and east. In the context of that communication, we will want to follow the point Mr Väyrynen made so ably about both financial instruments and the importance of the northern dimension and its various component parts in any serious neighbourhood policy. We will want to pursue those points vigorously.
I finish with a telegram of what I said at the outset: we wish to hold out the hand of friendship and cooperation to Belarus, but that demands of Belarus a sea change in its attitude to the political and, frankly, economic values that we hold dear. I hope that there will be sufficient change in Belarus for us to develop a warmer relationship with that important country. However, to borrow a sporting metaphor, the ball is in the Belarus Government's court.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended for a few minutes until voting time)
The next item is the vote.
Report (A5-0006/2003) by Anna Karamanou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Spain with a view to the adoption of a Council regulation amending the Schengen rules relating to the issue of visas at the border, including the issue of such visas to seamen (8372/2002 - C5-0289/2002 - 2002/0810(CNS))
Before the vote:
Mr President, as the House knows, my report concerns the Spanish initiative to simplify the Schengen rules and cut out as much red tape as possible, by allowing group visas to be issued at external borders to seamen in transit, thereby making things easier for Member States with a navy.
My report is a considerable improvement on the original proposal, because it protects citizens' individual rights and personal data, using the Schengen provisions on which the regulation is based. My report also edits the text so that it is gender neutral, in recognition of the fact that many women have entered the seafaring profession over recent years. Most importantly, we reject the criterion of common nationality because there are insufficient grounds for requiring seamen to be of the same nationality in order to obtain a group visa. The report therefore proposes that short group visas should be issued to groups of between five and fifty seamen, even if they are not all of the same nationality. This will help European shipping considerably.
Mr President, there should be no problem at all in banning E 425 konjac. It is a completely unnecessary additive which, moreover, is dangerous.
What, however, is rather controversial is my, and a unanimous committee's, proposal that the Commission go through all the lists of food additives in the light of children's consuming them. What, above all, we are concerned with here are soft drinks, sweets and the like which children consume in larger quantities than is desirable. I can recommend our voting against Amendments Nos 1 and 3 if the Commission now sincerely pledges to change these lists of additives and make a point of examining them within a reasonable period. This is, then, a question for the Commission.
. Mr President, I wish to begin by saying to Mrs Paulsen, on behalf of my colleague, Commissioner Byrne, how grateful we are to her for her work as rapporteur on this extremely important subject.
I shall respond directly to the point she made. I can confirm that the review of authorised food additives is required in the overall framework directive and in the three specific directives on the various classes of additives. The framework directive requires food additives to be re-evaluated whenever necessary. The specific directives require Member States to monitor the consumption of food additives and the Commission to use this information to report to Parliament and to the Council. The Commission presented a first report two years ago in 2001. I want to underline the point that it covered consumption of food additives by adults and children. It has identified additives on which more refined data is necessary. In particular, it concluded that consumption by children of a series of additives should be better evaluated by the Member States, for example, sulphites and benzoates. A second report is foreseen next year in 2004.
Last October, the Commission formally reminded the Member States of their obligation to provide the information for this new report. Three Member States have since then transmitted information and four Member States have confirmed that they have ongoing studies. Even if all Member States do not submit such information, it will be possible to evaluate on this basis whether the current use pattern of some additives has to be modified. If necessary, on the basis of the new report, the Commission will propose restrictions to currently authorised use patterns, in particular to ensure that intake by children is safe. I hope that those reassurances will meet the very important points made by the rapporteur.
Does the rapporteur wish to maintain the advice she gave before she asked the question to the Commission?
Mr President, I recommend my fellow MEPs to vote against Amendments Nos 1 and 3, to vote in favour of Amendment No 2 and, of course, to vote in favour in the final vote.
Mr President, my voting machine is making a very strange noise and it has a lot of lights on it.
We will take note of what we can now call 'the McNally precedent', in other words, a noisy machine.
(Parliament adopted the legislative resolution)
Report (A5-0005/2003) by Jorge Salvador Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement (COM(2002) 679 - C5-0609/2002 - 2002/0280(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0024/2003) by Pedro Marset Campos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on relations between the European Union and Belarus: towards a future partnership (2002/2164(INI))
Before the vote on Amendment No 5:
Mr President, there are, very confusingly, a large number of translations of item 14. It is apparent from its context that it is about the United Nations rather than the United States, and that must be made clear. Neither the English nor the German translations get it right; you have to go back to the Spanish version, which makes it perfectly clear that it is the United Nations that is meant, the subject being international organisations. That has to be borne in mind, and it is perhaps important as we come to the vote.
We will take note of your comments and ensure that all language versions correspond.
Before the vote on Amendment No 3:
Mr President, I have tabled Amendment No 6 which will become null and void if Amendment No 3 is voted for. Through my amendment, I wanted to ask for a dialogue to be opened immediately between the European Union and Belarus in the context of the fight against crime and the trade in human beings. As a prior condition of such a dialogue, Amendment No 3 would have Belarus fulfil all the conditions set out in the report, meaning that this collaboration in the fight against crime would not begin for several years, whereas it needs to begin right away.
I propose that you either vote on my amendment before voting on Amendment No 3 or hold a split vote and vote separately on the part of the sentence reading 'as soon as the basic conditions are fulfilled'. I ask you to vote against this part of the sentence because I think that cooperation of this kind, focused on the fight against crime, must begin immediately, whatever the conditions prevailing in the country concerned.
The voting list shows that Amendment No 3 should be voted first. Amendment No 6 rests on that. We have had a suggestion that there should be a split vote instead. I ask for the rapporteur's advice on this matter.
Mr President, I have no objection to a separate vote, but I agree with the order established since that was what was approved in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Mr President, Amendment No 3 has not been lodged with the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. One amendment only has been lodged with that committee, namely Amendment No 6.
That does not help. We have valid amendments before us, the first of which is Amendment No 3. You have called for a split vote and the rapporteur said he would be in favour of this. Is that correct?
Mr President, my proposal is firstly Amendment No 3 and then later Amendment No 6. And if there is an Amendment No 6, a separate vote.
So, if we vote for Amendment No 3 then Amendment No 6 falls. Those who would like to vote for Amendment No 6 now know what the consequences will be.
(Parliament adopted the resolution)
President. That concludes the vote.
EXPLANATIONS OF VOTE
- (FR) For any normal person, freedom of movement means that any individual who is a citizen of an EU country or who has come from outside the European Union and now lives within it may move and reside within the EU as he sees fit. That would be too simple, however, for the generations of self-styled 'fathers of Europe'.
The interminable haggling between Member States, united solely by the desire to bring about the free circulation of capital, has resulted in such a jumble of different regulations where visas are concerned that it has become a problem even for the conduct of business. Spain's indignation has been aroused, not from the human rights point of view but because the situation 'causes valuable time to be lost and inflicts serious losses on seamen, shipping companies and airlines, since it frequently causes flights or flight connections to be missed'. Hence, a number of measures to make it easier to obtain certain categories of visa.
We have not voted against this report, for the new regulations will perhaps prevent a few of the inconveniences, and even humiliations, that seamen have to bear at present. This pathetic haggling and these short-sighted measures are, however, a good illustration of the gulf between the ostensible desire to build a unified Europe of the nations and the reality of a Europe that remains divided, surrounded by barbed wire and incapable of ensuring genuine freedom of movement for those within it.
. (PT) Although visas should only be granted at borders in exceptional circumstances, common procedures must be established in the Member States for the transit of seamen, a professional category that is subject to enormous labour mobility.
This initiative is intended to update, clarify and streamline rules for granting visas to seamen in transit. The major legislative innovation consists of the possibility, provided that certain conditions are met, of issuing collective transit visas to seamen from the same vessel who are travelling in a group of between five and fifty people, provided that the period of transit is limited. They must not be required to have the same nationality, however, because in practical terms, this would basically nullify the effects of this proposal.
It is also important to make the shipping agent and the shipping line responsible for visa requests. The need for the exchange of information must also be emphasised to ascertain, for example, whether an individual has been arrested, whether he has a criminal record, whether he is suspected of being involved in trafficking or in illegal immigration.
This initiative, with the amendments tabled by the European Parliament can contribute to making the complex Schengen acquis a little more comprehensible and bring solutions which, although perhaps not the ones we would wish to see - such as the introduction of more thoroughgoing reforms of the Schengen acquis - are solutions that are possible.
. (PT) I voted in favour of this report for two main reasons. On the one hand, I acknowledge the clear need to promote the harmonisation of the divergent legislation in this field, an essential requirement for making the Schengen acquis intelligible and accessible. I would emphasise, however, that even were this not the case, I do not see the slightest problem in there existing differences between national legislations on migratory phenomena. On the contrary, I feel that any artificial attempt to standardise, exceeding the provisions of Article 63(3)(a) of the EC Treaty, would be counterproductive. Furthermore, I also share the rapporteur's conviction about the importance of controlling external borders as a means of combating illegal immigration and crime.
To conclude, I welcome the integration into the Common Manual of practices applicable to seamen in transit and would highlight the importance of the collective visa which, as the rapporteur quite rightly observed, could become unenforceable if it were only issued to nationals of the same State.
I deplore, however, the 'politically correct' approach adopted by the rapporteur in insisting on adding gender-related words, when the fact is that basic interpretive rules would suffice and there was clearly never any discrimination in the Commission's text.
Yesterday, Mr President, while I was in the aeroplane flying me from Bergamo to Strasbourg, I shut my eyes for a moment and I saw the Italian theatrical character, Pantalone, who is famous for being penniless and poverty-stricken, talking to Mr Santini. Pantalone was asking Mr Santini: 'Why do you not let me move throughout Europe in your report?' 'I?' replied Mr Santini. 'But you can move throughout Europe!' And Pantalone insisted: 'No, I can't, because the report says that those who want to travel must have the financial resources to pay for the trip, for the flight, which means that one needs to be reasonably well-off. I am Pantalone, I am poor, I have no money, and so I cannot move throughout Europe. I am not happy about this, and so I advise Mr Fatuzzo to vote against the motion.' And I did, in fact, vote against the motion.
You can take it up with Mr Santini over lunch.
Mr President, I just want to make a brief comment on the Santini report, which, along with the substantive amendments from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the Members belonging to the Group of the Party of European Socialists have voted for, even though it is clear to us that there are elements in this report about which the Council will have serious misgivings, some of them originating from the German Government. We will return to these controversial points, which primarily concern the obligations to support family members, in the course of further discussions, especially when the Council comes to set down its Common Position. The reason why I am giving this explanation of vote is that we may well find ourselves having to define our position anew at Second Reading stage.
Mr President, the majority of British Labour Members, myself included, have abstained on the Santini report. Although we support its fundamental objectives, which serve a sound purpose, we are concerned that, as the report stands, the provisions designed to reach this valuable goal do not include sufficient guarantees against potential exploitation by criminal gangs and those seeking to enter the EU illegally. We do not, for example, accept the need to do away with documentary evidence proving family relationship.
Furthermore, whilst we wish to protect the rights of unmarried and same-sex partners, we cannot allow a situation to arise where the unmarried partners of EU nationals could have greater rights to enter a Member State than the nationals of that country. Moreover, there must be safeguards to ensure that we do not encourage the use of marriage as an avenue to gain illegal entry. The provisions which seek to soften the economic conditions attached to residence in exceptional circumstances need more work and clarification before a further reading.
Finally, we do not accept the provision in Article 26(2) which would prevent Member States from expelling permanent residents in exceptional circumstances. This power is rarely used, but we must reserve the right to use it for serious breaches of public security.
. (EL) The motion to allow European citizens freedom of movement and residence on Community territory is on the right track, which is why I support it. It gives citizens greater opportunity to exercise their right to move freely throughout the Community by calling for procedures to be simplified and pared down. Of course, making over six months' residence dependent on financial resources could give rise to social discrimination. Now that the definition of the family has been extended to same sex or unmarried partners, the directive reflects the diversity of family relationships in today's society more closely. Finally, greater flexibility is needed for students studying abroad; with the length of time studying takes nowadays, this could be considered as a reason for obtaining a residence permit.
. (FR) The proposal for a directive on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States is gradually changing all aspects of the meaning of this right. In fact, according to the Treaty, it means that the citizens of each Member State may in principle move or reside in the territory of other Member States, but it does not mean that the States of residence have no right of control or right of justified refusal.
The directive proposed by the Commission, however, switches from one meaning to the other, taking the case-law of the Court of Justice as a basis but going beyond it, without the necessary adjustments being made in the Treaty after democratic debate.
This text would take power away from the Member States and make them lose a little more of the control of their territory, which we refuse to accept. Even the French Government, although it is generally indulgent towards the Community institutions, has protested in particular against the suppression, laid down by the directive, of the right to expel a Community national after a permanent stay of four years. On these grounds, we voted against this text.
. (FR) The right to free movement within the territory of the Member States was in principle decided when the Treaty of Rome was signed in 1957 and was due to enter into force at the same time as the Treaty. The simple fact that, 45 years later, we still need to vote on resolutions so that this right can come into play is truly a sign that, for those taking the decisions on European unity, the only thing that counts is free movement of capital and goods, not citizens' rights. Even in the proposal for a directive, this right is partial and its limits carefully defined.
For example, it will be the responsibility of the Member State of residence to determine whether or not it intends to provide social aid or student grants. This, however, does not prevent us from constantly talking about European citizenship!
We voted in favour of this report, however, because its recommendations would considerably improve the directive currently being prepared on citizens' right to move and reside within the territory of the European Union, in particular with regard to the rights of spouses and children.
. (PT) I welcome the improvements being made to the situation of EU citizens who wish to settle in another Member State of the Union, in particular reducing the bureaucracy that currently proliferates.
On the basis of the proposal for a directive put forward by the European Commission, it will now be possible for an EU citizen to remain on the territory of another Member State without having to comply with any formalities, for a period of six months and not only three months, which is the current requirement. For stays of more than six months, if a Union citizen is engaged in a gainful activity, he is simply required to make a declaration to that effect. If he is not engaged in a gainful activity, he is obliged to declare that he has sufficient resources and Member States may not fix any threshold for this. He must also take out sickness insurance cover for his first four years of residence.
The right to permanent residence at the end of these four years is the major innovation introduced by the directive and consists of the fact that this right is granted to the European citizen and to the members of his/her family. The report makes some positive improvements, widening the concept of the family, eliminating or simplifying some bureaucracy, and guaranteeing more rights than those planned initially. Hence our vote in favour.
. Support for these measures from British Labour and Liberal Democrat Members comes at a time when our own government has had to admit that immigration systems are already at breaking point in the United Kingdom.
These proposals come at a time of increased terror risk in the EU when Member States are already struggling to cope with the weight of the movement of people across the continent.
British Conservatives cannot, therefore, support this report.
- (DA) We have today in the European Parliament refrained from voting in favour of Mr Santini's report (A5-0009/2003) on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States.
Basically, we think that the Commission's proposal is too far-reaching in as much as a Member State would not be able to deport people with permanent residence permits. We have nonetheless voted in favour of quite a few of the European Parliament's ameliorative amendments which, for example, put registered partners on an equal footing with married couples.
. (NL) The European Union has succeeded in one aspect. In the consciousness of the inhabitants of the 15 Member States, every citizen of a Member State is free to visit the territory of another Member State and to stay there for a long period of time or even undertake paid work there. Virtually nobody believes that there are still rules which seriously restrict that right. It is therefore quite ridiculous that we are today still discussing the circumstances under which such stays can be permitted and for how long, and what the rights of same-sex partners or unmarried cohabitees of a different nationality are. What we seem to be doing today is restricting freedoms that already exist instead of broadening them, mainly in order to exclude people from social security for the first four years. We are constantly arguing for greater mobility of labour, which would entail Europeans, like Americans, being willing to move thousands of kilometres for paid work. People do not want this kind of pressure at all; what they want is the freedom they thought they already had to make the decision themselves to live and work abroad. I am voting for this regulation because it reduces existing restrictions and excludes the expulsion of people on account of illness or an accident.
. (PT) We are aware that studying this report appeared at the outset to be a difficult exercise, basically due not only to the issue of the categories of person that should be included in the definition of 'family member' - or of 'beneficiary', in addition to the EU citizen, the definition of the right to move to and particularly to reside in the European Union - but also to the problems inherent in defining the conditions that EU citizens must fulfil in order to benefit from this right.
The fact is that the solutions adopted in these nuclear definitions both in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and in plenary, have all had the majority support of the parliamentary left.
In fact, with regard to the definition of the term 'family', most of the solutions were adopted in a sense that does not match the values that I hold dear, especially Amendment No 53: the 'spouse', regardless of their sex, the 'unmarried partner' and/or 'person with whom they live', regardless of their sex, 'in a de facto union', 'with whom the applicant has a durable relationship' and 'registered' under the terms of the relevant national legislation, the 'partner' and/or 'person with whom they live' from third countries or without a residence permit and lastly, direct descendents and direct relatives in the ascendant line and those of the spouse or registered partner with whom they live.
My position is not rooted in any type of ideological or religious fundamentalism. I am not judging, and nor is it my place to judge anyone's rights on the grounds of their sexual or any other kind of orientation. I see no reason why the EU should promote legal definitions of the family that are far removed not only from national legislation, making it difficult to transpose them, but also from traditional values that have always been commonly accepted. Apart from anything, such definitions will encourage all sorts of abuses by those who attempt illegally to move to the EU and settle. Hence my vote against.
. (PT) Although I believe that creating a genuine European area of free movement and genuinely defining the Union's citizens' right to residence justify promoting a coherent and articulate policy, I have had to vote against the report. I regret that the excessive approach of the proposals, voted for mainly by the left in the parliamentary committee, remove any merit the report had, and take it far from the considerably more balanced approach of the rapporteur.
The final text suffers from the vices of failing to add to the rights and freedoms that are enshrined the duties that go with them, thereby denying the need to take account of their real value and of their real existence. They also seek to impose a European identity, ignoring true national identities; establishing an artificial equation between the family and other human relationships in a way that is no longer surprising and takes opportunistic advantage of one issue in order to impose another; and it ignores the third largest concern of Europe's citizens - the fight against organised crime.
In addition to breaking down the internal doors of the Union, this text would not allow Member States to learn about and monitor migratory phenomena, a factor that will affect their domestic social balance and the implementation of their budgets, especially for social assistance.
The European Parliament has therefore opted for what is a clearly excessive approach, which goes far beyond what is needed. This will, in a counterproductive way, only create further difficulties and new unnecessary obstacles to the adoption of these rules. As I have already said, those who wish to achieve too much will prevent us from achieving the basic goals.
Together with the whole of the Group of the European People's Party (Christian Democrats) and European Democrats, I have voted against the report, which was nonetheless approved by 269 votes in favour, 225 against and 46 abstentions.
We Christian Democrats cannot go along with the watered down definition of 'marriage' or 'the family' that the majority of Parliament supports by wanting the definition also to include partners of the same sex, unmarried cohabiting partners and registered partners, irrespective of sex, in circumstances where, by law or in practice, the country of origin or the recipient country puts such people on an equal footing with married couples.
Instead, we fully support the Commission's proposal, based upon time-honoured definitions of marriage and the family that our western Christian civilisation has used throughout the centuries, such as its definition of a married couple as husband and wife.
The conditions governing freedom of movement and residence within the EU for persons without EU citizenship must be clear and simple to apply legally. Today's adoption of Amendments Nos 14 to 16 (262 votes in favour, 238 against and 30 abstentions) shows that a majority wishes to move in the opposite direction.
To attempt, with the smallest possible political majority, to use European regulations on freedom of movement and residence in this way, namely in order to export to other Member States, and indirectly to impose upon them, a view of the family and marriage that is not embraced by these countries' culture and national legislation, is contrary to the spirit of cooperation in the EU and, in my opinion, deeply objectionable.
Mr President, just after seeing the Italian theatrical character, Pantalone, who advised me how to vote on the Santini report, I saw a Mafioso. A member of the Mafia came up to me, sniggering, and said: 'Ha ha! Now you are discussing the Hernández Mollar report which seeks to prevent us Mafiosi from moving freely throughout Europe. I have to tell you, Mr Fatuzzo, that I like listening to your explanations of vote. Even if you stop the citizens of any third State from moving within Europe without a visa, we Mafiosi are so clever that we will succeed in entering countries and commiting crimes just the same. Therefore, would it not be better to give everybody free movement without visas and deal with us separately, if you do not want us, to stop us getting in and causing damage?'
. The ability of Member States in the European Union to decide their own policy on requiring visas for travel to those states and to change it, as and when required, for security or other reasons would be adversely affected by this measure.
Visas are necessary and useful tools in providing controls.
British Conservatives cannot, therefore, accept this proposal.
. (NL) Visas are a way for governments to torment people. People think that their passports will get them into other countries but they are refused entry because they come from a country that is regarded as too hostile, too poor or too far away. Inhabitants of the EU, like Americans, are subject to far fewer compulsory visas than many others, because our territory is rich and powerful and sees itself as the centre of the world. We can find out what obstacles we are subjecting other people to by looking at the experiences of EU citizens travelling through Serbia or Belarus. The first lesson is that you must not make people queue at a customs office or outside one to pay transit tax. The second lesson is that you must never send people back to a distant embassy in a capital city or even in their country of origin to get a visa. If we turn people away we must have a good reason for doing so. If we do admit people, we must not only do so because we hope that companies in our countries can do business with them. A visa policy must be reasonable, also for students, tourists and people who are coming to present their problems to international organisations.
. (PT) The European Parliament has today had to face the fact that five Member States have declared themselves to be in favour of transferring Ecuador to the list of third countries whose nationals require visas, basically because of illegal immigration, trafficking in human beings, regional coherence and considerations of public order. According to information that has been provided, many Ecuadoreans enter Europe legally under the cover of tourism but then stay on illegally for longer than three months. The expulsion of Ecuadorean nationals is becoming increasingly frequent, due mainly to a lack of evidence that they have sufficient means of subsistence and their inability to submit valid proof of the purpose of their journey.
There is also the consideration of geographical coherence, because visas are currently required of nationals of other Andean countries, which makes Ecuadorean passports more 'interesting' and encourages their falsification and counterfeiting.
Since the Commission proposal was drawn up in response to the priority established at the Seville European Council, to combat illegal immigration, we have voted in favour of it.
. (PT) I am voting in favour of this report, primarily because it is a further demonstration that East Timor is recognised as a fully-fledged State.
I understand the need to re-examine the list of third countries subject to visa requirements, due to the necessary and urgent fight against crime and illegal immigration, I welcome the possibility of reassessing the impact of making visas mandatory, particularly with regard to journeys undertaken for business, leisure and research purposes.
Going now into the most widely debated point, it is clear, given the Member States' answers to the questionnaire published by the Commission, that transferring Ecuador to the permanent list of countries on Annex I of Regulation (EC) Noº539/2001 is justified by the concerns expressed about illegal immigration, trafficking in human beings, regional coherence and public order. The Ecuadorian Government's concern at the legislative change we are discussing is understandable, but we cannot minimise the dissuasive effect that experience has proved necessary to step up. In fact, the human tragedy of being uprooted, of being in an illegal situation and of lacking the means to survive has, with the implementation of this amendment, better possibilities of being avoided upstream, thereby ending the particular attraction that an Ecuadorean passport holds for forgers and counterfeiters.
I would like, if I may, Mr President, to address the Belarusian Head of State. Mr Lukashenko, I see from page 13 of the Marset Campos report that you have stopped paying pensioners their pensions: you are paying them extremely late. I would like to propose to you a method which is used here in some European States when they can no longer pay pensions. In Italy, for example, a law is passed stating that a certain category of citizens will no longer receive pensions. So why are you paying pensions late, Mr Lukashenko? Pass a law - you have the authority to do it - suppressing a large proportion of pensions in Belarus. That way, you will be able to do legally what is currently perceived to be just poor administration on your part.
Belarus has cut itself off from the international community because of the autocratic policy followed by its regime. This policy involves persecuting the opposition, restricting the freedom of the press, restricting trade union freedoms, imprisoning, mistreating and doing away with political opponents and applying the death penalty. Belarus needs to start democratising if it is going to be in a position to ratify the partnership and cooperation agreement between the ?U and Belarus in the not too distant future. It goes without saying that the European Parliament's call for democratisation must not conceal any attempt by the EU to challenge the right of Belarus to decide its own foreign policy.
. (FR) The Belarusian regime is clearly a dictatorship riddled with corruption, which oppresses its people. Implying that swifter progress on the road to a market economy would be a source of hope for the Belarusian people, however, is to ignore the many dozens of poor countries throughout the world, such as Haiti and almost all of Africa, which are thoroughly integrated into the market economy and some of which, nonetheless, live in even greater poverty, under the yoke of equally despicable dictatorships. Not to mention countries such as Argentina which, although it is wealthier than Belarus, has similarly seen its working classes plunged into poverty by the unpredictability of the market economy.
Furthermore, the report compares an undemocratic Belarus with a Russia that is portrayed as democratic. The most vehement eulogisers of the change in the Russian regime are nonetheless forced to recognise the extensive corruption among the clans that run the country, the reign of official or criminal mafias and the appalling monetary gain of some through pillaging as the population in general grows poorer, not to mention the horrors of the war in Chechnya. In view of this, there is no question of our supporting this text.
The MEPs of the Communist Party of Greece voted against the report on Belarus because it represents monumental intervention by the ?U in the internal affairs of an independent country. The problem for the EU is not one of democracy; it is the fact that Belarus insists on respect for international law, territorial integrity and national sovereignty and is against selling out to the multinationals.
The report - and this is pure blackmail - makes future relations with Belarus dependent on its immediate transition to a market economy and even calls for cooperation with the USA in a bid to make its intervention - which nowadays can mean anything and everything, including military intervention - more effective.
There is a problem in Belarus with respect for human rights and democratic freedoms. However, this is a matter for its own people and does not warrant foreign intervention. The supposed democratic freedoms which international imperialist organisations and this report are endeavouring to blackmail Belarus into accepting are freedom of action for big business and the freedom to wipe out any achievements left over from the socialist regime.
All this is illustrated by the fact that the amendment proposed by the MEPs of the Communist Party of Greece, calling on the ?U to cooperate directly with Belarus in combating trafficking in human beings, was rejected in favour of an amendment requiring Belarus to toe the EU line.
That concludes the explanations of vote.
(The sitting was suspended at 12.44 p.m. and resumed at 3 p.m.)
The next item is the recommendation by Mr Salafranca Sánchez-Neyra (A5-0017/2003) on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the conclusion of an Association Agreement between the European Community and its Member States of the one part, and the Republic of Chile, of the other part [13767/2002 - COM(2002) 536 - C5-0589/2002 - 2002/0239(AVC)].
Mr President, first of all, I feel in many respects that I should be taking second place to the honourable Member, Mr Salafranca Sánchez-Neyra, in discussing this subject, because he has played such an important role in achieving what we are discussing today. He is in a sense - if this is not regarded as blasphemous - the John the Baptist for this agreement. We have both had the pleasure in the past of addressing conferences on this subject, speaking on this subject in Santiago and elsewhere. It is extremely important to recognise the role that he and other Members have played in this important and happy occasion.
We are considering today a very important proposal on the adoption of the Association Agreement that we signed with Chile in November last year. This agreement is not only crucial for European Union-Chile relations, it is also extremely important in the context of Latin America as a whole. Indeed, the agreement is a very tangible expression of the European Union's willingness to establish a strategic partnership with that continent, despite its present economic problems and its political turbulence and the violence which some countries in the region are still suffering, not least from terrorism - a subject about which the honourable Member has understandably expressed considerable concern. We both come from countries that have suffered from mindless and vicious terrorism in the past and our sympathies go out to those countries, like Colombia, that are suffering from terrorist madness today.
It is more important than ever for us to send a positive signal of support to the region - from the European Union to Latin America.
Parliament has played an active and supportive role throughout the negotiation of this agreement. In November 2001, Parliament adopted a resolution inviting the Commission to conclude the negotiations of the EU-Chile Agreement at the second EU and Latin America and Caribbean Summit in Madrid in May 2002. I am pleased to note that the Commission met this objective and managed to negotiate a very ambitious agreement. We worked very closely with the Spanish presidency in the first semester of last year to achieve this, and it was a very important step forward.
This association agreement is firstly a political agreement - indeed it is important for the European Union to establish privileged links with those countries like Chile that share common values and objectives. Chile, as we know, is a constructive player on the international stage and endorses the same values and policies that we defend in the European Union. For example, it is not surprising that last year Chile ratified the Kyoto Protocol. There are many other examples. We certainly want to deepen the political dialogue with Chile and to define converging positions on issues of common interest.
I am pleased that Chile is keen on closer political relations with the European Union. This is shown in the almost unanimous support that the Chilean Congress gave to the agreement in January, less than two months after the agreement was signed in Brussels.
The European Union-Chile Agreement is also a comprehensive free trade agreement which, according to the very important sustainable impact assessment study carried out by the Commission, should generate additional growth for Chile's GDP of about 0.5% and which should contribute to raising the standard of living of the Chilean people. The European Union has been for a long time Chile's first trade partner; this agreement should further consolidate and increase our trade relations. Let me point out as an example that after only two years of implementation, the EU-Mexico Agreement - which in many respects set the pattern for the EU-Chile Agreement - has already led to an increase of 28% in bilateral trade.
The agreement should allow us to overcome obstacles and to build an operating framework for entrepreneurs which allows more predictability, confidence and bigger trade flows. Not only did Chile and the European Union agree to liberalise gradually over 97% of our bilateral trade in goods, but we also agreed on a whole set of rules to facilitate trade, on the establishment of a free trade area in services, on the liberalisation of investment and on the reciprocal opening of government procurement markets. The bulk of the trade chapter entered into force on 1 February; I trust that entrepreneurs and consumers on both sides will soon reap the benefits of the agreement.
However, the EU-Chile partnership will extend well beyond politics and trade: it will intensify our cooperation in a number of areas and stimulate social, economic and environmental development. The cooperation strategy devised jointly for the period 2000-2006 with the Chilean authorities may need to be adapted so as to take into account rather better the recommendations of the sustainable impact assessment study and to accompany the implementation of the agreement.
Let me say a final word about the institutional framework of this association agreement. The agreement singles out the need for an increased involvement of civil society - this should materialise through regular meetings of representatives of Chilean and European civil societies so as to allow an exchange of views on the implementation of the different parts of the agreement. I would also like to highlight the establishment in the agreement of an Association Parliamentary Committee, which will be a discussion forum for Members of the European Parliament and Members of the Chilean Congress. I hope that honourable Members of this Parliament will participate actively in this committee. Judging by the enthusiasm with which they have pressed us to make this agreement, that should be no problem.
Once again, I would like to thank Parliament for the leadership it has shown in this issue. I am sure the beneficiaries will be not only the people of the European Union and Chile but also the overall relationship with such an important and dynamic continent.
Mr President, Commissioner, I would firstly like to thank the political groups in this House for their cooperation in the production of this report, which has been unanimously approved by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and I would like to stress this cooperation since it does not happen very often.
Secondly, I would congratulate the Commission on its impeccable negotiation of this association agreement with Chile - as Commissioner Patten has pointed out - taking up the suggestions of the European Parliament in relation to the timetable and overcoming the difficulties caused by the negotiation guidelines. Commissioner Patten asked us to trust in his judgment in order to overcome the problems relating to the timetable and he has been proved right. The result, Mr President, is that we have the most innovative, ambitious and global agreement the European Union has ever concluded with a third country which is not a candidate for accession. An agreement which has been described by the Commission - correctly I believe - as an agreement for the twenty-first century, a fourth generation plus agreement.
I believe we must be pleased that this agreement has been concluded with a country such as Chile, since in a way this agreement is a recognition of the great civil maturity of the citizens of that country and their decisive desire for openness and trade.
As Commissioner Patten said to us a moment ago, this agreement also represents a message of hope to a region which is currently experiencing a difficult situation: instability in Venezuela, crisis in Argentina, the hopes and challenges arising from the election of President Lula da Silva in Brazil, poverty on the subcontinent and the phenomenon of violence in Colombia.
I would particularly express my gratitude for the words of Mr Patten, who, on behalf of the European Parliament, is also going to communicate a message of solidarity to the Colombian authorities in relation to the attack which killed many people in Bogotá last weekend.
This agreement - as the Commissioner quite rightly pointed out - takes a similar approach to the Association Agreement with Mexico which has lead to an increase in commercial transactions since its entry into force and which is an agreement which goes much further than these requirements, since it provides for the liberalisation of 100% of transactions, many going much further than the forecasts established in the negotiations of the World Trade Organisation.
I would like to highlight an aspect which I believe to be particularly important, and that is that Chile has concluded this association agreement with the European Union before concluding its agreement with the United States.
I would also stress that the Commission has stated that this agreement goes beyond mere commercial thinking, since association agreements try to establish a strategic partnership based on the principles and rights contained in the democratic clause for both parties.
This agreement is very rich in terms of commercial liberalisation. It involves almost 100% of products, not just agricultural products, but products of every type, it establishes stipulations relating to agreements and technical clauses, it lays down the greatest degree of liberalisation ever to have been created in an agreement on the services sector and also establishes, Mr President, the most generous treatment Chile has ever given to a third country, and, for the first time in negotiations with the European Union, it lays down accessibility for foreign investors in an agreement of this nature.
I believe that this agreement completes the network of agreements being negotiated at the moment. The only one remaining is that with Mercosur, and we are awaiting negotiation guidelines for agreements on political dialogue and cooperation with the Andean and Central American Community, which we hope - as Parliament has requested on many occasions - can become association agreements.
In this way, Mr President, I believe we will be able to respond to the difficult situations being experienced by certain Latin American countries and create an extensive range of relations between our two regions which should culminate - and this is what Parliament wants - in the coming summit of Heads of State in Mexico, and we hope that these agreements can lead the way to a strategic and bi-regional partnership which will result in this global partnership we want to see.
Therefore this agreement, Mr President, represents a geographical consolidation of the existing links between both regions, which are destined to be political, commercial and strategic partners, and increases the tools at our disposal for responding to the challenges and uncertainties we are faced with in this globalised world.
I would like to thank all the political groups for their positive and constructive cooperation in the issuing of this favourable opinion on the association agreement.
Mr President, Commissioner, I would first of all like to express the satisfaction of the Group of the European Peoples' Party (Christian Democrats) and European Democrats - and mine in particular - at the conclusion of this association agreement between the Community and its Member States and Chile, the most ambitious, innovative and global agreement the European Union has ever negotiated with a country which is not a candidate for accession, to use the words of the European Commission, in line with what, as has been said already, should be the bi-regional strategic partnership between Latin America and the European Union that this Parliament proposed.
Furthermore, I would like to, and must, congratulate Mr Salafranca on the work he has done in order to realise this work and the Commission on the efforts and guidance it has contributed to the conclusion of this Agreement, which began as soon as Chile had recovered its rights and freedoms, which would not have been possible without the political vision and tenacity of the Chilean leaders, from President Elwin to the current President, President Lagos, and which reflects the will of Chile and of the European Union and its Member States to establish privileged relations in the political, commercial and cooperation fields which the agreement encompasses and to strengthen links, as a result of the shared values which unite them.
Within the framework of the liberalisation of the markets, the benefits in terms of economic growth and sustainable development which may result from reciprocal economic and trade relations is unquestionable, as are the benefits of a political dialogue aimed at promoting democracy and the formulation of common responses to the great challenges of this millennium. That is why I am convinced that this agreement - which my group will support resoundingly - is a very positive step not only for relations between the European Union and Chile, but also for the economic and social well-being of the Chilean people in their democratic journey, which has so far been recovered in such an exemplary fashion, and which must serve, and in reality does serve, as an example to Latin America during these difficult times for some of its countries.
Mr President, ladies and gentlemen, I would like to start with warm congratulations to the rapporteur, Mr Salafranca. There were reasons for this Agreement's problem-free progress through the committee and the unanimous support it received in it, for we worked together very well, not only on this Agreement but generally, and Chile's concerns have found a worthy rapporteur in the person of Mr Salafranca.
As has already been mentioned, this is an Agreement with a large number of objectives, a complete Agreement intended to cover a great deal and to bring us closer together. The Commissioner has stated that, even while the Agreement was being worked out, bilateral trade increased by 28%, and, whilst I believe that there is room for further increases and greater cooperation, I would like to point out that the actual reason Chile deserves this special new Agreement is that it currently represents an atoll of stability in Latin America, which is so turbulent economically, politically and in other ways. It is in our interests to maintain this stability and help to make it even more secure.
My principal interest is in the political dimension, and there are two points I would like to address at this point. The first, the ratification of the treaty on the International Criminal Court, initially appeared to be something of a problem but has been resolved by cooperation with the Chilean embassy in Brussels and by the government's assurances. We attach great importance to Chile's ratification of this treaty. We are aware of the constitutional difficulties that exist at present, but, having satisfied ourselves that the government is working on it, we have hope of it being ratified soon.
The second point is that Chile is currently a member of the Security Council. In these very difficult times, it will be very important that Chile should, in consultation and coordination with the relevant Member States of the European Union, help to achieve a peaceful solution to the present conflict.
Mr President, Commissioner, we must be glad about the establishment of this agreement between the European Union and the Republic of Chile and I also believe it is fair to congratulate the rapporteur, Mr Salafranca, on his efforts and the results achieved.
It is a very broad agreement which will undoubtedly increase commercial transactions between the European Union and Chile and this is positive at a time when many countries in Latin America are in a particularly difficult situation.
It should be stressed that the total of tariffs on imports from Chile, relating to industrial products, will be restricted in 2006 and that in the agricultural field this will take place in 2012.
The agreement also offers great possibilities in the fields of services and financial services, as well as on all aspects relating to investments. It is also positive that it includes a protocol on fishing enterprises.
I have read the report of the International Human Rights Federation on the indigenous populations in Chile. These represent 4.4 % of the total population, or 13%, depending on the source of statistics.
Of these populations, the Mapuche people, in percentage terms, are the most significant. The problems of the indigenous population relate to forest exploitation and the construction of large hydro-electric projects.
We must remember that these problems were exacerbated enormously during the dictatorship of Pinochet. We are glad that the report contains explicit references to the protection of human rights and specifically mentions the rights of indigenous minorities.
We hope that this Agreement will create greater transparency and mutual understanding, and that it will also recognise the rights of the indigenous peoples.
Finally, while on the subject of Chile, as a citizen of Catalonia, I must acknowledge Chile's reception in former times of Catalan exiles fleeing the Franco dictatorship.
Mr President, Commissioner, ladies and gentlemen, the EU/Chile Association Agreement enacts particularly ambitious, strengthened cooperation. Such intense dialogue should, of course, be encouraged with the greatest possible number of third countries in order to support economic development and emphasise the ecological values and democratic clauses of the European Union. Furthermore, we feel this far-reaching agreement has taken place too quickly, in particular given the impact assessment unveiled at the same time. It is a shame that the impact assessment did not really act as a basis for this association agreement.
The European Union negotiations, which are very strong with regard to trade and, in our opinion, excessive with regard to liberalisation, should now also be based, in a balanced manner, around human rights and the environment. Following Chile's dark history, all our vigilance should be focused on political rights, in particular the fate of the Mapuche Indians.
With regard to fisheries, the Union's interests for Chile should be balanced and only have meaning and a future within the perspective of development and sustainable management of fisheries resources. Let us spare the Chilean fishermen the overexploitation of their resources that has destroyed our own European marine resources. In particular, let us spare Chile from being relegated to the role of ersatz fishmonger for our Community ports.
Lastly, we think the scope of this agreement should have given rise to a prior discussion of the same magnitude. This agreement, which aspires to be a model for the twenty-first century, is being dealt with too cursorily. Although the agreement is interesting because it integrates the human rights dimension and consultation of civil society, it nevertheless deserved a more extensive debate on its possible impact, both positive and negative. We submitted an oral question in this regard to allow a debate worthy of the agreement, but the proposal was dismissed.
Far from constituting barriers to the implementation of the agreement under consideration, these observations - and we would emphasise this - are an attempt to increase its relevance and durability. The Group of the Greens/European Free Alliance would like this twenty-first century agreement to become a beacon for a new kind of trade based on fair trade, respect for the environment and human rights.
Mr President, according to the Commission, the new Association Agreement between Chile and the European Union is the most ambitious, most innovative, most far-reaching agreement ever negotiated with a non-candidate country. Classed as a fourth-generation agreement, it should even, we are told, constitute a model for future association agreements with the other Latin American countries.
These grandiose perspectives are, however, more cause for concern than for celebration. In the economic domain, the agreement provides for the total removal of customs borders, but, contrary to what free-trade extremists claim, borders are not a barrier to trade. Quite the opposite. They play a role similar to locks in a waterways system, allowing regularisation between countries with differing standards of living. Many of our industries have already paid the cost of customs disarmament. The World Trade Organisation agreements, accepted by Brussels, thus forced them to delocalise production in order to counter competition. Enlargement to the East, which has been decided in haste, will aggravate this phenomenon. The fourth-generation agreement extended to all of Latin America will make millions more men and women unemployed. As for our last remaining farmers, there is little chance that those who survive enlargement to the East will survive the process of opening up to the West, because the agreement stipulates almost total liberalisation of agricultural imports over the next ten years.
In the political domain, it is common to wax lyrical about the creation of a transatlantic Euro-Latin-American assembly. Having built a bureaucratic super-State in Brussels, having swallowed up an Eastern Europe that has only just escaped the Soviet empire, the Euro-federalists are still not satisfied. When and where will they stop? In a kind of political gluttony, they want to integrate into their economic plans not only Turkey and Asia minor but the whole of Latin America as well. Of course, there is still natural solidarity between our nations and those of Latin America. Just as we want a Europe of free nations, however, rather than an antinational, antisocial Europe, we want the nations of Europe to base their cooperation with the nations of Latin America on the principle of national sovereignty and economic realism.
Mr President, I just wanted to tell Mr Lang that opening itself up to world markets has paid off for Chile. Living standards have gone up, Chile's growth rate is far higher than that of other Latin American countries, and I just hope that this policy catches on in them as well.
What I would like to say to Commissioner Patten is that we are already engaged in active cooperation with members of Chile's parliament. We had a meeting with them here in Strasbourg as long ago as the autumn - even before the Agreement was ratified - and had, surprisingly enough, an extraordinarily lively debate with the Chilean Congress and House of Deputies. The problem we now have is not with the treaty. The treaty is excellent, and I also wish to congratulate Mr Salafranca on his superlative report. There is a treaty, but it must not be allowed to remain an empty form of words. It has to be filled out - with something real. Let me, by the way, remind you of the fact that we also have a scientific agreement with Chile. If that is not to remain a mere formality, it too has to be filled out, and that is what I want to urge us to do. Money is needed if that is to be done, but money is not the most important thing. If that is to be done, the main thing we will need is will, the will of the European institutions, but also the will of enterprises and organisations.
What I hope at the end of the day is that this Agreement, whose objective is also very strongly political, will contribute to Latin America growing together, will contribute to stronger relationships between Europe and Latin America, and, above all, that cooperation with Chile will help to overcome the conflicts in certain Latin American countries, some of which conflicts - in Colombia, for example - are raging openly.
Mr President, most of the previous speakers have sung the praises of this agreement, first and foremost the rapporteur. I would like to be able to add my voice to this almost unanimous choir, but I must admit to being perplexed.
The real question, the only one that deserves to be asked, is this: thanks to this agreement, will the people of this State be less poor, better educated and better cared for in the future? Will they be able to surf the Internet or travel if they wish to? I am not sure. There is one people, in any case, that shares my doubts, and that is the Mapuche people. First of all, the Chilean Government has not yet ratified International Labour Organisation Convention 169 on indigenous peoples. Many arbitrary acts of violence committed by the police against the indigenous communities go unpunished. Next, this agreement states that one of the principles on which it is based is sustainable development, while the Mapuche territory is experiencing blind exploitation of its natural resources: deforestation and construction of dams that flood the ancestral soil, as a result of national hydrological plans. Lastly, I am not convinced that the wholesale liberalism of the agreement allows for harmonious development of the economies of this State. Economic and monetary dependency might lead to the 'Argentinisation' of the country. Those are the risks and those are my doubts. I shall abstain from voting on this agreement.
Mr President, one thing that has not been mentioned during this debate is the fisheries protocol which has been attached to this agreement. The effect of this fisheries protocol is that EU-subsidised companies will now be allowed to invest in Chile with up to 100% ownership rights. It will allow them direct access to Chilean fish stocks. There are several aspects of concern for Chile's coastal communities: unfair competition with the local artisanal sector and the unknown impact on marine resources, for example. We have only to look at the Argentinean case.
EU companies will be able to buy up Chilean fish quotas on fully exploited fish stocks; they will also have free access rights to Chile's under-exploited fisheries resources. The opportunities provided by this protocol for EU fisheries companies, combined with the process of privatisation in Chilean fisheries, threaten the sustainability of the artisanal fisheries sector. The protocol will be used to transfer part of the EU's overcapacity to Chilean waters.
I am fed up with this irresponsible and exploitative approach to the problems of overcapacity of EU vessels. Is it any coincidence that this protocol was attached during the Spanish presidency and forced through? It seems to have been used as a bargaining chip, and it has taken no account of a sector that employs more than 60 000 fisherman and provides for some 400 000 jobs in the industry in that area.
The artisanal fisheries contribute over 90% of fish consumed locally and provide 25% of export earnings for the fisheries market. So it is unacceptable that this aspect has not been properly assessed and taken into account.
Mr President, this debate has been slightly livelier than some of us might have anticipated. I would associate myself entirely with Mr Linkohr's remarks in response to Mr Lang, who may be living on the right planet, but it is certainly a different planet to the one I live on. Speaking for the bureaucratic superstate, I should like to respond firstly to Mr Sakellariou on the important point which he raised about the International Criminal Court.
He will know that Chile participated actively in the preparatory work on the Statute of the International Criminal Court. On 22 January last year the Chilean Chamber of Deputies approved the text with a large majority, but the Senate asked for the opinion of the Constitutional Court in Chile. That court indicated that it was necessary to modify the Chilean constitution before approving the Treaty.
Since modifying the constitution is a lengthy procedure, as it requires a two-thirds majority in Congress, the Treaty cannot yet be ratified. However, ratification of the Treaty remains high on the political agenda of the Chilean Government, since it is entirely consistent with its external policy of promotion of respect for human rights. If there is one country which should understand the arguments for the International Criminal Court, as the honourable Member and I would agree, it is Chile.
He also said that he hoped that as a member of the Security Council the Chilean Government would try to coordinate its response to the crisis in Iraq with European Member States. I hope he does not regard it as lèse-majesté on my part to say that I hope the Member States of the European Union will try to coordinate their policy in the Security Council in dealing with this terrible crisis in Iraq.
There is Article 19 of the Treaty and there is the Maastricht Treaty, but perhaps I should not be drawn down these boulevards. It is interesting that in the Convention we are discussing how much further we can go in coordinating a common foreign and security policy when we are not even using and implementing the provisions of the Maastricht Treaty. In any case, I am using what he said about Chile merely as a trigger to fire off some of my thoughts on this subject.
Several honourable Members raised the question of indigenous peoples, which is always a particularly important issue on these occasions. Difficult as these issues are, the Chilean Government is trying to handle them in a sensitive and democratic way. They have set up a public agency to try to handle some of these challenges. They have taken at least 16 concrete measures to help deal with some of the problems, of which Members have been informed.
My view is that we can help with the efforts that the Chilean Government is already taking through, for example, co-operation projects that are paid for by the funds voted by this Parliament.
On the question of fisheries - and I realise what a controversial issue this can be - I should like to remind Members who have spoken that the association agreement does not include a fisheries agreement, although we would be interested in concluding one. There is the protocol, which has been referred to. Community fishing companies will be allowed to own up to 100% of Chilean fishing companies. However, that is under exactly the same conditions as Chilean investors. That implies that they will have to respect, for example, the catch quotas defined in Chilean laws. There is an elaborate regulatory framework in Chile to address the issue of stock depletion since a serious decline in catch levels of certain species, mostly due to over-fishing, was registered toward the end of the 1990s. It is not right to say that the implementation of the agreement will lead to over-exploitation of fishing resources.
The current dynamism of the artisanal fishing sector in Chile is something all of us should recognise, and it needs to be underlined in debating these matters. This sector is the main supplier of seafood products to the domestic fresh fish market. It currently provides 25% of export income from fisheries products. A significant increase in the artisanal fishing sector has been recorded over the past years, and the interests of the sector have been preserved in the recently adopted fisheries law. If there is to be a loss of artisanal fishing employment in the long term - and this may well happen since artisanal fishing is a highly labour intensive, but not capital intensive business - it would probably occur with or without the agreement we are discussing today.
Without any reservation whatsoever, I commend this agreement to the Chamber. I am sure that the Vice-President of the Commission would also warmly endorse all that we are trying to achieve with this important agreement.
Once again, I wish to thank Mr Salafranca Sánchez-Neyra and his colleagues, Mr Linkohr and others, who have taken such an active interest in this matter. This is a model of this sort of agreement. It is the sort of agreement that will not impoverish the world, that will not bring people the 'joys' of North Korean economics - which some people endorse - but that should make the world a more prosperous place, that should ensure that we better protect our environment and that we have greater political stability than would otherwise be the case.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0019/2003) by Mr Caveri, on behalf of the Committee on Regional Policy, Transport and Tourism, on the establishment of an ecopoint system applicable to heavy goods vehicles travelling through Austria for the year 2004 [COM(2001) 807 - C5-0699/2001 - 2001/0310(COD)].
Mr President, ladies and gentlemen, this proposal was presented on 20 December 2001 in order to respond to the request of the European Council in Laeken. However, the Commission does not believe that the system of ecopoints is a valid long-term system for resolving the problems of traffic associated with sensitive regions.
The text we will present contains certain significant elements, such as the removal of the 108% clause, which imposes an annual limit on the number of transit journeys by Community lorries through Austria. On the other hand, the proposal maintains the system in force throughout Austrian territory and also the number of ecopoints available for 2003. In fact, in 2003 the objective of the system will be achieved, which is to reduce pollution by 60% over the last twelve years.
This proposal therefore responds to the desire of the Heads of State and Government and implies an extension for a limited period - one year renewable for two further consecutive years, that is up to a maximum of three years - but under no circumstances can it be the definitive proposal, but simply a transitional solution until we can implement other solutions.
Mr President, Vice-President of the Commission, ladies and gentlemen, this is a matter for the whole of the European Union, although the majority of speakers on the list are Italian or Austrian. In any case, before I go any further, I would like to say that, as a mountain-dweller, I fully understand the Austrians' concerns. Furthermore, the situation of Austria and the Alpine question as a whole have come about as a direct result of a transport policy which needs to be completely overhauled, as is clearly indicated in the White Paper which, by pure coincidence, we are going to discuss this very afternoon.
There are two requirements: on the one hand, free movement of goods and the single market, and, on the other, environmental protection, road safety and public health - basically, what is meant by the catchphrase 'sustainable development'. What should our strategy for transport be? Fewer lorries, more trains, a shift away from the transport monoculture, more intermodal transport, fewer roads and road tunnels and more rail tunnels, an overall rebalancing of the situation with due regard for freedom of the market but also taking into account the need for guiding parameters, including clear information on the real costs of transport, and consistent pricing, the freeing-up of resources for rail investments, the development of a European structure for the rail networks through the railways packages, safety guarantees provided by the relevant directive on tunnels and by common rules to make road transport safer; lastly, a growing effort to introduce less-pollutant transport systems, and also, I would say, to finish with, the use of systems such as the satellite system, Galileo, to track fleets of lorries.
The Austrian question relates to the Alps but the situation is similar in other mountain ranges such as the Pyrenees too. We are faced with a boom in freight transport, which will expand even further with enlargement. In the past, Austria used this ecopoints system - which was soon to be abandoned - and, after Laeken, the European Council remained strangely undecided until the very end of last year, when a solution was found that was described in committee as a virtual solution, meaning that, in actual fact, the figures were theoretical. That is why a broad majority of the European Parliament, in the Committee on Regional Policy, Transport and Tourism, decided on a plan of action, starting from the assumption that we need to work towards a legal basis consisting, first and foremost, of the Alpine Convention transport protocol, which appears to be the only instrument which would compel the European Union to regulate the flow of lorry traffic in the Alpine region as well. There is a need for a new policy based on the Swiss model.
The committee of which I am Chairman has made every endeavour to find a balanced solution. We have consulted the Ministers. We have even had the date for the construction of the Brenner Base Tunnel brought forward definitively from 2021 to 2012. Above all, through the amendments we are tabling before the House, we have endeavoured to find a solution which gets away from the ecopoints system, in any case to find a solution for the period stretching from now until 2006 based on the need, as I said, to take into consideration the provisions of the Alpine Convention and, I would say, more generally, the sensitive areas of the Alps. It is not by chance that Amendment No 15 refers to other areas such as Fréjus in the Alps to the north-west of Italy, to the Mont Blanc region and to the Austrian Alps, in other words to the whole of the Alps, for I believe that this is the overall picture which we must consider. Particularly in Article 13, we have taken great care to achieve the phasing out of heavy goods vehicles, introducing a quota system for 2004, 2005 and 2006, which in 2005 - 2006 will lead to a ban on EURO 0 and EURO 1 lorries, a quota system for EURO 2 lorries and free transit for EURO 3 lorries.
Lastly, as regards the amendments, I feel that the Swoboda and Simpson amendments cannot be accepted in that they considerably alter the proposal endorsed by the majority of the committee and that the Rack amendment cannot be accepted because it too completely changes the parameters. I can accept Amendment No 19 tabled by the Greens, which calls for further debate. Lastly, I feel we must reject Amendments Nos 20 and 21 because they too change the proposal completely.
I will end, Mr President, by saying that, as Committee Chairman and rapporteur, it was my duty to find a balance. As a mountain-dweller, I might have preferred to go further, but I felt it was right for Parliament to be able to see the current state of the debate.
Mr President, the rapporteur's coordinating work has enabled us to achieve a great deal of agreement in Parliament. A new regulation is being proposed to replace the old eco points system. Because the objectives of the old system, which expires at the end of 2003, were achieved in 2002, we came to the conclusion that it would not be a good thing to continue the old system. The present regulation provides a good balance between protection of the vulnerable Alpine region on the one hand and the wishes of the Austrian population and the absolutely fundamental principle of the free movement of goods on the other. It is not easy for anyone to arrive at a balanced solution for transit traffic through the Austrian Alps. The concerns about environmental pollution and public health are understandable. Geographically speaking, Austria is, after all, a transit country, which is why we suggested excluding from the area the lorries that produce the most pollution. At the same time we call upon the Council and the Commission to promote clean and quiet EURO-4 category lorries as soon as they are on the market by providing a purchase subsidy for transport companies, thus helping them to bear the considerable financial burden these lorries will represent.
I think that this is one of the major advantages that Parliament's proposal has over that of the Council and the Commission. If we promote cleaner lorries, transport companies will be encouraged to buy environmentally friendly vehicles. Cleaner lorries, the so-called EURO-3 and EURO-4, are therefore not subject to the quota system but have free passage. The proposals of both the Commission and the Council do not promote the use of clean lorries in any way whatsoever. In fact they even go so far as to penalise the use of the clean EURO-4 by reducing the number of points that will be available.
It must also be crystal clear to all parties concerned that it will really be over after 2006. There can be absolutely no question of an extension or any other form of quota system. Austria's unique position cannot continue, certainly not given the discriminatory nature of the old system. Only 10% of the ton-kilometres driven on Austrian territory relate to transit traffic through Austria, while there are absolutely no requirements for national transport to tackle hazardous NOx emissions. The entry into force of the directive on infrastructure charging and the end of the points system will therefore be linked only if the charging directive enters into force before the end of 2006.
I have two urgent requests. The first is that the Commission should make it possible for the Council to put forward a supporting regulation for EURO-4 to Parliament without the risk of accusations of state support. The second urgent request is addressed to Austria: do something from your side too, by increasing the number of trains and ensuring that they are cleaner. Finally, get a move on with the Brenner Base Tunnel: 2021 is absolutely unacceptable. I am firmly convinced that my colleague Paul Rübig will agree with this support, which is also aimed at smaller and medium-sized transport companies.
Mr President, Commissioner, the Caveri report is excellent, although that does not prevent us feeling some unease as we approach the vote, unease - I should point out - at the Council's behaviour, which we feel to be formalistic and wholly inappropriate, deciding as it did in the space of a few hours at a meeting on New Year's Eve, on 31 December, on a majority solution which loses all merit before the senseless fact that it is a solution which has not been accepted, has not been endorsed by the countries directly involved, namely Austria and Italy. We are also uncomfortable with the decision to offer two countries, Greece and Portugal, a free exemption for some categories of lorry, as if we were still at the very beginning of the integration process and it were necessary to proceed by means of derogations and exemptions.
My unease, Mr President, is also due to the great contradiction which this ecopoints system represents without resolving the issue which Commissioner de Palacio also mentioned. Indeed, we are continuing to extend a transitional system which was only accepted when Austria joined the European Union on the basis that it was transitional, precisely because it is a derogation from the provisions of the Treaties on the free movement of goods and, in this case, also because it is a question of the Alpine arc, which is, in any case, a natural obstacle that penalises some countries in terms of the movement of goods.
As the Commissioner has rightly pointed out, the solution still has to be transitional, and this is the third reason for our unease - the slow rate of our progress towards the natural solution of the Brenner Base Tunnel, of intermodal transport. However, it is already positive, as Mr Caveri pointed out, that the date for the construction of the tunnel has been brought forward a little from 2021, which was the uncertain date initially proposed to the Austrian Government for work to start.
Lastly, Mr President, our unease is also due to the heavy-handed attempt to make a rather over-simplistic distinction between those in Parliament who uphold and wish to safeguard respect for the environment and the quality of the environment and those who are concerned for the interests of road haulage companies. This is not the case. It is an unacceptable simplification of the facts. Our group - and Parliament as a whole, I believe, which has not spared any effort in the quest for compromise amendments - has focused as a priority first and foremost on sustainable development and the quality of the environment in the Alpine arc. The merit of the Caveri report, which is to the credit of all the Members who have contributed to it, is that it contains compromise amendments which reconcile and achieve a balance between the demands of environmental protection and the fundamental principle of free movement.
I will end, Mr President, by reminding myself that, in extending the ecopoints system, we are not adopting it as a solution but postponing the decision. Now the governments must have their say.
Mr President, today I would like to argue for the Dutch polder ecopoint, the Scottish Highland levy and the Spanish Pyrenees tax. Just for the record and for the translation: this is not serious. The ecopoint system for the Alps, which aims to protect the local environment, sets the unjust local Austrian special position against the right of free movement of goods, and means that I am no champion of the current system. I was therefore not enthusiastic when I heard that the Danish Presidency had succeeded in extending the system until 2006. France and Italy also have Alps, and the Pyrenees are also very vulnerable.
My colleague Mr Caveri's report managed to bring this unexpected extension of a bad system by the Council back down to reasonable proportions. If it has to be, then let it be like this. The polluter must pay and the most environmentally friendly lorries must continue to be excluded from the full impact of the ecopoints. I am also pleased with the approach that involves no longer regarding the Austrian Alps as a single entity but looking specifically at those areas where there actually are extremely fragile environmental conditions. If Austria seriously wants to tackle transit traffic that pollutes the environment, she will have to invest in infrastructure, invest in railways, and invest in tunnels. Passing the buck by pleading for a stricter ecopoint system seems to me not to be acting in solidarity with neighbouring countries. It would just create extra traffic in these countries, with too little benefit to the European environment, as traffic would have to make detours. I am fervently hoping for a good result in the voting tomorrow.
Mr President, Switzerland is trying to keep the heavy goods vehicles that pass through the country off the routes through the Alps, and to make those vehicles which do manage to pass through pay for rail improvements. Austria would probably like to do the same for north-south traffic, but membership of the European Union puts obstacles in the way of this. German and Italian road transport operators would prefer to have a free passage, as would the Dutch operators that are strongly represented in the sector. When Austria joined the European Union, a compromise was reached on a distribution arrangement. Since then, the country has been put under pressure to allow more and larger lorries through. As a result, anyone wanting to protect those living in the area and their environment against the air and noise pollution from large flows of lorries now has cause to mistrust the motives for each new arrangement. Because the solution that is now being proposed consists of a combination of quotas, bans and charges, the majority of my group will still give it the benefit of the doubt for 2004, but the problem cannot be solved without building a railway tunnel under the Brenner Pass.
Mr President, Commissioners, ladies and gentlemen, when it comes to the ecopoints, public perception of Austria is often of a country with an obstinate desire to force through its own interests in the teeth of the EU. This is a matter of concern for us all, and both the Austrian Greens and their counterparts in the Group of the Greens/European Free Alliance in this European Parliament regard this as an area in which more information is needed. This is not merely a problem for Austria alone; the whole of the Alps - a sensitive area - is also at stake. This is where I disagree with Mr Vermeer.
We should not be playing off the free movement of goods against the balance of the ecosystem. I agree with Mr Caveri that this is a problem for the whole of Europe, and so it is Europe that must make an attempt at resolving it.
Austria cannot solve on its own something that is a problem for the zone as a whole. Opinions can differ when it comes to the ecopoints. They were an instrument. Austria is open to accusations of not having done its homework, of not having found or even sought out allies. It may have been too cautious in what it did, in that rail capacity was not fully utilised. That may well be so.
We are waiting, however! We are waiting for a proposal from Europe. Today's debate would not even have been necessary if we had got a grip on the complex issue of transport in good time, with a fixed tariff for infrastructure costs, and with the transport infrastructure costs directive that we are so keen to have; it is even rumoured that the document actually exists, but nothing is known about it. Nor do we know whether there are measures specific to the sensitive areas in the Alps, or whether there are specific measures for sensitive zones in Europe.
I ask you to consider our amendments as an expression of our desire to thereby do justice to the problems with transport, the environment and health arising from both travel within the Alpine region and across it. Without an upper limit, it will not work. Limited and transitional solutions are not what we want. We need an effective solution until such time - the sooner, the better - as a directive on transport infrastructure costs enters into force.
I ask you to consider our proposals within the complex framework of a common European transport policy, which, if it were to be along the lines of the Alpine Convention, could be a model not only for the Austrian - or any other - Alps, but for all of Europe's sensitive areas. That would earn us the gratitude of all the Europeans who live in these regions.
Mr President, ladies and gentlemen, Austria is seriously testing Mr Jarzembowski's endurance today, but I crave his indulgence. Ladies and gentlemen, crucial Austrian interests are at stake when we vote on the extension of the ecopoint system. The objective, as formulated in the Transit Agreement, of a long-term and sustainable reduction in pollutants has not, as yet, been achieved. In parts of the country from which I come, transit traffic has come to constitute an intolerable nuisance.
The proposals in Mr Caveri's report reduce the ecopoint system to an empty shell. I therefore ask you to support Amendment No 18, which has been tabled by a number of Austrian Members from all parties and builds on the Danish Presidency's compromise proposal. Even though I do not think this proposal goes far enough, it represents a middle way acceptable to all parties involved. Austria does not simply want to keep its ecopoint system well into the distant future. We, too, want a fair and, above all, sustainable solution to Europe's transport problems, but so long as one is not in sight, and pending the adoption of the new infrastructure cost directive, the transit issue requires a transitional arrangement that takes account of Austrian concerns.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, the heavy goods vehicles that travel through Austria are seen by all Austrians as an important issue in home affairs policy. It was important when what was known as the Transit Agreement was being negotiated between 1992 and 1994, a time when we even made our consent to membership of the Community conditional upon the finding of a sound and forward-looking solution to this problem. Just as we did then, we see the Transit Regulation as a sort of leading issue. Neither then nor now did we, or do we, want some sort of preferential treatment in the form of special arrangements for our country that would amount to long-term derogations from the Internal Market. What we then wanted, and what we continue to seek, is an EU transport policy that points the way for others to follow by taking into account, along with the freedoms of the internal market, concerns relating to those parts of the environment affected by the traffic, especially in sensitive areas, and the concerns of the people who live near such traffic.
We regard these concerns of ours as being in harmony with the Commission's objectives as regards transport. In its Transport White Paper, which we shall soon be discussing, it promises that the planned new transport infrastructure costs directive will include provisions on the imposition of charges for the use of the infrastructure as well as on the integration of the external costs, with such provisions reflecting serious consideration of the use of cross-subsidies to benefit more environmentally friendly means of transport. We want all those things, too. That is why it is so important that no gap should be allowed to occur between the expiry of the transit regime and the new directive entering into force. That is also why we need an appropriate transitional regime. The Danish Presidency of the Council, which worked hard to achieve a compromise at Council level between all those concerned with this highly touchy issue, came close to achieving its objective, narrowly missing it only because there were no longer sufficient transport ministers coming to Brussels.
Now, following our resolution in Parliament, we will be calling on the Council, at the meeting of its transport ministers, to pass a formal resolution adopting the compromise which has already been arrived at in this matter, and it would be important in view of this if we in this House were also to be able to express our belief in a joint, sound, and forward-looking solution to this problem. On behalf of all the Austrian Members of this House, I therefore ask you to give every possible support to Amendment No 18, which enjoys the essential backing of all four of the political groupings in Austria. The environment, and the people who live in the affected areas, will thank us for it.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, greatly though I respect Mr Caveri, I do not share his view that the proposal we are about to vote on is a very balanced one; at any rate, he does not take sufficient account of Austria's interests. It is not, though, as an Austrian that I am disappointed by what we have in front of us, but as someone who has an especial concern for the environment. I believe that we are right to start from the belief that we can achieve a lasting solution on transport, and, indeed, that we have to work on the basis of that assumption. It just happens to be the case that transit traffic presents a particular problem, bringing as it does practically no benefits to the country, but a great deal of expense and environmental damage in its wake.
Despite that, I join with all the other speakers today in agreeing that we have to achieve an all-round and lasting solution applicable to all HGVs that pollute to the relevant degree. I agree with the Member who said that we may well want environmentally friendly HGVs, but they do not yet exist; we know perfectly well that the Euro-4 lorry is scarcely yet on the market, and that is another reason why we need a transitional regulation. Here and now, we say in the clearest terms that what we need is a transitional regulation! Yes, indeed, the railways have to be developed, but, my dear Mrs Peijs, in 2000, on the Brenner route alone, 36 million tonnes of freight capacity were going free - and nothing has changed since then. Railways are not being used to their fullest capacity. The simple fact is that, so long as there is no proper system of tolls, they are too expensive. There is one Member who has given it as his opinion that it is unfair to impose conditions applicable only to Austria. We are ready and willing to stand in solidarity alongside the other regions of this continent, but it is surely not acceptable that only the Swiss are in a position to levy an appropriate toll and invest the money in tunnels. We are also ready and willing - and I am unreservedly in favour of this - to make an earlier start on building the Brenner base tunnel, but we must have the means of financing it. If, on the one hand, we fail to make the finance available whilst, on the other, asserting the need for railways to be developed, yet not even using them when they have been for lack of the necessary incentives, then the whole system cannot work.
We very much hope that the transport infrastructure costs directive will come into being, but I am already curious as to what the debate on it will involve and can see a number of people here in the Chamber who will say that environmental costs also have to be taken into consideration, that they do not add up to much, and that we have to be very careful with cross-subsidies. I can already see the amendments to the next Izquierdo Collado report, in which a commitment will be made to cross-financing - at least in principle. But our Members from the Group of the European People's Party are already rejecting the idea of following the Swiss example, as taking account of the environment in that way is too radical for them. This leads me to believe that we should not only be doing united lip-service to sustainable development, but should also be creating the instruments for it. We know all too well that an environmentally-focussed transport policy is one of the essential instruments for bringing about sustainable development in Europe. So, rather than this being a special arrangement for Austria, it may be that our country is playing the part of an outrider, a role we will abandon only when an alternative is available to us, although we are willing to campaign for an alternative and to make full use of it.
Mr President, Commissioner, I note that a lot of the speeches here have been by Dutch speakers, but that is perhaps no coincidence, as there is a hit song in the Low Countries that goes something like this: 'I tear through the Brenner Pass in my 30-tonne diesel lorry, far from home but on top of the world'. It makes no mention of the people of Austria and the Alpine region. Whether or not they were on top of the world plays no part whatsoever in this song, but it does in this report. This report epitomises European transport policy. Its significance goes beyond Austria and even the Alpine region as a whole. It is a tool in the hands of sustainable development in European transport policy. For this reason, the Group of the Greens/European Free Alliance, via Amendments Nos 19, 20, and 21, is calling for a quick, lasting and comprehensive solution to the ecological, economic, social and safety problems which the traffic through the Alps has been causing for decades and of which the European Union is aware.
The end of Austria's ecopoint system is only acceptable if another kind of protection is brought in for the whole of the Alpine region and not just for Austria, one which has its basis in the Alpine Convention. No time vacuum should arise as regards this protection. There must also be some restriction of the number of lorries passing through the Alps. Without a clear target, there is little point to all of this. We are therefore calling for the imposition of a permanent 8% limit on growth compared to the figure for 1991. We are unable to endorse this report until a solution is found in the medium term for the Alpine region as a whole.
Mr President, the Ninth Protocol to the Act on Austria's accession to the EU stipulated that, between 1 January 1992 and 31 December 2003, the pollutants produced by heavy goods vehicles in transit were to be reduced by 60% on a long-term and sustainable basis. That is primary legislation enacted by Austria and the EU. Today, we have not achieved the 60% target, nor has any reduction in pollutants been either long-term or sustainable, facts observed both by the Commission and by the European Environmental Agency in its 68th technical report. Instead, there has been a massive rise in the number of transit journeys, and the nuisance from pollution has increased by 52% in comparison to 1992.
The ecopoint regulation will lapse at the end of 2003, even though its objective, the sustainable reduction of these pollutants, has not been achieved. As the transport infrastructure costs directive, often heralded by the Commission, has still not yet seen the light of day, a transitional solution was agreed on with Austria, having the form of a regulation on traffic from 2004 onwards. This agreement must guarantee that there will be no further increase in emissions from transit traffic over against the 2003 levels. Adoption of this report would have the opposite effect, that is, a dramatic increase in the levels of emissions from transit traffic.
The first thing to be said about the report is that it is worse than the Commission proposal, worse than the Danish council decision, and worse than the decision taken at the Laeken Council. Secondly, the report entirely ignores the opinion of the Committee on the Environment, Public Health and Consumer Policy, which that body adopted by a large majority. Thirdly, it goes counter to the objectives of the Kyoto Protocol and of the Alpine Convention, as well as to the European Union's environmental goals in general.
It is the primary task of the European Parliament to defend the interests of Europe's citizens. If we fail in this task, the hard-hit public will do as they have already announced their intention of doing, and use road blockades in an attempt to secure their rights.
Mr President, I cannot understand my Austrian colleagues. After all, they should be satisfied with the way in which the Caveri report gives them another sensible transitional regulation. I want to remind you of one thing, something previously approved by the Council and endorsed by the Commission, and that is the fact that this special arrangement for Austria applies just as much to those parts of the country that are not in the Alps and from which, indeed, the Alps are not even visible, parts that are quite simply flat. I will remind the honourable gentleman and the honourable ladies that this is a special case, and a quite unjustified one at that. Do you imagine we do not get transit traffic in the north of Germany? Do you imagine that other parts of Germany, or of Belgium do not suffer from it? They are even worse off. What you are after is special treatment! In no way can you justify that!
Excuse me, my good sir, but why do not you behave like a parliamentarian for a change? We are not here to represent the interests of Austrian citizens, but the interests of the European Union's, all 370 million of whom also have a right to avail themselves of the free movement of services. This is not just about the Austrians' unilateral rights; the other 360 million citizens are also entitled to see Community law adhered to. The great thing about the Caveri report is that in it, we are proposing that there should again be a three-year transitional arrangement for the Alpine region. Just take a close look at that: in 2005, according to the Caveri report, even category 0 and 1 heavy goods vehicles are to be banned from passing through. That shows that we are meeting your people and their interests halfway! What you are doing here is constructing a fictitious bogeyman by claiming that the remainder of the EU is against you and the environment, which you alone allegedly care for. Ladies and gentlemen, that is intolerable.
The Caveri report proposed a sound compromise between the interests of 360 million citizens of the EU and those of fewer than 10 million other EU citizens. That has to be weighed in the balance. I believe that the Caveri report ends up making you a good offer, in the form of a transitional arrangement. But it is not on for the Austrians to say that they want special rights, for, my good friend from the Austrian Socialist group, what has happened over recent years? You kept on wanting cross-subsidies. The European Court of Justice took note of the way you exacted exaggeratedly high tolls, and yet, with all the inflated resources you acquired, you did not manage to build the Brenner base tunnel. Those are the facts of the matter.
Mr President, I would like to thank the rapporteur for his patience and determination. I too am convinced that the outcome of the deliberations of the Committee on Regional Policy, Transport and Tourism is the right solution, unlike that presented to us by the Council, and it is a good solution precisely because it reconciles two things which are difficult to reconcile: on the one hand, respect for and enhancement and stepping up of all the efforts to preserve the environment on both sides of the Alps - for there is an Italian side of the Alps as well as an Austrian side - and, on the other, respect for one of the fundamental principles of the European Union, if we really do believe in a European Union, in other words the internal market, the free movement of persons and goods, which are the minimum conditions necessary if there is to be a community of people as well as a community of economic principles. It is therefore a balance which settles once and for all - and it could not be otherwise if we were to avoid making a mockery of the Treaties and the law - once and for all the question of ecopoints, while recognising that a transitional period is still needed, introducing a time frame which we feel to be preferable to that proposed by the Commission and which we would ask the Commission to evaluate.
I therefore fully support and endorse this approach, to which we contributed, moreover. However, quite frankly, there is something I must say in conclusion to the Austrian Members. I am rather saddened by the fact that the Austrian Members receive great support in this House from their fellow countrymen, of all political parties, of course, but that they do not enjoy any support at all from the Members of other nationalities. I invite them to reflect on this. Ladies and gentlemen, as part of our responsibility as Members of the European Parliament at such a difficult time for the European Union - in terms of this and other matters - we have to explain to our citizens that belonging to a Union brings advantages and benefits but that it sometimes brings problems too. We will not find a European solution by accentuating the problems. I urge you strongly to think about that. We too could have taken up a stance and refused to budge on this matter but we decided to adopt a more reasonable approach instead. I feel that, for the good of Europe, your attitude should be more tempered and more conciliatory.
Mr President, Commissioner, ladies and gentlemen, much has been said already, and I can keep my speech relatively brief. What is this about? Firstly, Parliament accepts that Austria is entitled to have a derogation extended. I consider this a quite extraordinary course of action, one which has not enjoyed my support for a long time, and one that, tomorrow, we will adopt by a large majority. That is something of which we must not lose sight. I warn, though, that we must not now start attaching a very high value to one section of the human race and a lower one to others.
I have the honour of representing an electoral district right on the border with Austria, that lovely country, and I would like, here and now, to make it very clear that I cannot accept that people in the Tyrol are worth more than the people on the estate near Lindau's customs house, who, every day, by night and day, have to endure traffic making a detour on the short route from Bavaria to Switzerland. This has nothing to do with crossing the Alps or with ecology; it is because they would be liable to ecopoints if they went via the autobahn.
That is not acceptable; you simply must see that. Having traffic doing such things as taking detours or going elsewhere altogether is just not on. Only 11% of HGV traffic in Austria is liable to ecopoints. It is not on when, in the Tyrol, representatives of citizens' initiatives tell me that they have no problem with this if the HGVs have Austrian number plates, but that they do have difficulties if the vehicles are registered elsewhere. That is no longer acceptable, and I want to make that clear here and now.
These are not tall stories. I have had such conversations. After all, I live there and have contacts there. I cannot accept that a certain segment of Europe's population is being treated as being worth more. You can see from the figures that what matters to the Austrians is that their own haulage firms should be put in a stronger position, and that is precisely what they have used the ecopoints regulation to achieve. It cannot, though, be one of Europe's tasks to step in for the benefit of one region's economic interests.
Mr President, always supposing it is possible, I too would like to try and go back in time and start this debate again here in this Parliamentary Chamber, with rather a different tone from that which has characterised some of the speeches. Mr Lisi, who spoke just now, has already said that we would have expected more generosity, at least in the exercising of our function as Parliamentary representatives of the European peoples - and I repeat, the European peoples - because it is possible to address problems of whose cause we are all, all aware without being hijacked by the martyr-like, exploitative or resigned attitudes of national interests. We will make no progress at all for as long as we think that the sacrosanct protection of legitimate interests - the protection and preservation of the environment - can only be achieved by riding roughshod over and obliterating others. We will make no progress at all!
I believe that the solution adopted, once again as a transitional measure, by the Caveri report is the best solution possible under the given circumstances. We are now attempting to increase what needs to be encouraged rather than what needs to be reduced: on the one hand the use of less-pollutant vehicles and, on the other, what can only be a positive process towards the definition of long-awaited pricing systems which will allow us to provide an organic response to the problem, towards the solution which can further our cause, adopting an approach certainly of recognising European priorities, which, however, presuppose the consistent shouldering of national responsibilities, those investments which, in the future, will make compatible the sacrosanct need for environmental protection and the free movement of goods, the rights, not least, of producer communities which live south of the Alps and could not be fobbed off with solutions which they considered to be merely uncalled-for restrictions.
If we all decide to uphold responsibilities of this kind that the national governments have disregarded for too long and the committee's related proposals, I believe that the next debate on this matter will be more worthy of the collective role we have to play.
Mr President, Commissioner, I, too, like oranges from Italy and kilts from Great Britain, but it is quite unnecessary to transport, for example, potatoes from Germany right through Europe, have them peeled in Italy and then transport them back again. That no longer has anything to do with the free movement of goods, nor indeed do the thousands and thousands of journeys by unladen lorries thundering at excessively high speed through Bavaria and Austria.
The Austria/Tyrol Transit Forum, one of Austria's largest NGOs, sums it up in precise terms: the fact is that, in 1991 and 2001, on the route through the Brenner Pass, NOx emissions from heavy goods vehicles increased by 18%. The fact is that journeys undertaken by HGVs travelling through Austrian territory have gone up by 50%. The fact is that in not one of the years since the Treaty was signed has any traffic been transferred from road to rail. On the contrary, the tonnage on the road over the Brenner has increased from 15 million tonnes of freight to 26 million. That amounts to an increase of 73%.
The people living along the transit routes are in despair. Many of them are farmers whose families have lived on their farms for centuries. It is not a matter of them being given a higher value, but they do live higher up. I beg you not to rob these people of their last hope.
My dear Georg, the ecopoint system was always, in essence, a compromise. I saw the Council's New Year's Eve resolution as the very last chance for us to find a common way ahead. By contrast, I see the Caveri report as the devastating result of the work of a lobby that is as hard as nails, a group with financial clout and much other power besides, by which I mean the hauliers.
It goes without saying that, in Austria too, there are groups trying to get their justified demands incorporated into policy. But the brutal and shameless way in which I saw this happening in the European Union was something really new - and I have quite a few years in politics behind me! I could well name several Members of this House - do not worry, I am not actually going to - who told me that they understood us Austrians, and were also on our side, but asked what else they could do, as their hauliers would finish them off.
I beg you, I beseech you, to reject the Caveri report and adopt the Danish presidency's compromise proposal. I would like to extend my sincere thanks to the Commissioner.
Quite apart from my speaking time, I would like to correct the young man over there; if he wants to regard the Alps, this wonderful work of God's hands, as nothing more than an obstacle to transport, then that is his business!
Mr President, Commissioner, the proposal before us for our consideration has to do with the extension of the ecopoint system applicable to lorries travelling through Austria. I think it important to emphasise at this point that what it is proposed to extend is a derogation for Austria, a derogation to which Austria has been entitled ever since it joined the EU, to which was attached the condition that Austria was to improve its transport infrastructure in such a way as to have a positive effect on the free exchange of goods guaranteed by the Internal Market. If we are now to discuss the extension of a derogation, it must be clear to us that one does not simply maintain the status quo for another three years, so that the decision we are about to take must envisage the derogation coming to an end by 2006 at the latest.
My electoral district in the southern part of Baden-Württemberg borders on Austria, which is admittedly a very beautiful country, and, being well acquainted with haulage companies' complaints about the incomprehensibility of the ecopoint system, I agree with my group that the prevailing system has to be changed, and changed in the following respects. The first thing I want to say is that derogations are justified in the Alps, which are a sensitive region. The ecopoint system should therefore apply only, as was originally intended, to transit through the Alps and not also to journeys in the rest of Austria; the alternative would be that the ecopoint system would constitute an arbitrary measure, and other Member States would be able to claim the right to impose their own. Secondly, the system of ecopoints must definitely come to an end in 2006. Thirdly, the state of technological development means that HGVs in emission categories 3 and 4 should lose their ecopoint liability altogether.
In addition, I demand, specifically for what I will call 'Hörbrenz-Transit', which particularly affects my electoral district - that is, traffic passing over a connecting stretch, only 16 kilometres long, between the German A 96 and the Swiss A 14 - special treatment in the form of the provision of an adequate number of ecopoints.
Mr President, Commissioner, ladies and gentlemen, we must not forget that, although we are talking about the specific case of Austria, our perspective must be much wider, covering the entire network of Alpine passes, if we want to be objective and make decisions which suit everybody to some degree. Indeed, what happens to one pass immediately affects all the others. As far as the Brenner tunnel is concerned, recent progress has been spasmodic, to say the least. I would point out that, apart from its natural appeal as a direct vertical line connecting Northern Europe to the Mediterranean, just recently, traffic going to the Brenner tunnel - in Austria, therefore, but in Italy too - has increased immeasurably for very long periods because of the closure of first the Mont Blanc tunnel and then the St Gotthard tunnel and because of the acute crises at the Fréjus pass and the Swiss passes. All this has helped to make the question of the environmental protection of Austria desperate, but we must not forget - and this has never been given any consideration - that there is another side of the Alps, the Italian side, and it will not surprise you to learn that that is where I live. We have never received any recognition of what is exactly the same problem as that of Austria, whereas Austria has been allowed to use the ecopoints system and other systems mentioned by a number of speakers. We have never been allowed to use an ecopoints system or tolls like those for the 'Ponte Europa' or the Austrian stretch of motorway, which are among the highest in Europe.
I have therefore reached the conclusion that the solution proposed by the Caveri report is fair. It is right to apply the ecopoints system to EURO 1 and EURO 2 lorries and it is right to exempt EURO 3 lorries and all subsequent generations of vehicles, but it is also right to abandon ecopoints after 2006 and find alternative ways of offsetting external costs, and not just where Austria is concerned but with regard to all the critical and sensitive areas of Europe. Lastly, it is right to focus on implementing major rail and intermodal transport projects, starting with the Brenner Base Tunnel, for now it really is time to get to work not just on projects but on implementing them too.
Mr President, I would firstly like to thank Mr Caveri for the work he has done on an issue which - as we have seen here today - is very difficult and delicate. There are a range of interests, all of them legitimate but entirely contradictory, which are in opposition to each other. I would simply like to point out to certain Members that we need a quick resolution, because the current transitional situation ends on 31 December 2003.
Secondly, the current situation is transitional. In other words, what appears in the accession Treaty, the protocol on which the whole system of ecopoints is based, lays down a limited time period.
Thirdly, we must be aware that the other fourteen countries of the European Union are accepting the idea of making an effort and an exception in order to satisfy Austria with regard to what is one of the essential freedoms of European integration - initially of the Common Market and now of the European Union - which is freedom of transit for people.
On this basis, the Commission presented a proposal which suggested an extension for a maximum of three years - year by year - of the current system, in order to allow time to seek general rules which of course will not mean for Austria or anybody the maintenance of the ecopoints system or any similar system. I say this because it is obvious that it is not now a question of seeking a system which is radically different to the ecopoints system, since it is going to have a restricted minimal period in force. I would insist that we are seeking a transitional system so that Austria, which participates in the ecopoints system, may arrive, together with the other 14 countries - 24 within a few months - at a common system and a better assumption of the external costs of the different infrastructures throughout the European Union, without exceptions for anybody. It is therefore a transitional exception which must be based, in principle, on the current system because for two or three years it would not make much sense.
In Mr Caveri's proposal there are points which take the same approach as the principle for agreement proposed by the Danish Presidency on 31 December. This represents a compromise and I am happy that there is agreement, for example, on the idea of banning the most polluting lorries; on the idea of freeing the least polluting lorries from the ecopoints system; on establishing an annual duration of a transitional system up to a maximum of three years. However, there are provisions which we believe will make it difficult for the Commission to reach an agreement with the Council - I would make this very clear - and which would provide more problems than solutions.
This is the case with the reduction of the scope of the system to just the Austrian Alps, which are genuinely of the greatest sensitivity, because in the other areas of Austria the sensitivity - and many of the speakers were right - is identical to that of other areas of Europe. However, while I understand this in principle, it would create enormous difficulties in terms of managing the project. I would therefore ask that the general area of Austria be maintained. Furthermore, in the Council we have debated whether or not to exclude the Hörbranz Pass, the Lindau-St. Margarethen, which involves a stretch of road of less than 15 kilometres, a very short distance. That would also raise problems. I would therefore ask you not to retain this part, please.
The provisions of the system of contingents, which vary according to categories, would also raise difficulties. Furthermore, the number of ecopoints set relates to the current Member States, and to apply the system now to the future countries would complicate matters even further.
Let us hope that before they join as full Members this problem has been resolved definitively.
Furthermore, we ask that you do not insist on the reintroduction of the 108% clause, because we cannot maintain and represent something which - I can tell you - the Council would never accept and which the Commission also rejected. Furthermore, that clause did not appear in the proposal.
Therefore, Mr President, ladies and gentlemen, we can accept six amendments, one of them a fundamental issue and, if necessary, with some modifications to the wording of the text, Amendments Nos 1, 5, 11, 12 and the first sentence of No 15 and of No 18.
I would like to say to you that the real solution is to build the Brenner, to build the Lyon-Turin, that intermodality truly be established. Those are the solutions.
You must understand that we have to seek a compromise and that a solution is urgently required. We do not have many months. And the perfect is always the enemy of the good. I say this to everyone. I would ask you to cooperate so that, amongst all of us, we can resolve this problem, which is very sensitive in one of the countries of the Union. We must seek a response and achieve a result which allows progress to be made, while we present proposals which serve to provide a more rational system of charging for infrastructures throughout the European Union.
I would once again like to congratulate Mr Caveri on the difficult work he has done in trying to seek a formula acceptable to everyone and, in any event, the Commission will, of course, take very good note of what Parliament says as always and will try to include these elements in the basis of an agreement acceptable to Parliament and to the Council.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0444/2002) by Mr Izquierdo Collado on behalf of the Committee on Regional Policy, Transport and Tourism on the Commission White Paper 'European transport policy for 2010: time to decide'.
Mr President, Commissioner, the White Paper on Transport is dated 12 September 2001 and it may appear that we have spent too much time analysing this important report sent to us by the Commission. However, I must say that we have made good use of this time, thorough use I believe, to debate and bring together positions between the different groups in the House. At the moment these approximations are still taking place, and I would urge that we reach a thorough consensus for the vote tomorrow.
We have used this time to inform the sectors and allow them to participate. I am sure that the Commission has held many contacts with all the sectors before producing the White Paper, but I must say that Parliament has not been left behind and that practically all the European associations representing the different modes of transport have been heard by Parliament and that many of their proposals have been incorporated into the approach we have been working on.
This approach is characterised by a fundamental fact: Commissioner, in this case Parliament is not opposing the Commission. On the contrary, it is demonstrating willingness and carrying out a positive analysis of the Commission's proposal, of the proposals in the White Paper, and we believe that the enormous majority of its offers and analysis can be perfectly endorsed by this Parliament.
W are continuing this reflection, however, and providing certain constructive criticisms and specific proposals which should be analysed by the Commission as appropriate.
This is a crucial and decisive time for transport. It is true that in 1992, in the last White Paper on Transport, certain objectives were set which have been fulfilled practically in their entirety. We could say that the liberalisation of transport was the strategic and fundamental objective of that White Paper: the incorporation of technologies, the reduction in transport costs, the increase in competitiveness, objective achieved, but in this war, we have lost the battle of sustainability, and I am glad that the Commission is the first to clearly acknowledge the seriousness of this problem, and the fact that we cannot afford to delay decision making if we want to be operative.
The problem of sustainability in the broad sense, environmental, naturally, with the grave consequences of the pollution created by transport, which cancel out the savings made in the rest of industry with a view to fulfilling the Kyoto commitments, and with the impact, not only on nature generally, but on the health of the citizens who, according to certain reports, reaches levels practically as serious as transport accident levels.
As well as the actual environmental aspect, congestion is worrying. We used to have a functional operative transport system which was competitive, but now the main routes are seizing up, cities are becoming grid-locked, kilometres of rail and road, approaches to airports, are showing themselves to be structurally weak in terms of competitiveness. And therefore competitiveness is being seriously harmed. This is not the time to give figures, I refuse to do that, we do not have time, but I must say that we are also moving in that direction.
Charging is a rough diamond in the White Paper which we must be able to cut from now on and which is essential. We must promote modes of transport which are respectful of the environment, create synergy between the different modes of transport by means of intermodality and the logistical platforms necessary for creating transport as efficiently as possible.
The essential role of roads must be respected and valued, the railways must be liberalised, short- and medium-distance cabotage must be strengthened, etc.
Safety cannot be conditional. There is a proposal from Parliament on the creation of the European safety agency for roads - the only one missing from the White Paper on Transport - and I hope that it is received well, as well as other problems relating to safety at sea, on the railways, etc.
Commissioner, the time has come for us to say very clearly that the European Union's transport policy cannot work without a consistent budgetary policy, and hence Parliament's proposal on the European transport fund that we need and on the financial instrument for transport.
It is true that European asymmetry is not properly considered in the White Paper, that urban issues have not been dealt with since they are considered subsidiary and not to be subject to the Commission's proposal, that public transport is not yet properly dealt with - and we are asking the Commission for complementary documents - that enlargement is not really taken into account in the White Paper, but if Europe wants to participate in the process of globalisation and not wait for others to implement it and, if it wants to be as viable as possible, it must have better transport. You have cooperated in the White Paper in this respect and Parliament wishes to follow.
Mr President, ladies and gentlemen, I would firstly like to thank Mr Izquierdo Collado for the work he has done over a long period. I believe his work has allowed us to hold the sometimes passionate debates which have resulted from the White Paper.
We are talking about promoting a transport policy, taking account of new elements, as has been said, in a clear and precise way, such as the aspect of combining sustainable development and growth, in other words, the incorporation of quality of life and the protection of the environment as factors which are also essential when it comes to drawing up our policies.
In this regard, the almost sixty measures proposed between now and 2010 are geared towards rebalancing modes of transport, which does not mean running down road transport - let us make this very clear - or sea transport, which are the two most competitive modes of transport, but simply preventing the future deterioration of rail transport or inland waterways transport in the north of Europe, which are absolutely essential forms of transport which must play a fundamental role in absorbing the new transport demands, and this is also true of the development of sea transport.
It is therefore a question of rebalancing modes of transport, removing bottlenecks, having a policy of safe transport - safety is an essential point when it comes to serving the users - and also tackling the globalisation which is today being experienced by many modes of transport, in particular air and sea transport.
The analysis we have presented in the White Paper has been debated in depth, also by the industry and the sectors mostly affected. Also by the Council. In this regard, most of the measures proposed in the White Paper have been presented by the Commission to this Parliament and to the Council. Some have made significant progress, such as Galileo, accession to Eurocontrol, the creation of air and sea safety agencies - I will talk later about road safety, which Mr Sr. Izquierdo Collado has mentioned - including initiatives on working time in the road transport sector or the recent agreement in the Council on the single European sky and the Marco Polo programme.
With regard to the second rail package, the negotiations are at a very advanced stage and this Parliament expressed its opinion very clearly just a couple of months ago. However, other important proposals are still at a preparatory stage, such as the trans-European networks. As you know, despite the fact that this Parliament had expressed its support for the partial reform proposed by the Commission, the Council preferred to delay it and simply to go ahead with a more general revision. Alright. In this regard, I hope that the Van Miert Group, which is considering a global revision of the trans-European networks in view of enlargement, that is, a Europe of twenty-seven - because it includes the countries with which negotiations are either completed or at an advanced stage - will achieve a good result before the end of the Greek Presidency and that the document can therefore be presented during the Italian Presidency. It should therefore also be discussed by this Parliament.
I would like to say that we are also at the final stage of the launch of the infrastructures package, which will contain three essential elements for the development of infrastructures: a methodology for charging - which Mr Izquierdo Collado mentioned a moment ago and which we discussed before the debate on the issue of ecopoints in Austria - as a preliminary stage before a directive on charging which will indicate how far the Council and this Parliament are willing to go on this issue and which lays down the forms, modes and limits.
Secondly, a system for incentivising public-private partnerships in the creation of infrastructures. We need to incorporate private capital into the development of new infrastructures in order to speed up the implementation of these new infrastructures in a Europe of twenty-five - and soon of twenty-seven.
Thirdly, a European system of electronic pricing which furthermore will be accompanied by compatibility, in other words interoperability of practical, technical systems in the different countries of the European Union, with the medium-term aim of creating uniformity, establishing a single system based on the satellite control systems, that is, the Galileo system.
With regard to road safety, I am pleased to note that the honourable Members share the objective we have set of reducing the number of fatal road accidents by 50% by 2010. The Commission has just adopted a proposal for a directive on the safety of tunnels and we will shortly present a global action plan in the field of road safety. In this field, we will also present important proposals on the control of road transport in relation to the identification of motorway black spots.
I hope that these new measures will contribute to achieving this objective and they must be supplemented by measures established at national and local level, because here there is a very significant margin for subsidiarity.
In the field of maritime safety, ladies and gentlemen, we have held discussions for several years, following the tragic Erika accident, and again recently following the Prestige disaster. However, ladies and gentlemen, the Commission can say that we have presented a coherent package of measures which enormously increase maritime safety in the European Union, which only need to be implemented, and that the remaining measures will be presented shortly. Some of them have already been presented, such as the timetable for the departure of single-hull oil tankers and their replacement by double-hull oil tankers, the requirement for safer and more modern oil tankers for the transport of the more polluting hydrocarbons and we will soon present issues such as criminal responsibility in the event of serious negligence. We must insist on the maximum level of compensation funds in the event of pollution or in the proposals to promote with the countries of the Union modifications in the field of international maritime law, which is based on completely obsolete principles from the nineteenth century rather than the twenty-first century.
With regard to air transport, in 2003 we will concentrate our action on external relations, including the mandates for renegotiation of open skies agreements, which is an extremely urgent matter, beginning with the agreements with the United States.
Ladies and gentlemen, I have seen the proposals made by the rapporteur, in general terms, though I will discuss the different points in more detail later. I believe we are working in the same spirit. I hope that the approval of this Parliament, with the amendments it considers appropriate in a report on the White Paper, will help to speed up the measures being discussed, both in Parliament and in the Council, and that those yet to come will clarify the possibilities, the margins and the limits and will above all allow the discussion with this Parliament within this same mandate to be speeded up.
Mr President, Commissioner, ladies and gentlemen, the subject for debate here is not simply a report on the transport of the future. This is, in fact, one of the last ways out following a generation of production and mobility that has burnt itself out.
Who would still dare to speak of disaster-mongering or ill omens of charlatan ecologists on the environmental state of our planet, in the face of WHO studies which estimate the number of deaths caused by automobile exhaust emissions at 800 000 each year.
There is nothing we can do now other than try to curb the existing phenomena of environmental crisis. What was urgent in a Union of Fifteen now becomes an imperative before a Union of Twenty-five, and any transport policy that failed to include the sustainable development aspect would be entirely ineffective.
The threats to our lifestyle are forcing us to instigate a genuine revolution in transport culture. We have certainly realised this rather late, but now we are, at last, able to separate increases in transport volume from economic growth.
Far from previous traditions, this new transport deal should include environmental requirements first and foremost in its studies, place the transport-using citizen at the heart of its definitions and liase with NGOs in all of its deliberations. Increasing urbanisation must go hand in hand with improving public transport. For each new project, opportunities for intermodal connections between networks that already exist or are planned should be prioritised. Furthermore, we must not oppose this new deal on transport in 2010 with financial quibbling. An ambitious Community research and development programme must be carried out to counter noise pollution and harmful emissions in the transport sector and achieve the objectives of the Kyoto protocol.
In its report, the Committee on the Environment, Public Health and Consumer Policy raised the issue of the impact of these kinds of pollution on human health. Alarm bells are ringing everywhere, but that is no reason to simply announce that disaster is looming and cannot be averted. We have progressed from realisation to warnings. Now we must act.
Far from giving up, Commissioner, in the face of the ecological disaster that is forecast, the Union must change direction with regard to transport and require all agreements and programmes, and heaven knows there are many of them, to comply with environmental criteria. Otherwise we are heading for a fall, with full knowledge of the facts.
Ladies and gentlemen, I now declare this debate suspended. We will resume it at 9 p.m.
The next item is the communication from the Commission on the adjustment of the Financial Perspective to take account of enlargement.
Commissioner Schreyer has the floor.
Mr President, honourable Members, the Copenhagen summit was a great triumph, a success both for the new Member States and for the European Union, a success for all those who have worked for so many years to enable the enlargement to take place, adding the new Member States, the candidate countries in Eastern Europe, Malta and Cyprus. It also made it possible to conclude negotiations on the financial package, which is not entirely straightforward.
With effect from their accession, starting in May 2004, the new Member States will be able to participate in all the support programmes funded by the European Budget. Involvement in market measures will facilitate the promotion of agriculture. Farmers will receive direct grants in aid, and the aid will be particularly important to farmers with small farms.
EUR 6.7 billion of Structural Fund resources are to be allocated to the financing of projects in the areas of employment, infrastructure, higher environmental standards and the improvement of transport routes. The new Member States will participate to an increased extent in the research programmes, and in everything else - programmes to promote energy and the environment, student exchanges and the youth programme.
And, of course, progressively more and more staff from the new Member States will be working in and for the European Union in Brussels and Luxembourg. And a new programme - an entirely new programme - is to be set up: the so-called Schengen facility, intended to co-finance controls at the external borders.
Financial planning will need to be adjusted in order to anchor these items of expenditure in the Budget. What resulted from the Copenhagen negotiations was a balanced compromise between different interests. The financial framework for enlargement remains within the framework fixed in 1999 by the Inter-institutional Agreement for the period 2000-2006. Today, the Commission adopted its proposal for the adjustment of the Financial Perspective. In it, the results of the Copenhagen negotiations are allotted to the individual headings. At the same time, the Financial Perspective is adjusted in line with the prices current in 2004.
The Commission proposal on enlargement states that, when expressed in current prices, the resources for agriculture and the Structural Funds, for internal policies and administration amount in total to an increase in commitment appropriations of EUR 45 billion, an increase which is still within the Berlin framework. To put it another way, the upper limits are being reduced by EUR 1.7 billion in comparison with the hypothetical upper limits in the Inter-Institutional Agreement for the period up to 2006.
At the heart of this, ladies and gentlemen, is the Commission's proposal relating to the category of pre-accession aid, category 7. We propose that this be left unchanged. In future, it is from this that pre-accession aid for Bulgaria and Romania is to be paid, and we propose that these aid packages should, as against the 2003 amounts, be increased by 20%, 30%, and then, in 2006, by 40%, thus reaching, in 2006, an absolute maximum of EUR 1.4 billion. I think that this considerable aid for both these states will then have the effect of enabling us to work intensively on helping them achieve their objective of becoming Member States of the European Union in 2007.
The Commission and the Council also propose that pre-accession aid for Turkey, funded up to now from the foreign affairs budget, should in future be funded from category 7. We will shortly be presenting a proposal for a considerable increase in the aid given to Turkey. I believe it to be in the common interest of the European Union that efforts at reform be strongly supported by resources for pre-accession aid.
A new category has to be created in the Financial Perspective for entering free-standing financial aid, the so-called lump sum transfers agreed on in Copenhagen, into future Budgets. We propose that this category should similar in every respect to the adjustment of the Financial Perspective that was made when the EU was last enlarged by the accession of Finland, Sweden and Austria, when lump sums were also agreed on, thus requiring the insertion of a new category into the Financial Perspective as it stood at the time.
We in the Commission have decided on the following proposal as regards Cyprus: as the tables for enlargement agreed on at the Copenhagen European Council do not yet include feasible resources - in the form of financial aid - for Northern Cyprus, the Commission is now submitting to you two tables, one for the adjustment of the Financial Perspective with Northern Cyprus and one without it. The significance of this in concrete terms is that, in the event of a political solution being found for Northern Cyprus, the whole process will not have to go back to the beginning and start again; instead, the adjusted table, with EUR 273 million more than that without Northern Cyprus, can become effective at once. I believe, firstly, that this way of doing things sends out the right political signal and, secondly, that it is of course the simpler option from the procedural point of view.
In future, the Budget for the 25-Member European Union will no longer make any distinction between new and old Member States. The next Budget, for 2004, can, in accordance with the proposal, amount to a maximum of 1.12% of gross national income - equivalent to EUR 115 billion - in commitment appropriations and 1.08% - that is to say EUR 111 billion - in payment appropriations. In accordance with item 25 of the Inter-Institutional Agreement of 1999, this Commission proposal will now be debated and processed by both Parliament and the Council, as the Inter-Institutional Agreement states quite clearly that adjustment of the Financial Perspective in the course of any enlargement is a matter for a joint resolution by Parliament and the European Council.
The next trilogue is to be held as soon as next Thursday, when we will have the first opportunity to do interinstitutional work on the basis of the Commission proposal, in order to be able to create in good time the framework for the first Budget for a 25-Member European Union.
Thank you, Commissioner Schreyer.
We now have an opportunity for the Members present to put brief and precise questions as described in Rule 38. We will follow the so-called catch the eye procedure. That is always rather tricky if the President is short-sighted, but, as most of the usual suspects are present, it should work.
Mr President, Commissioner, ladies and gentlemen, the financial effects are, of course, considerable, and so I would be interested to know to what extent the Lisbon Process - showing as it does the strengths and weaknesses of individual countries - has been taken into account in the planning, whether that will be shown in specific Budget lines and what strategies you are envisaging for this.
Mr Rübig, the adjustment of the Financial Perspective does of course mean that we start by adapting the resources allocated to the new Member States to the categories in it. That being so, your question relates to category 3 of the Financial Perspective, that of internal policies, including many individual programmes in support of the Lisbon process. According to the Copenhagen resolution and the Commission proposal, the increase for internal policies will amount, in 2004, to a total of EUR 1.6 billion, then EUR 1.5 billion, then EUR 1.5 billion again, all at current prices. Of these amounts, approximately EUR 1 billion per annum will be allocated to the traditional internal policy areas, that is to say, the category 3 programmes, and these resources will then be divided up between the individual programmes within the 2004 Budget procedure. There will then, depending on the procedures, some of which will involve codecision, be a joint resolution on the extension of the financial framework in the individual programmes.
Mr President, this is really a debate for the initiated and we are using the twelfth language of the Community, the budget. Commissioner, the Copenhagen figures, as I understand it, are budget figures, while what we are discussing now, in relation to your presentation, are financial perspective figures. In other words, the financial perspectives - the headings - may be greater than the budgetary sums approved in Copenhagen. Is this correct? Is that what the Commission is going to say, that we should take the Copenhagen figures as a minimum and go further, in case the needs are greater than the Council's estimates?
Mr President, Mr Colom i Naval, the negotiations in Copenhagen were conducted in such a way as to result in the maximum amounts for enlargement; indeed, the Copenhagen resolution uses the word 'upper limits'. It is again specified in the accession treaties that these are, as it were, the maximum amounts for the adjustment of the Financial Perspective.
Mr President, to follow on from that, the figures that we have been given - the Copenhagen figures - are actually lower than the figures provided subsequently. Therefore, the Copenhagen figures could not have been maximum figures, since the figures that we have seen since are actually larger.
I would like to have the Commissioner's view of what will happen if the Council puts the Copenhagen figures into the accession treaties. As you know, we will be discussing this next week with the Presidency in Athens. But as a Parliament, we face the dilemma that the Council may put in these figures to make sure that we vote for the accession treaties. If that is the case, what about Article 25 of the Interinstitutional Agreement and what role will Parliament have in renegotiating or reassessing the financial perspective? If the Council does that, how would the Commissioner assess the value of the financial perspective?
Mr President, the answer to Mr Wynn's first question, which related to the comparison between the figures incorporated in the Copenhagen resolutions and those tabulated in the Commission proposal, is that it has to be emphasised that all the negotiations in Copenhagen were conducted using 1999 prices, as we were guided by the Berlin resolutions, which were based on these. Today, the Commission has also, at the same time, decided on the adjustment of the Financial Perspective in 2004 prices, so this results in a difference. Let me point out that we have also included Cyprus in one of the tables.
As far as your second question is concerned, I would like to say by way of reply that the 1999 Inter-Institutional Agreement was an agreement between all three institutions and so the Council, too, has to adhere to it.
Mr President, ladies and gentlemen, if you are talking in terms of the method of calculation perhaps being defective, it is particularly category 3 that entitles one to ask whether the revision, which was obviously carried out using certain methods of estimation for the individual categories, might have given a rough ride to agreements in multiannual programmes set up by codecision, so that, where certain outgoings were agreed in the multiannual programmes, these methods of estimation might have a detrimental effect on decisions that had previously been taken in consultation with Parliament. Before such figures are incorporated into the acts, then, one must therefore trace the reasoning behind the question as to whether and to what extent it is necessary to go much further in examining these matters in detail.
The answer given to Mr Colom i Naval's question obliges me to put a second one. Where, in fact, does the Commission stand? After all, it is perfectly clear that the tables and figures from Copenhagen are to be regarded as a minimum to be guaranteed only until such time as there is a policy on the basis of Article 25 of the Interinstitutional Agreement. I would like to take this opportunity specifically to ask the Commission to do everything possible to prevent the Council from attempting to create precedents through the back door, and doing lasting damage to the institutional structure in matters of Budget law. The procedure over the coming weeks will find the Commission also having to decide whose side it is on.
Mr Böge, I cannot quite fathom what you mean by defective methods of calculation. In Copenhagen, there were lengthy negotiations rather than calculations. Figures were laid down for the internal policy areas as they were for the others, stating how much was allocated. Let me also reiterate that there will be new programmes in the internal policy areas, the Schengen facility being one example. None of the programmes that we have had in the 15-Member EU can be compared with it. Even the programme specifically for supporting the decommissioning of atomic power stations is a new one. In future, all the new Member States will of course be able to participate in the existing programmes - as indeed some of them already do - and approximately EUR 1 billion per annum has been allocated to the adaptation of these.
Further to your question about what is to be done in a situation where we have the Copenhagen resolutions on the one hand, the accession treaties on the other, and then, of course, the Inter-Institutional Agreement, which emphasises the need for a joint decision on the adjustment of the Financial Perspective, the Commission has constantly been committed to stressing this point to the Council. This is again stated in the Copenhagen resolutions. At that time the European Council stated that the Commission, in its proposal, had to take into account the table summarising the outcome of negotiations.
We now know that the results of the negotiations were not easily achieved. The candidate countries, too, engaged in in-depth negotiations not only with regard to the amount to be spent, but also to the structure the expenditure should have. I think this is something we have to respect. It was for this reason, for example, that the Commission took on board these proposals and negotiation results as regards the amount of the Structural Funds in comparison with the lump sum transfers. I consider it very important, and as a very good thing, that we will, as early as next week, have the opportunity to join with the Council in discussing how we should take matters further.
Commissioner, this is where I must again add something, as the fact of the matter will be that, when it comes to the accession treaties, this Parliament will have an approval procedure preventing us from saying anything more than yes or no. These accession treaties are, of course, binding in international law, and they also stipulate sums of money that would ordinarily, had we dealt with them together and subject to the conditions of the Financial Perspective, have been decided on in the codecision procedure, so that we could have gained some influence over the negotiations. If it is now assumed that the Copenhagen figures will be incorporated into the treaties and will be definitively laid down only in an approval procedure that is to take place very soon, there is, as you said, the de facto possibility of influencing the Financial Perspective in a codecision procedure involving the interested parties in the budgetary authority, or are we being thrown back on the 'do or die' position, in which we can only accept or reject? This notwithstanding the fact that it would go against the overall thinking behind the modus operandi devised as long ago as 1999.
Now for my second question. You have announced your intention of creating a category of pre-accession aid that will, in future, include Bulgaria and Romania, and that aid will be increased. Bulgaria and Romania have for the past ten years already been going through a quite specific process covering individual aspects such as the implementation of the acquis communautaire and other such things. You have said that you have proposed that another state be included in this category of pre-accession aid, namely Turkey, which has not, to date, had a status comparable to that enjoyed by Bulgaria and Romania; nor are negotiations with Turkey anything like as far advanced as those with the other states. Are you now putting these countries on one and the same footing? Is the Commission proposing that we aim to give Turkey the same status as Bulgaria and Romania, and what can you adduce in support of this approach, involving as it does an assessment that goes far further than before? If we are talking in terms of pre-accession aid - and we have, in the past, heard various things from various sources, including that President Prodi is an advocate of Croatia and other Balkan countries getting candidate country status - are these countries already included in the category 7 that you are now providing for, or, if not, how are we going to be dealing with them over the coming years?
Mr President, the 1999 Interinstitutional Agreement also laid down the maximum by which the financial framework could be increased in the event of enlargement, and, to that extent, amounted to a limitation. It was also the limitation within which the Commission proposal was drafted and the negotiations with the candidate countries were held.
I would, though, like to re-emphasise the fact that the judicial issue is of crucial importance as regards the significance of the approval of the accession treaties with their figures, as against the negotiations on the Inter-Institutional Agreement. This is something to which we will have to give very careful attention in our discussion in next week's trilogue.
What has to be said about Turkey is that the Council has this year also adopted the proposal that Turkey should be included in category 7, thus becoming entitled to pre-accession aid. We have a sort of pre-accession strategy where Turkey is concerned, and the legal basis on which category 4 aid - another very 'internal' debate - is paid includes precisely this expression, so that no new legal basis would be required to transfer Turkey - financially speaking - from category 4 to category 7.
Further to your question on the Balkans, I have this to say. As has, this year, emerged from many reports in the press, Croatia has decided to apply for membership of the EU. It is now for the Council to consider what happens next; it will probably ask the Commission to examine the matter, with which request the Commission will of course comply. It is not for us, at present, to consider whether another state is to be included in category 7.
I would, though, again like to point out that the Commission is proposing that category 7 be left unchanged and that adjustments be made to the financial programme for categories 1 and 2, covering agriculture, the Structural Funds, internal policies and administration to take account of enlargement.
Thank you, Commissioner Schreyer. I would like to ask you to answer the questions from the next two speakers together.
Mr President, in Copenhagen categories 1 and 2 have been negotiated and in reality the internal and external policies have more or less been calculated. Does this mean, following the explanations you have given, that the sums in categories 3 and 4 can be considered as indicative while the sums in categories 1 and 2 are established?
First of all, I should like to say that I, too, concur with what Mr Walter said. Of course it is not very logical for the Copenhagen European Council to say that an evaluation will take place in 2004 as to whether or not Turkey can become a member, and whether or not the negotiations can begin, while at the same time saying that Turkey can be put in Category 7: the pre-accession category.
I have a question regarding heading 6 of the financial perspective. If I have understood correctly, you have not said anything about this. Has the Commission or the Council ever considered expanding the Guarantee Reserve in connection with the increased activities of the European Investment Bank and the European Bank for Reconstruction and Development in London, in the new Member States? My second question is as follows: there was always a monetary reserve, which had to do with the CAP, and especially with those countries which were not members of the euro zone. We are soon to be joined by ten countries, none of which is to be a member of the euro zone. Is the monetary reserve now no longer necessary, and what are the reasons for this?
Mr President, I will take Mr Garriga Polledo's question on heading 4 first. As you know, heading 4 was not on the agenda in Copenhagen, and as regards heading 3, there was the Commission proposal on the framework, as laid down in the 1999 Interinstitutional Agreement, and there were the negotiations on the specific programmes that are now being brought in. As I said, they include the Schengen facility as well as the programme - which I consider to be of the utmost importance - to provide further help to build effective administrations, and the programme for decommissioning nuclear power stations.
Turning now to Mr Mulder's question about the monetary reserve, a decision was made in 1999 - and this is also laid down in the Interinstitutional Agreement - to abolish the monetary reserve, which is why it no longer exists. As far as the Guarantee Fund is concerned, the situation is that the Guarantee Fund has also had to be used to guarantee loans to the accession countries and for example for various EIB programmes. Once the accession countries are Member States it will no longer be necessary to make the relevant guarantees available in the budget. In other words, after enlargement the Guarantee Fund will have more scope to support loans to third countries.
Thank you, Commissioner Schreyer.
The debate is closed.
The next item is Question Time (B5-0010/2003). The following questions are addressed to the Commission.
Part I
Question No 36 by Didier Rod (H-0050/03):
Subject: Implications of tobacco advertising for Community competition policy
Following the statements to the press by representatives of the International Automobile Federation (FIA), it seems that the FIA is threatening not to allow any further Formula 1 races to take place at any track in the EU Member States because of the new European directive on tobacco advertising which the Member States are required to transpose in 2005 at the latest. What conclusions does the Commission draw from this as regards competition law, particularly in the light of the agreements between the Commission and the FIA?
From the point of view of competition law, what is the Commission's view regarding the FIA's decision to leave it to the teams to decide whether to race or refuse to take part in races at tracks in Member States because of a law banning tobacco advertising during sporting events, in the light of the case law of the Court of Justice and the positions of the European Council, Commission and Parliament on sport?
Mr Rod has raised one of the most complex issues in the field of motor racing: the choice of Formula 1 circuits and the setting of the Grand Prix calendar. According to the information we have at the moment, it was Mr Ecclestone himself, who represents the organisation responsible for promoting the Formula 1 championship, who declared publicly that the ban on sponsorship by the tobacco industry in the European Union, which is to come into effect before 2006, could lead to Formula 1 races being held outside the Union instead.
As regards the International Automobile Federation, Mr Rod is, of course, aware of the FIA declaration on the sponsorship of motor racing by the tobacco industry and an international agreement providing for an effective ban in 2006. The FIA explains how Formula 1 races can be organised in France and the United Kingdom, even though these two countries have banned sponsorship by the tobacco industry. In addition, the Commission has received a statement announcing the exclusion of the Belgian Grand Prix on the Spa-Francorchamps circuit from the 2003 championship calendar on the grounds, it would appear, that the Belgian law banning tobacco product advertising and sponsorship is to enter into force during the course of this year. According to Mr Ecclestone's statement, it would appear that the Austrian Grand Prix in Spielberg will suffer the same fate as of 2004, the date of entry into force of a similar ban in Austria.
In terms of competition law, it is important for all the parties involved in the complex process of setting the Formula 1 championship calendar to stick to their own roles and responsibilities. It would seem that the decision to organise Formula 1 races in one country rather than another is a question of economic considerations rather than legal considerations applying to motor racing. The system developed by the various parties involved in Formula 1 racing through the agreements submitted to the Commission will continue to apply. As regards the specific case of Spa-Francorchamps, the Commission is ascertaining whether Community competition law has been respected.
The Directive of the European Parliament and Council on the approximation of the laws, regulations and administrative provisions of the Member States relating to the advertising and sponsorship of tobacco products, which was the subject of a political Council agreement in December 2002, provides for a ban as of 31 July 2005 on the sponsorship of events involving or taking place in more than one Member State or having other cross-border effects, including, of course, Formula 1. The directive takes into account the fact that the laws of the different Member States on sponsorship linked to the promotion of tobacco products differ among themselves and that this could lead to distortion of competition. The directive seeks to eliminate these problems and approximate the provisions on the subject.
Thank you, Commissioner, for your extremely clear response to this question. We raised this question, which we consider to be important, because although today it concerns the circuit at Spa-Francorchamps, it will of course also concern others likewise affected by this directive on tobacco. We personally, by the way, are strongly in favour of the directive banning tobacco advertising. We feel it is very important for health problems to take precedence over the problems raised by banning tobacco advertising and we are extremely concerned about the International Automobile Federation's position in this regard. As you emphasised, and as already discussed with Commissioner Byrne, the latter is currently examining the possibility of extending the ban on tobacco advertising worldwide, in other words, working with the WHO on this issue.
Naturally, the measures currently taken by the automobile federations are extremely worrying for those who are trying to limit any encouragement of smoking, which we all know is extremely harmful to health. Furthermore, the automobile federations' measures will lead to distortions with regard to employment, and, in particular, in the field of sport, which will also be extremely damaging.
I would like to thank Mr Rod for his complimentary comments, which I do not believe require any further response from me.
Mr President, Commissioner, ladies and gentlemen, the decision in principle to ban advertising for a product that is legally traded raises the question of what will happen in the future in competition law. If further decisions are taken here to ban advertising for sweets, cars and other categories of products, we will be faced with a problem with the market economy itself. You see, although these products are legal, it is not permitted to advertise them. What impact do you think this will have on other sectors - alcohol, for example - which also make a substantial contribution to financing motor racing, for example?
This is a very interesting question, to which I will give a response which can only be brief and general. What the Commission should do in terms of competition policy, on a case by case basis and in the situation you have imagined, Mr Rübig, is see whether there have been specific violations of competition rules. It is therefore not possible to give a general response; we would do so, if necessary, should specific circumstances arise.
Question No 37 by Anna Karamanou (H-0031/03):
Subject: Victim of sex abuse banned from leaving the United Arab Emirates
According to French press reports, on 15 October 2002 the authorities of the United Arab Emirates banned Touria Tiouli, a French citizen, from leaving the country. The authorities of the Emirates have charged her with engaging in sexual intercourse outside marriage, which is punishable by a term of imprisonment of at least six months; this occurred after Touria Tiouli had herself lodged a complaint with the police that she had been sexually abused by three UAE nationals.
Does the Commission intend to apply pressure on the Government of the United Arab Emirates, in parallel with the efforts made by the French Government, to have the detained woman released and the men who raped her punished, bearing in mind that the protection of women's rights and the fight against sexual violence in particular are fundamental principles of the European Union?
. I want to make it absolutely clear that the Commission shares the honourable Member's indignation at the circumstances surrounding the detention of Ms Touria Tiouli. She is a French citizen of Moroccan extraction, who has been held against her will in Dubai since 15 October 2002. I have read the papers myself and I can well understand why the honourable Member has raised this issue.
The Commission is following developments extremely closely. It is up to the competent authorities of the Member State whose citizen is affected to take all the necessary steps to support that citizen's cause. As far as the Commission knows, the French Government is doing everything possible to put an end to this unfortunate situation. The Commission is willing to lend its support should the French authorities consider it necessary and appropriate. I can assure the honourable Member that we are reacting in the way the situation dictates, and that we will keep it under review.
Commissioner, I am partly satisfied with your reply; however, I was hoping that the Commission would use its authority to put pressure on the United Arab Emirates. The good news is that the Emirates court has acquitted Mrs Tiouli of the accusations made against her by her rapists, but her troubles are not over yet because she still has to wait a fortnight from the date of the ruling. The ruling was returned on 26 January; unless I am mistaken, that was a fortnight ago today and we are waiting to see if her passport will be returned so that she can leave the country.
I should like to ask you, Commissioner, if you intend to collaborate with the French Government and the French embassy in the United Arab Emirates and exercise the authority and powers you have as Commissioner of the European Union to put an end to the nightmare this French woman has been put through.
I can assure the honourable Member that it does not in any way detract from our concern about this case for me to describe once again the position we find ourselves in.
It is the competence of the French Government to decide how to handle an issue like this. We stand ready to take any action within the European Union framework, if and when the French Government deems it appropriate. We will therefore continue to follow this case, and if the French Government decides at any moment that it would be helpful for us to take action, we are prepared to do that.
Commissioner, ladies and gentlemen, the next questioner and the next Commissioner are not now in the Chamber and I am therefore going to stop the clock for 3 or 4 minutes so that Question Time can then continue.
Question No 38 by Rodi Kratsa-Tsagaropoulou (H-0054/03):
Subject: The MEDA Programme and women
In the context of Community funding for MEDA regional programmes and in the light of the conclusions of the Brussels Regional Forum held under the Belgian Presidency on 14 July 2001 on the role of women in economic development, the Commission was called upon to prepare the First Regional Programme for the participation of women in economic and social life and development.
Since then the Commission has not presented any specific proposals within the framework of this programme. Can it give the reasons for such an unjustified delay? Does it have any specific timetable which it intends to implement in 2003 to initiate this programme?
What are the principal orientations it wishes to give to this regional programme for women and what are the main needs it intends to meet?
I am delighted that the honourable Member is with us; it gives me an opportunity to answer a question about which I am concerned. It must be said that my colleague, Commissioner Solbes Mira, is also very grateful that the honourable Member is with us since it gives him a couple of minutes to get down from the Commission meeting, which is still continuing.
Let me turn to the honourable Member's important question. The Commission recognises the importance of enhancing the role of women in economic life in the partner countries around the Mediterranean. That was why we welcomed and supported the meeting held in July 2001 on this subject under the Belgian presidency of the Council. As a result of that meeting, the Commission included, among others, a regional programme on this subject under the MEDA Regional Indicative Programme for 2002-2004.
In the context of limited resources, the Commission has to make difficult choices among priorities. Only about 10% of the MEDA programme is available for regional activities and this has to cover everything from supporting the rule of law and good governance to activities to promote regional integration and trade, plans for infrastructure interconnection and regulatory harmonisation, the dialogue of cultures and civilisations, support for judicial cooperation, the fight against organised crime and terrorism and activities related to migration.
In these circumstances, the programme on 'The role of women in economic life' has been programmed for the year 2004 within the Regional Indicative Programme, with funding of EUR 5 million. In order to permit the launching of the programme in 2004, the identification and preparatory phase began in December last year and will end in April or May 2003 with a MEDA regional workshop.
In order to speed up the effective implementation of the programme, a call for proposals with a suspension clause will be published during the second half of 2003 on the basis of the results of that workshop.
The regional financing plan for 2004 should be presented to the Med Committee before the end of 2003 in order to permit the financing of the selected projects in the following year.
Thank you, Commissioner, for your reply. I get the impression that, once again, you have said nothing new. We know all about the programme from the Commission services; I wanted to ask if you believe that, what with the delays that have ensued and the tiny budget earmarked for this programme, the European Commission really is serious about the equal opportunities dimension and the participation of women in this ambitious and - to us - important plan of developing real Euro-Mediterranean cooperation? Perhaps this programme, with its delays and miserly budget, is just an afterthought in the overall endeavour? Do you believe that this commitment on the part of the Commission will suffice? Should something more be done to integrate women economically, not just something more generous, such as small loans, proper jobs and training, but something to guarantee and fund mechanisms to monitor if these issues and challenges receive equal legal treatment?
I want to assure the honourable Member just how seriously we take this issue. It is not just a question of focusing on this programme. I am extremely keen, as we review our programmes for the future, to take on board the exceptionally important report which was recently produced by the UNDP. The honourable Member may recall that the UNDP, under the direction of their distinguished regional director who is, as it happens, a woman, has drawn up a report trying to answer the question of why Arab League countries have not prospered as much as other comparable societies.
The answer to that question was clear: yes, there were problems of governance and the rule of law. Yes, there were problems about education, but there was also a very substantial problem of undervaluing women and the gender issue as a whole in economic, as well as social life in those countries.
I am very keen that we should try to look at our programmes in the region through the prism of that report, which importantly was not written by Europeans or Americans, but by Arabs: Arab men and women, Arab policy-makers, Arab journalists, Arab academics. They have given us an important wake-up call to look at these issues more seriously. I can assure the honourable Member that I take them very seriously indeed and that the Commission takes them very seriously. I am delighted that she has given me the opportunity of making that point - as are our subsequent questioners - and I am delighted that I have been able to speak at some length on it.
We will begin the second part of this Question Time, during which Commissioner Solbes will be replying.
Part II
Questions to Commissioner Solbes
Question No 39 by Alexandros Alavanos (H-0024/03):
Subject: Updated stability programme for Greece (2002)
In its conclusions on Greece's updated stability programme for 2002 (9 January 2003), one of the points the Commission makes is that, in a period of strong growth for the Greek economy, the pace of reduction in the public debt indicator is slow.
How does the Commission view the slow pace of reduction in public debt in Greece, despite the high rate of growth in GNP, which is mainly due to the third CSF and the Olympic games?
In the Commission's opinion, what will be the trend in Greek public debt after 2004, when it is probable that rates of growth in GNP will be lower?
The ratio of debt in Greece is one of the highest in the Community. It increased up until the middle of the 1990s, reaching a peak of over 110% of GDP in 1996. This was the result of increasing budgetary imbalances and low growth in GDP.
The stabilisation efforts with a view to participation in Monetary Union and the improvement in the main macroeconomic indicators have contributed to reducing the ratio of debt, although at a very slow rate. The debt still represents 107% of GDP in 2001.
Three factors have influenced this development: the level of primary balance, that is, excluding financial payments, the nominal rate of growth of GDP and other autonomous or residual factors. Notable amongst those are the financial operations which do not affect the budgetary balance but the volume of debt. In fact, the high rate of adjustment of the volume of debt, which reached 7.1% of GDP in 2001 - and is estimated as 4% of GDP in 2002 - meant that the evolution of the debt ratio does not entirely reflect the evolution of the budgetary situation of the public administrations, the achievement of increasingly high primary surpluses or the growth in GDP.
Furthermore, the evolution of public debt, as laid out in the Greek stability programme in 2002, has been partially affected by the review of the statistical methods used in different financial operations. That review was carried out in accordance with the system established by Eurostat in order to comply with the conditions set in the ESA 95, in our European system of national accounts.
The statistical review which was carried out in 2002 led to an increase in Greece's debt ratio in 2001, which rose to 7% of GDP higher than the figure previously estimated. Bearing in mind the new budgetary perspective arising from this review, the updated stability programme foresees a reduction in the debt ratio equivalent to 1.7% in 2002, forecasting an acceleration of this reduction after 2003, with a reduction of approximately 0.4% until the end of 2006. In fact, from 2003, the modification of the debt ratio will correspond better to the level of primary surplus.
In accordance with the Commission's economic forecasts of last autumn, Greece's ratio of debt should decrease until the end of 2004, although at a slower rate than that forecast in the 2002 stability programme.
For the period following 2004, when the updated stabilisation programme allows a certain decrease in real production growth, it will be necessary to apply a credible strategy of budgetary adjustment in order to be able to guarantee this reduction in the debt ratio laid down in the programme.
In this regard, the greater transparency of the public accounts achieved as a result of their recent review has increased their credibility and also that of the strategy of budgetary adjustment, laid out in general terms in Greece's stability programme.
Mr President, my thanks first to you for your flexibility and my thanks to the Commissioner for his detailed reply. However, when he talks of some sort of strategy to deal with any slowdown in GDP, what does he see as the main ingredients of such a strategy? And how should any new factor, by which I mean the impact of a possible war with Iraq on GDP, be taken into consideration?
My reply will be very quick. The strategy in the programme has clearly been drawn up without the assumption of a war in Iraq. The strategy naturally anticipates an increase in the primary surplus and, to put it another way, using growth potential essentially in order to reduce taxes.
The problem of war is viewed in completely different terms. It is not a scenario which I believe should be tackled at this point, but it is clear that the Stability and Growth Pact itself allows for the existence of exceptional circumstances and there is no question that war is one of these. However, I believe it would be premature to consider at this point doing anything more in relation to this issue.
Question No 40 by Jonas Sjöstedt (H-0045/03):
Subject: Transfer of profits from Central Bank to State Treasury
On 17 May 2001, the Swedish Parliament decided that the Central Bank should pay an extra SEK 20 billion to the Swedish Treasury this year in addition to its normal payment of SEK 8.2 billion from its profits, which naturally broadened the scope for reorganising the national budget. A similar transfer was made the previous year.
Would this type of transfer from the Central Bank to the Treasury have been possible if Sweden had been taking part fully in the third stage of EMU at that time?
Questions to Commissioner Lamy
The issue mentioned by the honourable Member was raised in the convergence report adopted by the Commission on 22 May 2002 and also in section 6.2 of the convergence report by the European Central Bank of 2002.
It should be observed that the comments of the Commission contained in its report stress the absence of detailed legislation on the financial transfers of the Central Bank to the Swedish Treasury, particularly in relation to the allocation of extraordinary benefits and payments. That legislation should establish the rules and conditions for the carrying out of such transfers and should guarantee that the Riksbank conserves the financial resources necessary to comply with its obligations within the framework of the European central banks system.
In the absence of such rules, there is no adequate guarantee of the independence of the Central Bank and particularly its financial independence. It should also be observed that the relevant requirements within the framework of the Treaty appear in Article 108 - the independence of the Central Bank - and in Article 109 - the compatibility of national legislation with the Treaty. These articles apply both to the participating Member States and to the Member States with exceptions.
I would thank the Commissioner for that answer. I should, however, like just one thing to be clarified in this connection. I interpret the answer as saying that the Commission cannot accept, or considers incompatible with membership of the third stage of EMU, a situation in which large funds are transferred from the Swedish Central Bank's profits to the Swedish Treasury, as has been done by the Swedish Government. We are talking here about a total of SEK 40 billion over two years. I would ask you to confirm that this is a correct interpretation of what you have just said.
I believe that I have tried to be relatively clear in my reply. The lack of precise rules on the way in which such transfers are carried out does not guarantee the independence of the Central Bank, a key element for participation in the Monetary Union. That is my comment and that is the comment included in our report.
There is clearly time for implementation until participation in the Monetary Union, but this updating is essential for participation in it. The essential point is to achieve financial independence, the key element for the independence of the institution.
Allow me first of all to say that the SEK 20 billion that Mr Sjöstedt talks about could instead be used to reduce the Swedish national debt and in that way, of course, contribute to a stronger Swedish economy.
Moving on now to my follow-up question to the Commissioner: is it not shown by experience and by numerous scientific studies that an independent Central Bank and a common currency make a major contribution to strengthening the economy and, in that way, increase people's real wages and purchasing power; or, in other words, broaden the scope for the reform mentioned by Mr Sjöstedt in his question?
Very briefly, as you know, the decisions relating to the use of resources fall to each of the national authorities. The Commission is obliged to verify compliance with the Stability and Growth Pact and that means monitoring decisions affecting stability programmes, or, in this case, the convergence programme.
The problem you raise goes a step further. It is the problem of public finances, where revenue should be used and what type of expenditure we should carry out. We have obviously produced certain reports on this type of decision, but nevertheless they are not of a binding nature, but they are simply an approximation of how we believe certain decisions should be managed.
The fall in coffee prices is indeed catastrophic. I think we are all aware of the impact of these price changes on coffee-growers, which, as we have known for a long time, is only one stage of a general problem, namely the dependency of poor countries on a few basic products. We have carefully noted the figures sent to us by Oxfam, which address in particular this vast difference between the retail price in supermarkets and the sum paid to growers. We have not assessed all this and we are not in a position to say whether the trade margins applied by one company or another are reasonable, taking account of processing costs, transport costs and retailers' profit margins, amongst other factors.
This being the case, if non-governmental organisations such as Oxfam consider, for example, that the practices of certain companies might need to be subjected to an enquiry pursuant to competition rules - I am referring here to the European Union - they should provide us with the necessary evidence so that we can proceed as we normally do in this type of case.
What is the cause of this collapse? It is quite simply a considerable imbalance between supply and demand. What can we do? It is a complex, multi-faceted issue. We can, for example, help those who have invested in fair trade and are thereby trying to help producers in the poorest countries to obtain a higher proportion of the price paid by the end consumer. In the Commission, we already help, support and fund various actions in this field. We support, and I do so within the context of trade policy, projects aimed, for example, at the adoption of codes of conduct or social labels. In this way, if I may say so, we support all those who have invested in fair trade.
In the long term, however, diversification is probably the key that will make it possible to reduce dependency and vulnerability among these countries and peoples in the face of fluctuations in basic products. That is part of an integrated approach between development policy and trade policy, on which, as you know, we have already been working for several years, with Mr Nielson. We are trying to achieve better coordination of the various instruments available to us. For example, we began with the 'Everything but arms' initiative, which allows a number of countries among the poorest in the world to diversify their exports. This is a policy that we have, if I may say so, supported and passed on, moreover, to various international organisations such as the World Bank. We are also working along these lines in applying the Cotonou Agreement. In addition, we have supported, within the International Coffee Organization, all the actions undertaken to improve quality and set minimum quality standards, thereby removing the poorest quality coffees from the coffee market, since these, as we know, have also had an adverse effect on prices.
More simply, we are currently working with a number of NGOs and Oxfam, in particular. We have made contact with the main coffee merchants and we are in contact with a number of distributors. We are open to constructive ideas on this matter, which, I repeat, is complex. In any case, that is an example that should give pause for thought to those who advocate the total liberalisation of all agricultural markets.
Mr President, I wish to thank Commissioner Lamy for his answer. I shall convey this to the NGO Intermon-Oxfam in the terms in which the Commissioner has expressed it to Parliament.
Question No 42 by Glenys Kinnock (H-0039/03):
Subject: Economic Partnership Agreements (EPAs)
Is the Commission aware that there is an ACP perception that, thus far, the EPA negotiations have an inadequate development focus? What practical measures can be implemented which would be likely to convince the ACP that the objective of the negotiations is about more than just trade liberalisation?
Mr President, Mrs Kinnock's question concerns the progress of our negotiations with the African, Caribbean and Pacific countries on economic partnership agreements. These economic partnership agreements are part of an initial discussion stage. They logically follow what was agreed at Cotonou and we are trying to ensure that our ACP interlocutors reorganise themselves into sufficiently large groups to remedy the current situation. This situation, roughly speaking, is as follows: we gave them - or granted them, as we used to say - significant trade preferences, which, moreover, are causing problems for other countries as we have seen within the WTO, and they are not taking enough advantage of these preferences. We must therefore change this.
Throughout this process, therefore, what is guiding us is the development aspect and we clearly intend, in this matter, to make trade considerations dependent on developmental considerations, taking account of the fact that this is our priority with the ACP countries as a whole. I would therefore reassure Mrs Kinnock on this point, if that is needed. It is not that businessmen hungry for access to extraordinarily attractive markets have taken control of these negotiations. The negotiations continue to follow the lines of what was agreed with Parliament and with the Council, in other words prioritising development.
It should, however, be recognised - and it may well be that Mrs Kinnock's question reflects this - that many ACP representatives still have reservations with regard to these negotiations on regional economic partnership agreements. Many ACP countries are indeed asking us questions, for example on the degree of liberalisation or reciprocity we intend to achieve, as if that were the main objective of these agreements. I will repeat, as many times as necessary, that the main objective of these agreements is not to open up the ACP markets further to Community products.
These economic partnership agreements are not, to our minds, simply free-trade zones that are nothing more than instruments for trade. We want to make this a business, a process, a partnership to serve the development of these countries themselves, in particular in allowing us to address the problem of the many internal barriers to trade that still exist both in Africa and in the Caribbean and the Pacific, and also in allowing us to address the restrictions affecting the competitiveness of these regions, in order to turn them into poles of economic development. We have also launched relevant studies on this point - we call them impact and sustainability assessments - to analyse the social, economic and environmental effects of these agreements which - I would remind you - are, first and foremost, agreements between these countries themselves, and we shall ensure that the results of these studies are taken into consideration throughout the negotiations. I would also point out that we have made available to the ACP countries the financial resources necessary to enable them to carry out their own analyses and acquire the necessary technical assistance.
That is where we are up to in the negotiation process, which is in its initial stage, which we would like to extend to a second stage from September this year. We have established various contacts with various ACP regions and we all know that some of them are more prepared to liase with us than others. As far as they are concerned, they have choices to make within the ACP group. We do not intend, and I do not intend, to make these choices for them. We shall liase with them when they are ready and those that are ready first will begin discussions with us when they decide to do so.
Thank you Commissioner for acknowledging that you understand that there are these perceptions on the part of the ACP negotiators. They could be based upon the fact that your representative said in a recent meeting that the EPA negotiations were not about development, but about negotiating new trading arrangements, and that was the mandate. That might be at the root of the kind of perception they have.
The South Africans managed to get agreement that their trade negotiations would be renamed 'trade and development' negotiations. That was a key element in the success of those negotiations. Would you consider renaming? Would that not be an act of good faith with the ACP?
There also seems to be resistance to making development an agenda item of the negotiations. Would you confirm whether this is, or is not, the case? Is it then the case that because you are not prepared to have it as an agenda item, that again confirms the perception that you are not willing to consider development as an integral part of these negotiations because you see it as giving the ACP more leverage in the negotiations as they go on.
In response to Mrs Kinnock, I think that feelings on the rhythm and perspectives of these agreements vary according to the regions we are talking to. I do not want to go into detail here, but I know some regions within the ACP group that are ready to start negotiations tomorrow. The objective of these negotiations must be sufficiently clear in their minds if this does not pose a problem for them.
With regard to the title, I find 'economic partnership agreement' perfectly appropriate. It means that these are not only trade and free-trade agreements between the EU and the ACP countries, but also economic partnership agreements with the main aim, and I insist on this point, of leading the member countries of the ACP group to conclude trade agreements with each other in terms of investment, intellectual property, transport, infrastructure management and laying down standards, in order to establish economically-relevant zones themselves.
Is development the objective of these negotiations? Yes, of course, but development cannot be negotiated, whereas trade can. That is why we are introducing certain elements of trade negotiations, while keeping development as our objective and starting, as I said earlier, from a simple observation on which I believe you will agree with the Commission: the situation we have experienced for 20 years, based on granting unilateral preferences to these countries, is not, for a number of reasons, bringing about the transformation of this trade liberalisation, which we decided unilaterally, into a genuine instrument for development. The relationship between trade and development is not that simple: in particular, the ACP countries must work together to create markets that are large enough to interest investors.
In any case, I assure you, this is a trade negotiation in which our objective is to make a better, more active contribution to development in these countries than we have in the past.
As the authors are not present, Question No 43 lapses.
Question No 44 by Richard Howitt (H-0058/03):
Subject: Request from Thailand and the Philippines for preferential access to the EU for their canned tuna
In response to requests from Thailand and the Philippines to be granted preferential access to the EU for their canned tuna, the WTO Deputy Director-General submitted recommendations in December 2002. If agreed and implemented by the EU, the recommendations will cause serious prejudice to the export of canned tuna of the ACP States and the Andean Pact countries.
Does the Commission agree that the provision of any preferential access to Thailand and the Philippines will displace ACP and Andean Pact countries' imports into the EU, thereby threatening the livelihoods of poor fishermen and EU investments in the ACP States with whom the EU has concluded 16 bilateral fishing agreements to access fishing resources in their waters? Can the Commission confirm that it will not accede to the recommendations of the WTO mediator, but will instead examine the whole issue in the context of the ongoing WTO Doha round where a more balanced result can be achieved to the satisfaction of all the parties?
Questions to Commissioner Diamantopoulou
, Mr President, Mr Howitt's question refers to the commitment made by the Commission at the time of the Doha negotiations to examine a request that was very firmly presented to us by Thailand and the Philippines concerning the pricing system applicable to imports of canned tuna from the ACP countries.
Very roughly, in summary, we apply to the ACP countries preferences that are not applied to Thailand and the Philippines, and these two countries considered it appropriate, at a time when we were trying to obtain WTO agreement for a general derogation concerning all these preferences, to make their own agreement conditional upon negotiations with us.
We accepted this request, mainly for the benefit of the ACP countries since their preferential system with us could only be validated by the WTO if we accepted the request. We undertook to hold discussions with Thailand and the Philippines and, if necessary, to enter into a mediation procedure. I repeat, to make this very clear, that, without this discussion/mediation procedure, the WTO derogation concerning the Cotonou Agreement would not have been obtained.
We therefore went ahead with these discussions with Thailand and the Philippines in December 2001, January last year and spring last year. They did not lead to an agreement. The demands regarding access to our market made by these countries seemed excessive to us at the time, and the offers we made seemed insufficient to them at the time. We all, therefore, asked the World Trade Organisation for mediation last autumn.
In December, the mediator ruled and recommended that the Community open up a quota of 25 000 tonnes of canned tuna at an import duty rate of 12%, given that the normal rate, if I may say so, is 24% and the ACP rate is 0%. So, ACP 0%, normal rate 24%, mediator's proposal 25 000 tonnes at 12%.
The Commission is in favour of the adoption of these recommendations. We feel this is a matter of credibility and trust, and a way to manage our relations with a number of trade partners within the WTO mechanism. We believe that recourse to mediation in this type of case is an honest procedure, that, in a way, it places on an equal footing mammoths such as the European Union and smaller creatures such as Thailand or the Philippines, and that this is part of our way of viewing our trade relations with a number of countries, in particular developing world countries.
We have analysed the mediator's recommendations and our analysis is that the quota of 25 000 tonnes in question will not have a significant impact on imports from the ACP countries or on imports from other countries which also benefit from generalised preferences. I am thinking in particular of a number of Latin American countries. This quota would represent approximately 9% of total imports of canned tuna in the Union and 4% of the total consumption of the Union.
Community imports of canned tuna from the ACP countries have undergone a significant rise over the past few years. They currently represent approximately 60% of global imports and, given the very close, and often very welcome links between the industry in the ACP countries and certain sectors of the Community industry, we do not consider that imports from the ACP countries are seriously threatened by this mediation. That is why we are supporting it and we have proposed the adoption of the mediator's opinion in the Council of Ministers. Depending on the result of this consultation, we will shortly present a draft regulation to implement this quota.
I should like to thank Commissioner Lamy for that full answer. I have three supplementary questions. Firstly, although he was admirably clear, it would be clearer to us and to everyone if we knew the timetable for agreement in the Council of Ministers and what will happen if there is no agreement by qualified majority voting. In relation to that, he kindly invited me and others to his Conference on Impact Assessment last week. It was an extremely good conference, but a single statement will not have a major impact on the ACP. It will need some backing up. With Senegal responsible for 8 000 tonnes of imports and Ivory Coast 41 000 tonnes, the ACP believe they can be very seriously affected.
Finally, with regard to the earlier answer to a question from my colleague, Mrs Kinnock, about our obligations under the Cotonou Agreement to extend market access for ACP countries in terms of the trade negotiations, does this not fly in the face of those promises and call into question our commitment to development in those countries?
In response to your three questions, Mr Howitt, I shall begin with the timetable. We are currently in contact with our Member States on a technical level. I believe we shall achieve the necessary qualified majority. If that were not the case, I would have to decide whether or not to take it further. That happens from time to time. It is a question of credibility for us. The ACP countries were well aware, when we were together at Doha, why and how this derogation had to be obtained in order to cover our preference system, including on delicate issues such as bananas. They are therefore fully informed of this. Everything took place transparently. Neither the Philippines nor Thailand have hidden their aim in this matter from the ACP countries, namely to benefit from a market share that they feel should logically be theirs. Therefore, nobody was taken by surprise, and when we agree to mediation, we should - I believe that is the rule of the game - accept the results.
With regard to the impact on trade with the ACP countries, the reason why we consider that the impact would be minor is that this concerns canned tuna and, as you are no doubt aware, there is a slight difference between canned tuna and tuna not in cans: it lies in the industrial process, which takes place in networks and according to methods that closely involve our Community industry. We feel that some water will have passed under the bridge before the Philippines or Thailand obtain this kind of comparative advantage, and therefore there is no serious threat in this respect. That said, if any of the ACP countries wishes to discuss these technical aspects with us, we are fully prepared to do so.
Lastly, the third question: does this involve a derogation, a change from the market access commitments we made with regard to the ACP countries? No, of course not. This is not a change. It in no way alters the preferences. Quite simply, let us not forget that, had we not accepted this way of working with Thailand and the Philippines, the Union's entire system of trade preference regarding the ACP countries would have suffered. That is what is behind this matter, and we should all remember this in order to evaluate fairly the results that are on the table today.
Mr President, the Commission has carried out a detailed impact assessment which is based to a large extent on information provided by the International Confederation of Temporary Work Businesses (CIETT), and on arguments put forward in a study which it prepared.
In assessing the impact of the proposal, it is also necessary to take into account the substantial degree of flexibility offered by the proposed directive. Exemptions from the principle of non-discrimination are possible. These include exemptions, for objective reasons, on the basis of collective agreements, and in cases of agency workers with open-ended contracts.
These exemptions and derogations are particularly important given the current heterogeneity of the sector. The flexibility and diversity they offer make it impossible to come up with simplistic conclusions regarding the possible cost and benefits of the directive. Despite these difficulties, the Commission has carried out a qualitative analysis of the possible impact of the Directive, based on all available information. The following conclusions are very important in this respect.
Firstly, on the whole, the actual changes required by the directive should be very limited because it mostly codifies rules which are already common practice and are enshrined in national legislation, collective agreements or codes of conduct.
Secondly, even in cases where some changes may be required, the actual effect will be mitigated by the flexibility offered by the directive.
Thirdly, any cost induced by the directive would therefore remain very limited, and the proposed directive will be an important factor in the creation of an appropriate legal framework for the continued expansion of the agency sector.
In conclusion, the Commission considers that the proposal will help to realise the full employment potential of the sector in Europe. It will improve the social acceptance of temporary agency work and will make it more attractive. This point has also been underlined by the CIETT in its own study. The availability, in particular, of workers with higher qualifications and more diversified skills will encourage more enterprises to employ temporary workers. This will allow agencies to recruit their workers from a larger pool of candidates and to expand into new areas.
Lastly, as regards the United Kingdom, it is important to mention the regulatory impact assessment by the Department of Trade and Industry in the UK. It estimates that the directive will have a positive effect on total employment and on temporary agency workers' productivity. It also recognises that it could result in greater job security for agency workers and an increase in the attractiveness of agency work.
I should like to thank the Commissioner for that interesting reply. However, I would like to put to her that in the real world, a Confederation of British Industry survey of over 200 companies in the United Kingdom, which has more temporary agency workers than any other country, indicates that her directive will result in 60% of these companies employing fewer temporary workers.
I also want to put to her the results of that survey which show that 40% of people entering temporary work come from the pool of long-term unemployed and 40% get permanent jobs within a year. I would like her to tell me how her position on this directive and those findings square with the report from the Commission and the report that has just come out and which states that 'without additional efforts, the Union looks set to miss its employment rate target for 2005'. I must point out to her that the UK already meets the 70% employment rate target.
How can her stance on this directive, and its practical application among businesses that employ temporary workers, in any way be squared with the target to reduce unemployment across the European Union? It simply does not make sense. As the Commissioner for Employment she must take notice of what people are telling her.
First, may I say - and I imagine you will agree - that the real world exists in every country, not just Great Britain.
It is not true that Great Britain has more temporary workers than any other country. It has 3.2%, compared with 4.6% in Holland, 2.5% in France and far fewer in Germany.
This particular market, the agency work sector, is a law unto itself, but we can see from our analysis of each country that, in countries such as Holland which use exactly the same system as in the directive, not only are there no problems; the sector is becoming more and more dynamic. In the United States of America, it is highly profitable and attracts a great deal of investment. So we have a model that does not increase payment costs. There is no interference whatsoever on our part in workers' take-home pay; all we are doing is securing their minimum rights and we can see that, so far, this model has been a success in the two countries in Europe which have applied it.
This legislative intervention affects a very small number of workers at present - 1.5% throughout Europe. However, what is important is that it introduces a framework which secures minimum workers' rights for the future development of this sector.
Our research shows that this sector has a very poor reputation in the labour market because often the workers used do not enjoy even basic rights; they have no protection, they have no pension rights and they have no insurance rights. If minimum rights - no more and no less - were protected, it would become a dynamic sector. That is the view taken by Confederation itself.
As I said at the beginning, the CIETT has surveyed these agencies, which believe that a broad legislative framework will give better results and enlarge the market. I can even quote figures to support this:
The most recent CIET? study concluded that, with the right legislative framework and with basic insurance for workers, these agencies could be employing 6.5 million people by 2010. That represents an increase of 4 million people. I repeat, I shall be using the assessment by the agencies themselves, not just the Commission's assessment.
I am intrigued by your replies, Commissioner. Firstly you say that a lot of your evidence is based on what CIETT has said to you. Certainly CIETT have said to me that they are appalled by this directive, and I will be having further conversations with them on the basis of your reply today.
You also say how temporary work is flourishing in the Netherlands. My information is that the temporary work sector in the Netherlands has declined since their domestic law changed. The Confederation of Netherlands Industry and Employers, the VNO-NCW, wants to reintroduce flexibility. It has had several meetings with me asking whether I can get further support for my amendments in that respect.
You say that the directive is based upon all available information. Last week, Birmingham City Council, one of the major local authorities - not just in my region but in the whole of Europe - said that it will be reviewing its use of temps which currently cost EUR 20 million per year. We are talking about thousands of jobs. The reason for its review is your directive. In the light of this latest evidence, will you agree to review once again this damaging directive before it does more damage to employment prospects throughout the European Union?
As you know Mr Bushill-Matthews, before the Commission made this particular proposal, this directive was the subject of discussion between the trades union and employers. Neither the trades union nor employers are happy with the present directive, because it tries to strike a balance between creating a real incentive to employ temporary workers while abiding by the basic European principles and minimum protection for workers enshrined in the Treaty. We have not added so much as a comma over and above the minimum protection for workers.
You said my evidence is based on what the CIETT has said to me. I have not had any discussions with or received any verbal information from the CIETT; we used their study and written documents but I would be more than happy to discuss anything at all with them. I am open to any information they may have to give me.
In Holland, the fact is that I have spoken to these agencies, which are developing rapidly and which, apart from a brief recession two years ago, are doing good business.
You referred to a cost in Great Britain which, of course, I can neither corroborate nor assess at this point in time; I imagine you are referring to the cost of insuring these people. And, of course, I cannot argue, I cannot talk about no insurance, about no pension rights or any such contributions that have to be paid. But apart from that, as far as payment is concerned, the directive does not interfere at all, it does not call for any sort of equivalence, except where the worker replacing the person off work has exactly the same qualifications, exactly the same seniority and exactly the same number of years' experience. Only then does it call for identical working conditions and this, of course, is highly complicated. However, I am more than willing to discuss the individual elements with any agency at all.
Question No 46 by Lennart Sacrédeus (H-0902/02):
Subject: The demographic challenge, families and work
In Sweden, the number of people written off sick has soared in recent years and there are also signs of a disturbing trend in other Member States. At the same time, the birth rate in Europe is at a record low. Over the next 50 years, therefore, the population in Germany, Italy and France, for example, will decrease dramatically. An ageing population creates a strain on the economy to provide pensions and a social safety net. The EU summit held in Stockholm in March 2001 identified the demographic challenge as one of the Union's priorities for the future.
What lessons can be drawn from this serious trend and what initiatives has the Commission taken to foster a more integrated view of family formation, childbirth, the demographic challenge, rising numbers of sick notes and sustainable pension schemes?
Meeting the demographic challenge is one of the main problems facing the countries of Europe. Naturally, any demographic policy has to be a combination of individual policies and economic and social incentives, most of which come under the Member States and their jurisdiction.
I should like to comment on European added value in this sector, given that the demographic problem is a problem which besets each individual country and Europe as a whole, where the population is both ageing and falling in numbers.
There are two parts to this problem. First, the population is ageing and has a longer life expectancy; that people are living longer is a good thing and is due to better living conditions and medical care, but it calls for special policies to manage this ageing population. In this sector, the sector of the ageing population, the European Union has important policies on public spending and on how to improve public spending and link it to health care, pensions and, of course, employment policies. I would remind you here that the open method of coordination on employment, on poverty and exclusion programmes and on pensions is geared towards older workers; this is one of its basic lines of approach.
The second set of policies is designed to reinforce the family so that people can have more children, given that numerous countries have a very low birth rate. It includes legislation, especially legislation to support parents with young children and basically help them reconcile working and family life, policies on gender equality and women's access to the job market - remember families often have serious financial problems - and of course social policies, especially social infrastructures.
Social infrastructures are the responsibility of the Member States, but I would remind you that, first, they receive a great deal of funding under the Community Support Framework in connection with employment and, secondly, the first specific targets were set in Barcelona a year ago, when all the Member States undertook to provide 95% of children between the age of 3 and 6 with a place in a state or private nursery by 2010. This will do a great deal to help families.
I wish to thank the Commissioner most sincerely for her answer. Might Commissioner Diamantopoulou be interested in actually having, parallel to the growth targets, ongoing statistics concerning the birth trend in the European Union? Building a family is the great project of people's lives, and one which I got to experience myself during the nineties. I believe we must do everything to express the positive attitude merited by the birth of children and the advent of a new generation here in Europe, signalling the vigour of our countries. Yes, we are concerned here with economic needs, but we are also in actual fact concerned with joie de vivre and the spirit of the future within the EU.
Parallel to having growth targets set, might the Commissioner see herself using statistics in order very carefully to monitor the birth trend in Europe?
It was an oversight on my part in my first speech that I omitted to mention the fact that one of the Commission's basic jobs is monitoring demographic developments and this is presented in the annual social report supported by the European Observatory on the Social Situation, Demography and Family, which funds important studies. This report, which maps the situation in Europe in the form of highly detailed statistics, refers to the indicators you mentioned on the number of births in each country, the number of births in each region and the ratio between immigrants and the population in each country. These are detailed, accurate statistics which map the situation in Europe from one year to the next.
Commissioner Diamantopoulou, I too am very much in favour of increasing the birth rate in the European Union, as, moreover, is the Italian Government. Indeed, Mr Maroni has announced that a law which has just entered into force will provide incentives for young couples. I tell my pensioners to do what they can to increase the number of babies born too, and they have assured me that they will do their best. The question I would like to put to you now is as follows. Do you think that just increasing the birth rate will be enough to resolve the problem of pensions and the huge number of elderly people, or is it not equally important to create new jobs? As long as there are unemployed people, the existence of more young people will not solve the problem of the elderly: there will just be an ever-increasing number of young people who are unemployed, who are unable to pay for the pensions of the elderly. Would it not be better to have more jobs as well as more babies?
I am afraid, Mr Fatuzzo, that if we link the number of new jobs to the number of births, we shall be in for some very unpleasant surprises. All I need say is that, even if the birth rate increases significantly in Europe and even if the number of immigrants doubles, Europe's population will still not stabilise and its numbers will continue to fall. Consequently, the demographic problem really is a burning issue for governments; as far as the labour market is concerned, a larger population obviously also makes for a more dynamic economy. The example of the United States, where the population is expanding fast as immigrants integrate, is an important example.
So it is vital for us to realise that the situation as it is today will create serious problems on the existing job market, where we look set to have a shortage of workers under 30 from 2030 onwards. Consequently, irrespective of how intensively we need to act on the problem of employment, and you are quite right that we need to create more and more jobs, we also need to act directly to increase the population of Europe.
Firstly, it is a great pleasure to have the Commissioner here. I have been listening to the debate on the television in my office and I heard your answers to my colleagues.
I want to follow up on Mr Fatuzzo's question because it is in my report on information and communication technology and its impact on SMEs. I hope you will agree with one of the recommendations I made in the report, which is that there are many older people who have retired at 55-plus who would be delighted to return to employment if there was some financial incentive for them to do so. Information and communication technology is an area where we could use them, if there were financial incentives to train them. Afterwards, if they were working, it would be important not to tax them on their income because they have a pension as well.
This would have two impacts. Firstly, it would allow older people to work and still use their skills. Therefore their disposable incomes would have an impact on rural economies because they would tend to spend that income. Secondly, we would not be so dependent on imported labour. Obviously a high birth rate is a good thing, but it would take years before this was reflected in the labour force. My recommendation would provide a quick solution. I should like to hear the Commissioner's view on it.
I agree that, at the moment, we urgently need to integrate workers over 55 years old into the European labour market.
The figures are indeed worrying. Only 37% of people over 55 are still in work in Europe. Early retirement has been used as a restructuring mechanism in most countries for years now. It has put a large number of people out of work and of course, as the information society restructures, older workers are the first to go. When we analyse pension systems and their problems, we generally talk of the need to increase the retirement age. This is an economic approach which numerous countries need to take; at the same time, however, we cannot increase the retirement age unless there are specific policies and incentives, as you said, for these people to enter the labour market, which is why, at European level at least, one of the main priorities in our Employment Strategy and in our recent review of this strategy has been the over-55s.
Under the Barcelona target, every country undertook to have 50% of the over-55s in work by 2010. Every country also undertook to include a percentage of over-55s in training and in training and lifelong learning policy; in other words, there will be incentives in the form of tax relief or subsidies to encourage these people to go back to work.
Of course, there is the major social sector you referred to, where you do not have full employment but you offer social services with certain specific incentives. This is the active ageing policy we constantly support and which is included in our guidelines.
Question No 47 by María Izquierdo Rojo (H-0014/03):
Subject: Women's access to the armed forces and sexual harassment
With reference to Directive 2002/73/EC
It is my pleasure to be here, particularly when the discussion is so interesting and there are so many participants.
The provisions of the recently adopted Directive 2002/73/EC define for the first time, in a binding Community text, harassment on the basis of sex and sexual harassment as discrimination in the work place and, therefore, prohibit them. Moreover, Member States have to take the necessary measures to encourage employers to prevent harassment and sexual harassment in the work place. These provisions concern the private and public sectors and include the armed forces.
The new directive reinforces protection for victims of discrimination based on sex with specific provisions reflecting the case-law of the Court.
In order to comply with the provisions of this directive, all Member States, including Spain of course, will have to take implementing measures and bring them into force by 5 October 2005 at the latest. By this date, these measures, including those on harassment and sexual harassment, should also cover the armed forces. Member States should guarantee by this date that all necessary measures have been taken to eliminate discrimination on the basis of sex in all matters covered by this directive.
Mr President, Commissioner, thank you very much for this reply, which is genuinely useful, and in view of it I do not know what action we can take to urge the Minster for Defence in Spain to deal with certain serious cases of rape and sexual assault, such as that of soldier Quiñoa in the army. Because a year ago now the Minister promised in the Spanish Parliament to fulfil certain commitments to speed up these cases, but has not done so.
There is a serious legal vacuum, however, because these sexual assaults are dealt with within military jurisdiction as abuses of authority and not as violations of human rights, which is what they are.
Commissioner, what measures could we take to encourage the application of this directive? I would very much like some measure to be taken in this regard. Perhaps a letter addressed to you which could be communicated to the Spanish Minister for Defence so that he may deal with this case of soldier Quiñoa could have an effect, because for more than two years the victim has had no posting, relegated within the armed forces, while her rapist, lieutenant Iván Moriano, is in the army, he is a persistent offender, and no measures have been taken. This is a serious case of sexual assault within the army which is yet to be dealt with.
It is also a European issue, Commissioner, because I have investigated and there are other cases throughout Europe. Therefore, if you will allow me, I would address a letter to the Commissioner which explains this issue, Mr President, and which you could communicate to the Minister for Defence, Mr Trillo, who should deal with this serious problem.
Mr President, because the directive has yet to be implemented, the Commission cannot operate in an effective way. I believe that it is very important to tell the minister about a very specific instrument that he can use before the implementation of the legislation. This instrument is the code of practice of the Commission, annexed to the Commission's 1991 recommendation.
It is a code of practice concerning the need to prevent sexual harassment or harassment in the workplace. It envisages specific policy measures. These include informing workers, communicating to workers the main messages; training them; training the middle managers on this issue and then taking responsibility.
The employer must take the responsibility for creating an environment which prevents sexual harassment. The employer must give the employee the opportunity and the right to complain and to discuss with a particular person in management his or her particular problem. They can put in place these first steps to prepare the armed forces for the implementation of the directive.
It will be a pleasure for me to send the code of practice to the minister. It may be helpful to the armed forces in Spain.
We cannot ask any more questions, Mr Moraes, unless you ask a supplementary question to the question by Mrs Izquierdo. A supplementary question.
I know the Commissioner has a personal commitment to anti-racism and the Article 13 package. It is kind of her to take this supplementary question. Very briefly, the Commissioner was unable to attend the UN World Conference on Racism but her commitment was conveyed there. The concern amongst NGOs and many other players in this Article 13 package is that while those Member States with race equality legislation...
(The President cut off the speaker)
As the time allocated to Question Time to the Commission is at an end, Questions Nos 48 to 81 will be answered in writing
The next item is the debate on transport policy for 2010.
Mr President, together with the rapporteur, all the groups have done their best - indeed they have already come a long way - to reach a firm measure of agreement in this dossier, and my thanks to the rapporteur for his cooperation. As we said this afternoon, it might have taken a long time, Commissioner, but, when all is said and done, we have still been much quicker than the Council.
A general point to begin with: the White Paper outlining the policy lines for European transport policy up to 2010 has one major shortcoming, in my opinion: it lays too much emphasis on rail transport, as if that were the only real means of transport of the future. We must be realistic, however. We cannot give the railways any greater role than they deserve or can cope with in view of their current performance. It is imperative that the liberalisation of the railways on which Parliament decided recently results in increased safety for cross-border traffic, less red tape, more customer orientation and greater predictability; not, by definition, to privatisations.
Conversely, road transport, and, above all, water and air transport, quite unjustifiably receive scant attention in the White Paper. The large degree of flexibility, efficiency and reliability that road transport offers have led to tremendous growth in that sector. The quality of road transport is crucial, and it is this that supports the European economy. We must therefore continue to invest in improvements, for example, by making the roads more intelligent and by developing the road network. A competitive economy for Europe stands or falls on a healthy European transport sector.
Inland waterway transport, which, in some parts of Europe, has greater potential to relieve the pressure on road transport than the train, is given practically no attention in the White Paper. That is very disappointing. I am pleased, therefore, that Parliament, in its reaction to the White Paper, does consider the importance of inland waterway transport as an innovative, environmentally friendly and relatively cheap mode of transport that will soon connect Eastern and Western Europe with each another. The scope for growth in this sector is still very great. Combining this with short sea shipping makes inland waterway transport a mode of transport that is really to be reckoned with.
Funding the transport infrastructure for all modes of transport seems to be a major problem throughout Europe. The train infrastructure, in particular, will cost citizens billions in the future. All of this will have to be funded by passing on the external costs that have to be introduced at the same time for all modes of transport. Cross-subsidising, as proposed by the Commission, is only acceptable in specific areas, such as the Alps and the Pyrenees. We are not against this, therefore, Mr Swoboda. We cannot have extra-heavy duties being imposed on road transport in order to then use the proceeds to finance the railways. This goes against the principle of the free market economy, whereby all means of transport must enjoy the same conditions of competition. It is not a good idea to use pricing as a tool, therefore, but, if it is used, it must be used fairly. The consumer pays and the polluter pays, but each should pay for his own pollution and consumption rather than those of a competing mode of transport.
From this point of view, I really cannot understand Mr Bolkestein's suggestion that we start with new excise duties for road transport: on petrol and diesel. I disagree, because in context, all modes of transport must be treated equally, at the same time. We never promised that there were politicians who were going to impose even more duties on the trains. We are resigned to that, so, then, let us not see it happening to the roads.
Mr President, I should now like to take up two important points: the European Road Safety Agency and the establishment of a European transport fund. The majority of the Group of the European People's Party (Christian Democrats) and European Democrats is absolutely not rejoicing at the prospect of these two initiatives. First, the agency. It goes without saying that it is very important to increase road safety in Europe: every victim of a traffic accident is one too many. The question, however, is whether an agency is an efficient means of tackling this problem for the time being, chiefly because authority in the field of traffic safety at EU level is almost non-existent. A looser form of coordination seems to us a more suitable way. Mr President, it seems to me that the transport fund is altogether too much for countries that cannot pay for their own roads and do not want to do so in other countries either.
Mr President, I should first like to thank the rapporteur for his work and also for his efforts to reconcile diverse positions, about which we have heard today.
I think that the White Paper gives European transport policy a great opportunity to draw the right conclusions from the ruthless analysis that it contains. This must not be to do nothing; we cannot hide our heads in the sand, as this might well make a transport policy meltdown inevitable. The analysis is harsh and cruel and, Mrs Peijs, we have to take it on board: every day there are 7 500 km of traffic jams on Europe's roads; between 1990 and 1998, CO2 emissions increased by 15%; the amount of freight transported by rail has declined in recent years from 21% to 8.5% and between 1990 and 1996 alone, ten football fields' worth of new motorways were constructed every day.
We simply cannot go on like this and a sea change in transport policy is the only answer. That is why I say that the analysis in the White Paper no longer has anything to do with genuine mobility, which we want, or with a more environmentally friendly transport policy. That is why we need a radical rethink, above all on freight transport, where we need a move to rail and waterways. This is therefore about a shift to environmentally friendly modes of transport and about making sustainability our basis and our yardstick. Economic growth and transport growth must not be taken as givens either, because as transport politicians we actually also need to consider whether it is also possible to cut some traffic out altogether. In my view the White Paper tends to neglect this aspect.
I believe that the Commission has drawn the right conclusions from this analysis and that it has initiated many good measures. We have made substantial progress in rail policy and we have also made progress on maritime safety, not least - unfortunately - thanks to the Erika and the Prestige.
One further very complicated area is still missing and that is internalising external costs. Put into plain language, this means that not all of those who travel on the roads, by rail or on water pay the same price for what they actually use. That is why I hope that a serious proposal will be forthcoming from the Commission very soon - that we will then discuss in detail - so that we can guarantee that all modes of transport bear a fair cost burden, based on true and transparent costs.
My final point, Commissioner, is one that you addressed in your speech earlier. Enlargement is nearly upon us and I think that we need to do all we can to avoid repeating the same mistakes or again adopting the same unfortunate transport policies that we have seen implemented in the Member States over the last 30 or 40 years. We must not repeat these mistakes with the new Member States. That is why I believe that you have a very considerable responsibility to avoid these mistakes with the new Member States and also to work with them to put in place, at an early date, a good and fair European transport policy.
Mr President, it is clear to me that we could easily have turned the 150 pages of the White Paper on the Commission's transport policy into a 300-page vision. Procedurally, we in the European Parliament are bound by this report. I did not envy the rapporteur. He had to integrate, reflect and summarise the different views on transport that are held in this House to enable the European Commission to derive a clear view or position. A clear report on such a broad topic with its challenging title 'for 2010' seemed a huge task. I was glad to be involved in the preparation with the rapporteur and the other shadow rapporteurs to create the outlines of a vision that the European Commission can go on. I am satisfied with the outlines and I believe we can move forward. Sections to quicken liberal hearts are those in the area of infrastructure charging, the passing on of external costs of the different modes of transport, the relative separation of economic growth and transport growth, greater attention to multimodal transport developments and attention to inland navigation. What I want is articulated wonderfully well and I am pleased with Mr Izquierdo's contribution.
Before I get bogged down in the Commission's details, I should like to make further mention of the Commission's methodology and also its objective in its White Paper. The methodology of cross-taxation with a view to transferring the pressure away from road transport to the other modes of transport must not be allowed to lead to distortion of competition in the transport market. What I want to say is that each mode of transport has its own comparative benefits, and this is what we must focus on in the first instance. I can see good opportunities in the future for rail and inland navigation, but also for coastal navigation. In short, I was pleased that Mrs de Palacio was also so positive about inland navigation this afternoon and I hope that there is sufficient attention to multimodal interchanges and quality with the use of ICT.
Mr President, apart from soldiers and sailors it used only to be the richest and most powerful of people who found themselves a long way from home. Only a small, privileged group was able to buy goods that were produced a long way away. Nowadays the economy has experienced such a colossal increase in scale that many people work somewhere other than where they live and spend their holidays even further from home. Raw materials and semifinished and finished products are moved enormous distances from places where production is cheapest to other places where many buyers willing to pay high prices are expected. The existence of the European Union has further reinforced this trend, in part through the introduction of a common currency, great freedom for tax-free aviation and the construction of cross-border motorways.
For a long time it was only the benefits of this increase in scale that were stressed. It was seen as a great leap forward that the transport required was becoming comparatively cheaper and cheaper. The opinion leaders would rather not admit that growing traffic flows lead to a growing pressure on space, to air pollution, to noise pollution and to road traffic accidents. More and more people are now experiencing the drawbacks. We know now that it is important to reduce unnecessary traffic and to choose modes of transport that take up little space and pollute the environment less. So it is time to choose. Which is, coincidentally, the title of the European Commission's White Paper on transport for 2010 that we must evaluate today.
Are we really making a choice? The Commission has at least tried to make a distinction on the one hand between the car and the plane, which are placing an increasing load on the environment, and on the other environmentally friendly transport by rail and water. This involves a shift in existing traffic flows and a channelling of any further growth in a way in which people and environment can reasonably survive in an increasingly densely populated area. The initial reactions of both organisations of interested parties and this Parliament were unfortunately negative. No one is against the growth of transport by train or by ship, but people were seeking equal treatment for air transport and road transport, in other words scope for them to grow at least as fast. European Union policy would therefore have to be directed at the creation of overcapacity at the taxpayer's expense. Because of this expensive overcapacity carriers of goods would from case to case have a free hand in choosing the means of transport that is the fastest or cheapest for them at the time.
This overcapacity could also lead to more intense competition. This would mean that workers, especially those on the railways and in the ports, would be less certain of keeping their jobs and maintaining their incomes. They would then be played off against people in other sectors who would be no more certain of a stable supply of work. All kinds of liberalisation proposals may turn out to have a negative impact on people and their living environment. Unfortunately, it looks as though the choices that are the most desperately needed will still not have been made to the extent necessary by 2010. Then we shall be seeing the replacement of railways by motorways in the new Member States, a development that Mr Piecyk rightly warned of just now. This is not the way to go and unfortunately we do not have enough of that guarantee.
Everyone knows we are facing an enormous growth in traffic and Mr Piecyk has today set out all the awful effects this will have. To summarise briefly they are the social effects, environmental and health effects and safety effects and globalisation has a part to play in this. In short, I think that the problem is accurately described in the White Paper. What we are in principle seeking of course, for environmental reasons, for example, but also for a number of other reasons, is the separation of economic growth and transport and related problems.
What is missing for me, and here I concur with Mr Piecyk, who was talking about avoiding traffic, is what we in the Netherlands call transport prevention or transport limitation. In the Netherlands this is absolutely an existing line of policy and I should like it to be taken seriously at European level. It is a sectoral approach. Everyone can imagine what happens if you decide to produce more regionally, for example in the agriculture sector. Then you have no need to transport any meat or transport any animals.
A second option of course is to tackle it with new technology. All kinds of things are possible in this regard: low emission and low energy cars, etc. Where the modal shift is concerned, I heard Mrs Peijs arguing just now that rail must not receive this stimulus from the European Union. I cannot agree with that at all. I think that it is indeed necessary, but I also think that there is an absolute need for the emission problems of rail compared with the other modes to be tackled seriously.
Final point: pricing. If we look at the pricing discussions to date, then I find it disappointing that, after the four years that I have been in this Parliament, after a group has worked on this subject at high level, after we have drafted the Costa report, we have still not made any advances at that level. I must say that I see more in the practical approaches, in Switzerland for example, than in the theoretical considerations. Finally, moreover, I support the standpoint concerning the expansion issues and the exhortation not to slip back into the same mistakes, as previously indicated.
A key feature of EU transport policy is durability. Within it, the environment is in our view the most important aspect. We are pleased that the Kyoto objectives take centre stage in the resolution. Its implementation seems less easy. It is only with rigorous measures that we can eradicate the area of tension between growing transport flows and increasing environmental pollution. The question is whether the EU is willing and able to take such measures: measures that have an impact on the modal split. Here too we hear arguments that this is undesirable. After all, users - the market - must choose which modes they use in the end. Nobody can or will deny that this has led to major side effects. Consequently, the correction of this movement has been legitimised and we can assent to initiatives such as the pursuit of a modal shift, cost allocation, the reduction of external effects, and transport reduction and prevention.
Let us not lose sight of the reality and the conditions in the market with these actions. Not all the ideal conditions will prove to be attainable. That is certainly true of the accession countries, where transport policy is moving in an undesirable direction. Even though they must develop their own infrastructure policy, the EU must provide a strong incentive to give durable modes (water, rail, pipeline) a fair chance, to avoid the constrictive situation in which the EU currently finds itself.
Finally, regional development and a possible EU planning policy. It surprises me that many colleagues - who support the free market - here in particular advocate a patronising policy. In our opinion, the success of given planning situations usually has an historical or geographical origin. Attempts to imitate such success with major injections of capital are expensive and will not be capable of eradicating the differences. A European planning policy does not therefore seem sensible to us. Mr President, we have a comprehensive resolution before us. With some good and some not so good points. I therefore commend our amendments to our fellow MEPs.
Mr President, the whole approach of the White Paper on European transport policy is inconsistent, though we recognise the fine work of the rapporteur. It gives a good basis for a more critical report in the future. We must welcome the Commission's determination for responsibility-sharing in the field of transport policy, as well as its sensitivity to the principle of involving local and regional authorities, labour unions, relevant associations and transport-users in this policy-making process.
We must also pay tribute to the rapporteur where, in a comprehensive view of the overall economic, social and environmental impact, he calls on the Commission to promote best practice for transport reduction through the implementation of new production processes that will diminish the need for transport. But it is contradictory to propose, at the same time, the liberalisation and opening of markets in the railway sector, totally abandoning public services.
Furthermore, we cannot accept your stand on maintaining in the public sector the burden of transport infrastructure costs for safety reasons - which are absolutely obvious - abandoning financial gain to private companies.
Transport is crucial to economic sustainability and internal balance in any community, be it the European Union as a whole or a small country like my own.
I should like to draw your attention to the issue of the high-speed rail link connecting Paris to Madrid through the western European corridor with its junction in the Basque country. Instead of revitalising the railway network, taking into account the clear will of the Basques, priority has been given to the high-speed rail line, promoting the environmentally unfriendly attitude already apparent in motorways policy, regardless of the external costs related to the use of this mode of transport.
This contradictory approach makes it entirely possible to ignore the concept so dear to the Commission of sensitive regions in the very sensitive area of the Pyrenees. As Mr Bouwman said, we should take into account what is going on in Switzerland in this field of transport.
Could the Commissioner tell me when the Pyrenees will have its own 'Alpine Convention'?
Mr President, my congratulations to Mrs de Palacio on the White Paper on transport before us in this debate. This is a well-produced piece of work on the part of the Commission which allows us to look as far forward as 2010.
May I also thank the rapporteur, Mr Izquierdo Collado, on his report. I think all the political groups will more or less vote the same way tomorrow on a number of points which are vital to the future of transport in the European Union.
For me personally, our guiding principles for the immediate development of European transport are to complete the single market, promote competition, especially by liberalising transport wherever it has not yet been liberalised, ensure all forms of transport are safe and prioritise environmental protection.
I should like to qualify these principles by making a few comments on some of the individual issues. First of all, the debate on trans-European networks must at some point stop being a debate and must be fleshed out, by which I mean that the trans-European networks will need to be promoted in practice and this will require political will on the part of the Member States on the one hand and both national and Community funding on the other. We therefore need to increase funding under the Community budget specifically for trans-European networks.
Secondly, we need to open up the railway market. The Council needs to push the second railways package through as quickly as possible on the basis of Parliament's proposals, so that the European Union has something to show for itself in the railway sector.
Thirdly, we need to strengthen short sea shipping. This is vital, especially in certain areas of the European Union, and of course helps to protect the environment.
Fourthly, our debate must include the special role which outlying regions of the European Union and island regions need to play if there is to be a balanced development of transport networks within the Union.
Fifthly, road safety. The Group of the European People's Party (Christian Democrats) and European Democrats is not united on this issue. I personally am in favour of a road safety agency, given that 40 000 people are killed on the roads of Europe every year and I think that, while respecting subsidiarity, we need to do something at European level.
Finally, two brief comments on measures to promote safety at sea and charging for infrastructures. We need to look at this issue but we need to be very careful because it is a rather delicate issue and, although the Commission needs to act, it needs to take careful stock before it makes any proposals.
Mr President, I should first like to thank the Commissioner very much for the White Paper that she has presented. It is not a radical reform, but it will have far-reaching consequences for future transport policy. I should also like to thank Mr Izquierdo Collado, a Spaniard who has worked on this White Paper with a thoroughness of which one would usually attribute only to a German, and who has invested a great deal of energy in his report.
As always with such compromises, however, there are of course a number of inconsistencies that I should like to point out. paragraph 9 states that there should be some degree of shift to rail, but that under no circumstances should this negatively affect the competitiveness of road transport. It therefore needs to be stated that what we have at present is unfair competition, which needs to be redressed, precisely because certain costs associated with road transport - and in particular environmental costs - are not taken into account.
Neither is it a question, as it says in paragraph 10, of forcing modal shift. In any case, the shift will only affect certain sectors. Of course we need heavy goods vehicles too. But the point is that, precisely when roads are under excessive pressure and environmental costs are not being taken into account, unutilised capacity on rail should be used better. Already today I can say that even in the case of the Brenner Pass - which is so controversial - there is unutilised capacity that could be used, and that this would make a contribution to improving the environment.
Finally, let me address the issue of cross-financing. I believe that it is right to refer in paragraph 75 to the fact that what the Commission is proposing is the right way forward. This is not about an arbitrary subsidy either, but about compensating for the existing disadvantages and about strengthening a mode of transport that has unfortunately suffered in recent decades from the fact that the priority has been to consolidate the position of road transport. This is therefore simply about redressing the balance and this should be stated here.
Once again, I hope that this report, if it is adopted now, will be of genuine help to the Commission in implementing the proposals in the White Paper.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank the rapporteur, Mr Izquierdo Collado, for a report prepared so well and thoroughly. The rapporteur has introduced notable improvements to the Commission proposal. The major objectives are the relief of congestion, the creation of hubs, improved safety and the promotion of sustainable transport. These are targeted primarily at the Union's central regions.
I would like to remind everyone of the transport needs in outlying and remote districts and regions, and geographically problematic areas. Good and viable transport links are vital for these areas, which have thin traffic flows. These needs are virtually ignored in the Commission White Paper. Account has to be taken of the special needs of sparsely populated island and mountain areas in any development of a common transport policy. Good transport links will ensure that the whole of the area of the Union remains within the scope of a functional single market and that all Union resources are spent.
I would like to mention one final detail. A harsh winter has exposed a new type of safety risk in sea transportation. Consignments of oil in the Baltic Sea from Russia's new oil port have increased in number. At the same time the risk of oil disasters in exceptionally icy conditions in winter has grown. The EU, like the International Maritime Organisation, has no agreement regarding how fit a ship carrying oil is to travel through ice. This breach in safety arrangements should be swiftly put right.
Mr President, Commissioner, ladies and gentlemen, the White Paper on European transport policy for 2010 is clearly in favour, and I welcome the fact, of shifting the balance between modes of transport towards rail and waterways. It defines priorities with a view to this shift: moving towards fair charging arrangements and acting to combat bottlenecks and environmental degradation, as well as giving a pivotal role to users. Like all the directives issued in this field, however, it is always the pursuit of liberalisation in all transport sectors that is emphasised, as if this were the only viable solution.
Mr Izquierdo Collado's report provides a series of amendments that should be supported with a view to respecting the environment. He also makes proposals for the harmonisation of fuel taxation and transport charges. With regard to road safety, I think it is good that he calls for the creation of a Road Safety Agency.
Since I constantly tried to draw attention to the crucial issue of funding when the directive on rail interoperability was being drawn up, I fully agree with another of Mr Collado's proposals, that seeking to create a European Transport Fund in order to ensure that the policies proposed are financially viable and credible. As you will have understood, however, I cannot support his backing for the liberalisation processes underway.
We are examining directives on rail, air transport, and on nautical and technical services next week, all aiming to liberalise these sectors. We should, of course, support the call for the Commission to assess the consequences of liberalisation, as Mr Collado does. I believe, however, that we should also strengthen public services by modernising them. I believe that public services or services of general interest must be at the heart of the Union's transport policy and must, as such, be incorporated into future Treaties.
I think we genuinely need to shift the balance in transport towards rail, but we still need to make far more progress on the matter of distortion of competition, which remains significant, and, in particular, we should be far more resolute in demanding a reduction in driving time for lorry drivers, which is also a condition for increased safety.
My group also considers that the report should be more concerned with social issues. A series of amendments has been tabled by my group, moreover, relating to the key issue of harmonisation of social standards from the top for all modes of transport.
Transport naturally also includes maritime transport and, at a time when the Prestige disaster is still at the forefront of our minds, I would like to draw your attention to the amendment tabled by my group inviting the Commission to present a legislative proposal forcing polluters - oil companies, classification companies, ship owners and charterers - to pay for all damage caused by disasters in which they are involved. I would also like to point out that the European Parliament has requested a ban on flags of convenience and I would like the Commission to take swift measures in this regard.
For all these reasons, you will understand that my group will wait in order to be able to take account of any progress due to the adoption of amendments before taking up a final position on this report.
Mr President, I would firstly like to thank and congratulate the rapporteur, Mr Izquierdo, on his excellent work. Secondly, I would like to apologise to the Commissioner, because this is the first time in this legislature that this Member will refer expressly to his region, Andalusia.
Andalusia - as you know - is one of the most extensive territories of the European Union, with almost 8 million inhabitants and in 2002 it received 21 million visitors who generated EUR 13 200 million. As you know, it is one of the Union's Objective 1 regions, with one of the lowest levels of income, but it survives thanks to agriculture and tourism.
The report itself talks of the substantial impact of transport on European tourism and the need to create north-south corridors in order to facilitate the free trade area between Europe and the Mediterranean, as well as the development of the outermost regions. Well, what do you make, ladies and gentlemen, of the fact that Algeciras, which is the European Union's largest Mediterranean container port, has just one connection, by rail, with the interior, which follows a route which is more than a century old and which allows an average of no greater than 17 km/h? Did you know that the only Mediterranean coastal area in the whole of the European Union which does not have a motorway is between the provinces of Malaga and Almeria? Well, between them is located the province of Granada, which has the lowest income in Spain and in Europe. If infrastructures do not get there, how are we going to develop? These are examples of the infrastructure deficit of the peripheral regions of the Union.
While the different Community policies allow these bottlenecks, there is little or nothing we can do to create cohesive transport and intermodality from social and environmental points of view.
I am glad that this report has not forgotten users of two-wheeled vehicles, who are extremely important in terms of individual transport and its sustainability in cities, which, thanks to them, are more human places to be. We must continue to work to increase safety standards in transport and its infrastructures, pinpointing black spots and protecting them. Ladies and gentlemen, if only for money, let us work, let us invest more in safety. One death costs us EUR 1 million and we have 40 000 deaths a year on the roads.
The report does not mention non-transport. We must work on an innovative aspect, which is the pedestrianisation of the cities.
Mr President, Madam Vice-President of the Commission, firstly my sincere thanks go to the Vice-President for the White Paper that she has written with her colleagues. I believe that the approach to European transport policy that is advocated in the White Paper is a good one, namely of working on the supply side to restore the balance between the transport modes by 2010.
Commissioner, I would ask you also to do all you can now to encourage the Greek Presidency to put the second railway package on the Council's agenda and to reach a common position, because railway policy is one of the core components of your White Paper and if we do not make progress here we can forget the whole idea, that you have stated in the paper, of getting more freight and passengers back onto rail. This is a genuine fear if the large States get together and simply say: we do not want to open up the markets; we do not want to modernise the railway structures.
I hope that you will tell us how likely you think it is that we will still be able to conclude the second railway package in this legislative period. Because if we do not manage to do so in this parliament then the question is whether we will manage to do so in 2005, 2006 or 2007; if we do not then it will undermine the entire objective of your White Paper, namely to restore the balance between transport modes by 2010.
I now turn to our excellent rapporteur to say that my friends and I will in any case have to reject two points, the first being paragraph 66 on setting up a road safety agency. Mr Izquierdo Collado, Commissioner de Palacio has rightly stated in her White Paper that we do not want to have any legislation on road safety in the next five years. We want to take best practice and see how we can reduce the number of deaths on the roads and achieve higher levels of road safety on this basis. If there is no European legislation, what do we need a new road safety agency for? I would suggest that we should ensure that the maritime agency, the air safety agency and the railway agency do their jobs properly. But let us not have yet another agency!
I must say to the rapporteur that I cannot support paragraph 79, which advocates the setting up of another new transport fund, either. I say to previous speakers: it is your region and your Member State that will have to improve local public transport in your cities. We cannot spend European funds on tasks that are the responsibility of the Member States. We need the resources that we have for the trans-European networks. As it is we have too few resources here. If you take a look at what we have achieved with the Essen projects, which we agreed together in 1996, you will see that not even all 14 projects have been implemented, and we do not have enough money for them.
We already have the Cohesion Fund, the regional fund and the ISPA fund. Ladies and gentlemen, let us not have yet another European transport fund! We need to support the trans-European networks and leave the rest to the Member States.
Mr President, Commissioner, ladies and gentlemen, after almost one and a half years of debate on the White Paper and therefore on our transport policy strategy, we now have a report that is by and large capable of winning a majority. Our thanks go to the rapporteur for his successful consensus-building, which is always an arduous task.
The White Paper itself certainly deserves the epithet strategic, because it keeps in view the idea of optimising European transport as a whole and because it underpins its objective of achieving a balanced distribution of transport needs across transport modes with around 60 specific individual measures. The exact same number - exactly 60 - of specific legislative proposals are still gathering dust in the Council. That is the reality of transport policy and I think it is a scandal. Purely arithmetically speaking we are therefore practically back in 1992, at the beginning of the process of implementing the last White Paper.
I should like to stress two points today. Firstly, we urgently need a compromise on matters concerning Galileo. There is a danger that the deadlock will call into question one of our flagship projects in transport and industrial policy. It is surely absurd that first no Member State wanted to pay and now they are arguing about whether more should be paid.
In terms of development, we were three years ahead of the American GPS3 system. We frittered away one year, the Americans are catching up another year by pumping in huge investment, and if we do not get our skates on we will forfeit the success of the project that we are so eagerly awaiting.
Secondly, there is a lot of movement in the European skies and this is now reflected in our legislation. Now that the single sky project has been kicked into the right orbit, we would encourage the Commission to complete its open skies strategy, even if this runs counter to national interests, because we need a single European sky.
One more point to finish with: we actually ought not to have debates on transport policy every ten years, but on a continuous basis, including here in the plenary and, as we are doing today, at a reasonable hour.
Mr President, Commissioner, the White Paper has been the catalyst for a stimulating debate which has produced a strategic vision allowing us to focus on the goal of creating the conditions for free movement of goods and persons, which are essential if we are to achieve the genuine integration of the enlarged Europe and pursue territorial cohesion, avoiding any land wastage and reducing undesirable effects on the environment, security or public health. This is a hugely ambitious goal and 2010 seems a long way away but, considering the time frames for the various changes to structure and infrastructure, we can say that we are already extremely behind. From this point of view, the delay to the progress of the strategic dossier - and other dossiers too - imposed by the Transport Council is cause for concern, while we can only welcome with great enthusiasm the impetus being given by the Commission to all these issues. It is in this direction, with this aim that I feel it is worth continuing to explore what appear to be as yet theoretical, unrefined concepts, such as decoupling or the endeavour to reduce the impact of transport on development, which certainly nobody wants to limit, for in that way we will be exploring collateral policies in the field of land-use planning and in the area of optimising infrastructure through the use of new technologies.
It is equally important that we help to balance the choice of mode of transport by internationalising external costs and exploiting the differences in internal charges and costs for coordination of more compatible modes of transport too.
These are pressing, problematic matters and we are in danger of getting bogged down in them, but they are crucial and decisive for the issues we are addressing. I hope that, as has been said, the Commission communication on the methodology for charging for external costs which will allow us to establish a system of apportioning transport costs which is fairer than at present, replacing the generic charges we are currently paying with appropriate, specific charges, will not be long in coming.
Mr President, Commissioner, ladies and gentlemen, the matter of transport in Europe, which we are debating due to the examination of a White Paper with the evocative title 'European transport policy for 2010: time to decide' and the report by Mr Collado on this White Paper, is, to me, a perfect example of the gap, not to say the canyon, that exists in Europe in this field, as in many others, between needs and reality, between the stated objectives and the means implemented to achieve them. All because a market logic, founded in 1992 in a White Paper behind directives on competitiveness and liberalisation, has led to our neglecting safety, the environment, social aspects and land use planning.
The senseless belief that liberalisation is effective, not to say perfect, has created short-sightedness with regard to the future, devalued public action and public services, condemned those who believe in the need for long-term public investment and divided funding, excluding general interest and the positive or negative effects of decisions taken in the short term. The rapporteur himself criticised this very firmly and I would thank him for that. I also support him, of course, when he says that transport is a strategic sector for land use planning and for economic and social cohesion, and when he speaks of the serious consequences for the environment. He tells us that sustainable development must comprise the basis for a European transport policy, and I agree. He calls for global transport management, and I agree. I also agree, of course, with his concern for safety and social requirements. I therefore support many of his requests, but I am very afraid that at the time of voting, the necessary electric shock will not be sufficient to cause deep-seated policy changes in this area.
Our rapporteur speaks of the need for greater balance between modes of transport, which is good, but this is not sufficient, far from it. As I requested during the debate on the sixth FRDP, we need further research in the field. In particular, we should quickly redirect public investment by means of public borrowing, significant public borrowing. The year 2010 is in seven years and that is very close. If Europe does not want to limit itself to a list of good intentions, it must now, as of 2003, redirect all its investments and all its choices in this area by providing itself with new legislative instruments and financial resources equal to what is at stake.
Mr President, ladies and gentlemen, Commissioner, I am glad that we are actually ready, and this on my birthday, perfect timing by the Parliament to be sure. It is however already 2003 and tomorrow we are finally approving the report of our colleague Izquierdo Collado on the transport policy White Paper. Better late than never. The White Paper makes plans for 2010. The time for elaborating the whole package of measures is now compressed into seven years. I therefore wish the Commission good luck with its implementation of all of this. The key to very many of the objectives that the Commission is setting itself is the fair price of modes of transport and infrastructures. It is therefore high time for the Commission finally to come forward with the Pricing Directive. The Commission has been talking about it for a long time and there is a loud clamour for this document, not only in this Chamber, from the people who are sympathetic towards the environment and traffic safety, but also in the Member States, who are keen for the real polluter to pay.
A discussion that ties in closely with this is the demand for a kerosene tax. The Commission must move in this area. We cannot on the one hand have trans-European railways subsidised and on the other open the door for flights from Brussels to London for the price of a loaf of bread. The White Paper makes it possible to make a powerful response to questions of this kind. It is now up to the Commission to work faster on the proposals that must follow this White Paper.
I want finally to repeat what I said in my maiden speech some months ago: the most environmentally friendly kilometre is the kilometre not travelled and this White Paper offers no solution for avoiding transport. This is a missed opportunity.
Happy birthday, Mr Dhaene, and I hope you enjoy the evening celebrating with your friends.
Mr President, I would like to thank the rapporteur for this very authoritative work, but I would also like to add a comment of my own. Frankly, I am not really convinced that our Parliamentary work benefits from the House being tied for over a year and a half to working on a document, even a document as authoritative as the White Paper - with over 400 amendments and who knows what other complications - not least in that the result is this, of necessity very brief, concise debate, in which it is difficult to address a subject of this kind. It may be better to find a new methodology for dealing with the major chapters of the White Paper and to proceed section by section. I am proposing this for the very reason that it is extremely difficult to know what to say in two minutes on such a huge subject. I will therefore focus not on what I endorse - which is a great deal, most of the White Paper - but on what I feel is still a grey area, in other words, Commissioner, the matter of Trans-European Networks.
As Mr Jarzembowski has rightly said, if we want to concentrate the Union's efforts, including its economic resources, then let us look in that direction, in the direction of projects which are of genuine European importance. In any case, we cannot fail to notice that they are not given enough consideration in the White Paper, that the way they are dealt with is inadequate. We have updated a list of projects which are already in difficulties, falling behind schedule, which cannot proceed, but, instead of discovering why they are at a standstill and finding ways and means of speeding up their implementation, we have decided to add to this list and to do so, what is more, with projects which will require a great deal of hard work and commitment. Your idea of indicating the European interest of some of these projects was brilliant, but it has not been carried through.
I will end, Commissioner, by saying that there is a general need to focus more on the basic goals, concentrating particularly on matters of European Union infrastructure, urging the Member States to work to this end but directing the work and resources of our committee towards this area too.
Mr President, we must back a transport system in Europe that makes high demands in terms of the environment and safety. I therefore wish to thank the Commission and the rapporteur for the work that has been done on the White Paper. We are now emphasising even more clearly what we want to achieve in terms of the environment and safety. I appreciate our now being able to make a start on this work.
I also appreciate, and completely support, the proposals to transfer freight from roads to railways and the sea. That is important. We must, however, remember that roads are of very great importance in certain parts of the EU, for example in the sparsely populated and peripheral regions. The various forms of transport must therefore complement one another. It is a great challenge to create a transport system in the EU because Europe does not constitute a homogeneous geographical area. We must therefore take account of different conditions, and trans-European networks are very important. It is important to create TEN corridors. If we invest in east-west TEN corridors, we can relieve the pressure on the central regions with their very high traffic density. There are advantages to backing trans-European networks.
The rapporteur has very clearly succeeded in emphasising the importance of the peripheral regions and the regions characterised by long distances. The report sees increased account being taken of these aspects. I nonetheless have a number of points to make. I agree that we have great investment needs and that we must use trans-European networks. When it comes to item 79, I am able to accept the proposal that the Commission conduct a study concerning the development of new methods of funding major infrastructure projects.
With regard to the proposal for a road safety authority, I take it that such an authority would have the task of encouraging constructive schemes, have a bottom-up perspective and promote cooperation at different levels. We must improve road safety in the EU. We are now awaiting the Commission's third road safety programme and have been doing so for a long time. I hope that it will be in place soon.
Mr President, Mr Izquierdo Collado is quite right to recall the obligation of transport policy to contribute to balanced development and to economic and social cohesion. In fact, when thinking about and outlining a transport policy it must be realised that this is a sector of strategic importance and a service of public interest that must serve basic objectives. No less importantly, account must be taken of people's right to mobility that is safe, affordable and of high quality. Giving priority to modes of transport that are compatible with the environment also warrants our agreement although we must immediately highlight the contradiction between this statement of principle and the way in which the report favours roads.
Nevertheless, I also wish to state that on some fundamental aspects, we are moving far away from the Commission White Paper and also from the report by Mr Izquierdo Collado because the report does not distance itself sufficiently from the White Paper on these aspects. In particular, we do not agree with and even reject the leap forwards represented by the constant support for liberalisation, for opening up the markets in the transport sector, as if this were a panacea that could resolve all the difficult situations that have been building up over the years and which have led to the subordination of public transport to private transport and to the degradation of that service.
To date no study has been produced and no one has been able to prove that opening up transport to competition can resolve the sector's problems. On the contrary, where liberalisation has taken place, the results prove that exactly the opposite is true. This is why we have these railway and aviation accidents, which are basically caused by the lack of investment in equipment and in safety, or because of redundancies and the deterioration of employees' social conditions.
Furthermore, the idea that guaranteeing the existence of various operators of these lines or routes leads to an initial situation of apparent openness systematically ends up creating real monopolies. The current discussion with regard to the air transport sector is enlightening on this matter. Finally, I do not think it is acceptable, in the aim of ensuring high-quality and safe transport, for States only to have infra-structures in which they have to invest heavily and that the same States still subsidise - using money from the public purse - companies that will provide services and that these ultimately collect the profits from operating these services. This is certainly a profitable business for these companies. The same is not true, however, for public operators.
Mr President, first of all I should like to thank my colleague Mrs Peijs for her very hard work in trying to reach suitable compromises on such a controversial and difficult report. Despite that, unfortunately, our view has not changed. The report was billed as proposals and an action programme for transport until 2010, but I believe strongly that it contains little more than ill-researched, half-baked ideas.
It should not surprise anyone that the majority of the ideas proposed could not be considered seriously, as the original Commission proposal was so backward-looking. Not only is the paper almost totally focused on rail to the detriment of all other modes of transport, but it completely fails to alleviate the precarious situation in which the aviation industry has unfortunately found itself, particularly since 11 September.
Yet again, the age-old favourite of kerosene tax has popped up, another way of sneaking it in through the back door. Competition also appears to have fallen by the wayside in this proposal. Either it was ignored deliberately or it was simply forgotten in the excitement of the rail enthusiasts in the Commission. The consumer has a right to choose his method of transport, so perhaps improving all modes, rather than just concentrating on rail, would have allowed the transport industry to compete fairly.
Obviously, some of the most contentious issues in this paper concern the aspect of subsidiarity. It is clear that a European Road Safety Agency would be a total waste of taxpayers' money and another pointless layer of bureaucracy. In addition, we also oppose the introduction of a European Transport Fund, as this reeks of vested interest. One other point on taxation and infrastructure charging will be covered by my colleague Mr Bradbourn.
If I may finally say, this proposal was a complete waste of an opportunity by the Commission to come up with far-reaching, innovative ideas which many of us may have been able to support. In a nutshell, it is a retrograde, ill-thought-out proposal, which we shall be voting against.
Mr President, Commissioner, I think there are a few areas in which the European Union should make a commitment. Among them I would include, although these are not related to the White Paper, training, because performance depends on knowledge; research, because our growth depends in part on innovation; and transport, because the sustainability of our development depends on the quality of transport.
That is why the Union needs resources. It needs money. The idea of a European fund is therefore not a bad idea. I still remember what Jacques Delors used to say: we need a great European loan in order to carry out great work. Naturally, that is out of date today. It sounds rather old-fashioned, but economics is not a science. Sometimes old ideas return, and just because Mr Keynes has returned to an old way of thinking, that does not mean the idea is bad. Beyond this financial aspect, I would like to draw your attention to three other aspects.
First of all, Europe is enlarging eastwards, and our territory is therefore becoming unbalanced. I believe the Commission should keep an eye on all the outermost areas of Europe, whose geographic makeup is complex, composed of islands, mountains and peninsulas, and that we need to ensure that enlargement does not displace Europe too far towards the East. I am putting the case here for the Atlantic coast in the West of Europe, although I am sure you are sensitive to its needs.
The second aspect is that Europe has many ports, many shores and many coasts. We must therefore spare no expense with regard to maritime navigation. We could probably do more. That would mean, with regard to maritime safety, that we should continue in the direction you have taken, which I believe to be the right one.
Lastly, the third aspect: our regions. We need to make progress with our regions on the transport dossier. Regional policy might comprise tripartite contracts in future and, from that point of view, transport is a good subject associating States, regions and Europe as a whole. I believe that this White Paper and this task provide a good opportunity for the Commission to build all these links.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, both the White Paper and Mr Izquierdo Collado's report show very clearly that there is still a very great deal that needs to be done in the transport sector. Nevertheless, it is appropriate at this stage to pay tribute to the work done by the current Commissioner for transport. In a short time she has got things moving. We can confidently expect them to keep moving smoothly and quickly.
In an earlier intervention, the rapporteur said that the European Union's transport policy was still lacking in one respect: he thought that we had lost the battle for sustainability. I should like to consider this issue by referring to one specific aspect of transport policy. Charges and funding instruments are, quite rightly, addressed specifically in paragraph 75 and those following it in Mr Izquierdo Collado's report. Where transport is concerned, the key question is always what the transport service costs. That is why the true costs and the cost advantages of the individual modes of transport need to be compared properly and in detail.
This afternoon we have been debating the Austrian transit system. I must repeat and underline now what we already heard earlier: for as long as it is cheaper to travel through the Alps and other sensitive areas by lorry, however good the alternative infrastructures on offer are, it will be to no avail. Even a tunnel under Austria would not help if it were cheaper to travel through the country above ground.
My request to you is therefore for some serious proposals on transport in particularly sensitive areas, and as soon as possible.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, please allow me firstly to pay tribute to a person connected to the world of transport, the head of local police recently murdered by the terrorist group ETA.
Secondly, and turning more specifically to the report, I would like to make a series of comments. I would like to congratulate the rapporteur on his work and Karla Peijs, our shadow rapporteur, since she has made enormous contributions to this document.
I will move on to the issues in the report. Firstly, there is concern amongst a series of delegations, a series of groups, because we believe the report does not reflect, or reflects very little, the situation of certain countries whose infrastructures have not yet been established, as opposed to other countries in which infrastructures, investments in infrastructures, essentially roads, are completely finished and which only need to be improved. That is one of our group's concerns.
Secondly, I would like to express our support for the creation of a road safety agency. The number of fatal accidents currently occurring on European Roads requires not just a message but an effective and active European policy, and we believe that the road safety agency can be a good instrument.
Finally, we also support the creation of the transport fund, with objectives and considerations other than the trans-European networks and the Structural Funds in the field of transport. We will support these two ideas which we consider to be positive.
Mr President, Commissioner, ladies and gentlemen, the White Paper contains a number of points which are of great, direct interest to Italy such as the issue of Alpine passes, the financing of major infrastructure work, restoring the balance between modes of transport, sustainability and cohesion in Europe. In my opinion, transport policy must help to improve the economic and social situation in Europe greatly, and, in particular, must take into consideration the specific nature of the outermost regions and islands, calling for measures to be taken to improve the disadvantaged situation of these regions and islands as far as is possible and to ensure territorial continuity.
During the Essen and Dublin European Councils, 14 priority projects were identified and, without waiting for these objectives to be achieved, the White Paper has added others, clearly dissipating resources. In this connection, I feel I must stress the fact that none of these projects relates to the south of Italy, where the situation is critical, which will be in even more danger of being marginalised by Europe after enlargement. By critical situation, I am referring to the situation of land transport, Trans-European Networks, sea transport, air transport and transport safety in general. In other words, I would like to make it clear that these are regions which have severe structural difficulties and deficiencies caused by inappropriate decisions and policies. I represent in this House the citizens of two major islands - Sicily and Sardinia - which have approximately 7 million inhabitants. I call for the undertakings given by European ministers in the Treaty of Amsterdam with regard to the outermost regions and islands not to be forgotten. I hope that the increasing liberalisation of transport will be accompanied by development guarantees for the disadvantaged regions.
Mr President, I would like to focus my contribution to this debate on a number of key areas on which I take issue, both with the report and with the Commission's original proposals. At the outset, I should like to say how much I agree with the comments my colleague, Mrs Foster, made earlier.
Firstly, I find the whole anti-road sentiment of this report baffling in the extreme. Roads are, and always will be, the cornerstone of our transport industry, allowing us to reach every corner of our respective countries and the whole of our continent. It is, therefore, highly unrealistic to believe that there is a future for industry as a whole while we neglect its link to its customers: the road network. Yet this paper steadfastly ignores the road sector and is thus completely unbalanced.
Combining roads with other modes of transport is essential. I have no doubt that better public transport has a vital part to play in this transport strategy. However, road transport, quite rightly, remains the main choice for the majority, due to its ease and flexibility. Penalising people for using roads is an extremely dangerous step, yet this is exactly what the report advocates. One such example is the idea of infrastructure charging. This is primarily an issue of subsidiarity and should not even be considered at a European level, quite apart from whether such charging is right in principle, given the vast amounts which the motorist already pays in taxation. Only a small proportion of that tax revenue is spent on improving transport. This is certainly the case in the United Kingdom.
British Conservatives strongly opposed infrastructure charging in our country and we oppose it just as vehemently here in Europe. Yet this report goes deeper than just imposing direct charges on the public. By attempting to cut the link between transport and economic growth, we are ignoring clear evidence dating back centuries. Put simply, increased trade boosts a nation's economy, raising its GDP. Even basic trade, however, would not be possible without an efficient transport system which is available to all.
I acknowledge that this report was always going to be difficult and sympathise with the rapporteur, who is in a lose-lose situation. However, my Conservative colleagues and I have serious doubts as to where this paper would lead us, with its severe implications for the entire transport industry. I therefore urge this House to reject the report in its entirety.
Mr President, there is no doubt that liberalisation of the transport market has delivered positive benefits for the mobility of goods and people, but this is in the context of a continuing predominance of road traffic, growing congestion and harmful effects on the environment and public health.
The White Paper proposes to tackle this situation by gradually breaking the link between transport growth and economic growth or an increase in GDP, while recognising that economic growth will generate greater needs for mobility. Conversely, we cannot ignore the importance of transport in contributing to economic growth and development. The Irish situation is an excellent case study in point. Road traffic in Dublin has grown exponentially in the last decade, as we have experienced record growth levels in our economy. But the resulting congestion now acts as a serious brake on further growth. Here, we are talking about balance and the need to get it right. We also have the environmental impact on our air quality.
Similarly, enlargement will also generate additional road transport. Infrastructure upgrading in candidate countries will require massive investment. As they grow their GDP and their per capita income - which we all hope they do - so traffic and congestion will increase pro rata. The action proposed by the White Paper involves rebalancing the different modes of transport; developing high quality rail services; promoting short sea crossings; inland waterways and combined transport; and promoting fair competition between the sectors. New TENs projects are needed to address existing and future bottlenecks, along with a sufficient infrastructure charging policy. In aviation, I fully support the SKY initiative.
I do not feel that harmonisation of fuel taxes has an essential part to play. Road transport will continue to be the dominant mode of transport for Member States for which alternative modes are not possible and not realistic. Even where they are, what will it take to get us out of our cars?
In conclusion, while road safety is a major issue and death and injury on our roads are at frightening levels - 40 000 per annum in the EU - like many colleagues I balk at yet another European agency and feel that national authorities should be able to plan strategies suitable to their particular set of circumstances.
Commissioner, ladies and gentlemen, amongst its main objectives, the White Paper proposes giving priority to sustainable development, relaunching maritime and rail transport, fostering intermodality, anticipating the impact of traffic flow generated by enlargement and improving accessibility in peripheral regions. I fully support modal rebalancing, which should be achieved by means of a series of measures combining a review of the charging system with the revitalisation of alternatives to road transport and targeted investment in the trans-European network.
We must, however, at all costs not lose sight of the fact that, pursuant to the Maastricht Treaty, transport policies must be designed to serve cohesion and that, in this regard, the trans-European transport network must be an instrument of economic, social and territorial cohesion within the Union. Extremely specific analyses must be carried out on service provision to the peripheral regions, in particular the island regions and outermost regions with, in particular, the establishment of a public service obligation relating to the need to guarantee the principle of territorial continuity and to ensure the best possible operating conditions.
There is a genuine lack of decision when the role of transport in the regional development of the peripheral and, a fortiori, the outermost regions is raised, even though the Treaties recognise in this case the need for treatment that can derogate from common transport market rules. The particularly worrying situation of the provision of air services to the French overseas departments following the dismantling of Air Lib, an airline partly specialising in these flights, is a perfect example of the current gaps that I have just mentioned. It also illustrates the urgency of a joint vision of the future of development in the outermost regions, within which the transport regulation policy would meet the regional development policy. I am not sure that the White Paper, which, in particular, addresses this matter from the point of view of introducing more flexibility into the Community framework on aid for regional purposes in the field of transport services, in particular where links with the peripheral regions and the small islands are concerned, has fully appreciated the importance of this crucial matter for the European peoples concerned.
Mr President, Mrs de Palacio, it is gratifying that the Commission is addressing Europe's transport problems seriously. Reducing deaths on the road by 50% is in particular an aim that deserves all our support. There is no good reason why anyone at all should die on the roads. Congestion in Central Europe is also a big problem, while in the peripheral regions the worry is safeguarding links with the European markets.
As well as the many good proposals, the White Paper unfortunately contains seriously mistaken evaluations. The Commission wants to break the link between economic growth and transport growth. That will not be possible, although we can certainly bring economic growth to a halt. By easing transport problems we can, without anxiety, allow traffic to increase. New vehicles will produce up to 90% fewer emissions than those manufactured before 1970. This is not realised if you only take a blinkered view of the matter. By abolishing all car registration taxes in Europe and lowering car tax for clean cars we will be able to improve the state of the environment radically.
Another odd proposal is that of freezing the share of the market enjoyed by the different transport modes at 1998 levels. This is something we might expect from the old Soviet Union's Politburo, but it weakens the Commission's authority very much indeed. It would be nonsensical to set out to forcibly steer the market share balance in the direction of targets that have been decided in an ivory tower. We should instead create an equitable situation for competition for all modes of transport. Let the market itself then decide the natural balance for transport modes.
The third error relates to the harmonisation of labour and social legislation. Only when it is a question of transport safety is the harmonisation of maximum transportation times appropriate, and then it will be on the condition that the costs and benefits have been closely looked at. If we make these three mistakes we will be further than ever away from a dynamic Europe.
The disintegration of the Soviet Union was the result of its own impossible situation, but our splendid European project deserves better. Our rigid economy is in need of care, and our self-inflicted sickness is actually not just an imaginary one. Unfortunately, the Commissioner's medicine seems as if, dare I say so, it had been bought in a bazaar. Would it not be about time we stopped talking about the European model and sought recipes for success among those who are getting along best?
Mr President, Commissioner, thank you for attending this debate. Behind each of the speeches there is what I believe to be a fundamental concept. This fundamental concept is the single European transport area, a European area of transport which is not only compatible with European asymmetry but which must actually incorporate it. Europe is not equal - as Mr Sudre has just said - Europe has certain areas of infrastructure, certain peripheral regions, certain areas of cohesion, certain nuclei - more now, with enlargement - which require extremely considerable promotion, but this is not incompatible with the single European transport area.
A few months ago, Commissioner, this House and the Council approved the sixth framework research programme. This programme established the single European area of research.
The Commissioner said to European researchers: we have passed the stage of you meeting to tell each other what you are doing and even to cooperate on friendly terms. It is necessary to create a single European area of research so that all research capacity and effort is focussed on the same projects, has the same objectives and the same territory so that we are not therefore inventing the wheel fifteen times. Therefore, the European research area is the key to understanding all the speeches which this afternoon may have sounded like a rainbow of views which would be difficult to unite. But I can assure you that the vote tomorrow will not produce a blurred picture, as may be assumed on the basis of tonight's debate, but a clearly defined one. You are fortunate, Commissioner, since this Parliament is saying: go ahead, you have the support of Parliament to formulate into directives the issues you have presented to us in the report on the White Paper, and you have certain additional contributions from the European Parliament which may be useful. Many doors are therefore being opened, and the Council cannot turn a deaf ear to the fundamental demands and the appeal represented by the Transport White Paper that the time has come to take decisions, to create a genuinely European policy, because, in view of this European policy, the effect will be a synergy which will respond to the reticence of those who say that the European Safety Agency will cost money, that the European Transport Fund will not be well used, of those who do not believe that intermodality in one port will benefit the whole of Europe, that investments and corridors, in any area, will benefit around 400 million Europeans once the Union has been enlarged.
Therefore, Commissioner, although there is apparently a rainbow of diversity in this House, I can guarantee that we are very close together.
I will end by thanking all the Members who have participated in this report, because they have offered me many ideas and entirely constructive cooperation.
Mr President, I would first of all like to thank the rapporteur, Mr Izquierdo, for the work he has done, all the members of the Committee on Regional Policy, Transport and Tourism on the quality of the report as a whole, and the various speakers who have spoken on behalf of the different committees during this debate. I would also like to thank all the Members who have spoken, including those who were highly critical, because I believe they provide colour and variety and above all they communicate feelings and opinions which must be taken into account when we talk about offering solutions in an area which, as Mr Izquierdo said, is so large and diverse and at times so asymmetric as the European area.
I would like to point out that I agree with the honourable Members, and this is clearly spelt out in Mr Izquierdo's report - which I consider to be very balanced - that we are talking about sustainable transport and this requires, to begin with, a competitive transport system. If we do not create a competitive transport system in Europe, the whole of our industrial fabric, the whole of our productive sector, will suffer. We must therefore create competitive transport, but at the same time we must take account of society's demands, which are linked to quality of life and respect for the environment. And this is the not always an easy task we must respond to through our proposals.
I have taken good note of the clear support offered by Mr Izquierdo and Parliament's proposed report. You have taken your time, but, ladies and gentlemen, the Council is not moving any more quickly - let me make this very clear - in expressing its support for modal change, for the opening up of the railways, for the creation of the single sky, for the launch of the Galileo programme, on which it is really urgent that decisions and actions are taken.
Like us, your priorities include safety and the need to respond to the investment needs of the trans-European networks, in particular through charging, where necessary, for the use of infrastructures.
I am also glad that the report insists on the aspects relating to connection with outermost regions, on the economic importance of roads, on the need to reduce traffic - when I talk about the outermost regions I am talking about islands situated several thousand kilometres from continental Europe.
I believe that all these points are very interesting and worthy of our attention and they deserve to be highlighted in this report. However, I would like to make a few comments with regard to the important points which have been raised here and in the report.
Firstly, the road safety agency. I fully understand this idea, because it stems from the need to create means of promoting responsibility at all levels to react against the lack of safety on the roads while respecting the principle of subsidiarity and the Commission's right of initiative.
I believe we should consider the steps to be taken in order to achieve this objective. I hope to be able to provide more detail in the communication on road safety which I will present to you in the near future, but there is little difference between an observatory and an agency. At the end of the day, they are the same idea.
I would like - in relation the text we are discussing - to make a few comments on competitiveness, respect for the environment and the incorporation of quality of services, safety and quality of life.
Paragraph 9 states that the transfer of goods transport by road to other modes of transport should be promoted by improving the quality of service of these other modes of transport which are more respectful and under no circumstances having a negative impact on the competitiveness of road transport. I believe that this sentence is fundamental.
Europe cannot afford to make road transport less competitive, since it forms the basis of its economic development, its growth and its international competitiveness. It is a question of making, for example, the railways as competitive as road transport. To those who entirely reject the liberalisation of the railways - who are a minority in this Parliament - or the introduction of competition - we are talking more of introducing competition than liberalisation, since this is a highly regulated form of liberalisation - I would say that we know what maintaining the current situation would lead to: to our having railways in museums but not in reality.
I believe we should try to take other routes which have provided good results in other sectors of transport, but I would like to stress this phrase: it is not a question of penalising but of improving the quality of other systems.
The honourable Members also propose the creation of great axes (east-west, north-south) of roads and railways, as laid out in paragraph 36 and others. I would like to point out that it is a question of incorporating enlargement in terms of the trans-European networks and of exchanges and of this European area in which it is transport that guarantees the reality of a market and the capacity for goods and people to move around throughout this European area.
We must insist on strengthening the railways. This is a fundamental point and we cannot ignore it. Paragraph 36 and others refer to this aspect. I am aware that it also involves promoting inland waterways, the maritime sector, but in some cases we cannot avoid building new roads because there are areas which still lack road infrastructures. We must therefore not be dogmatic, but we must have a practical appreciation of the reality of European transport needs.
With regard to the great Fund for financing transport, of course I fully agree with Mr Izquierdo Collado that we need greater European funds in order to provide the support and promotion for the creation of infrastructures, in particular rail infrastructures, and for curing bottle necks in order to improve the use of European infrastructures.
Can it be approached in the way Mr Izquierdo Collado proposes? I believe, rather, that what we have to do is, within the context of the new financial perspectives whose principle elements will be discussed shortly, raise the need to channel more funds to the trans-European networks. I believe it is there that we must seek these greater funds, these greater resources, because what is clear is that we need to speed up the process of creating infrastructures. The funds currently allocated to the trans-European networks are insufficient and we must make progress in this field, because these networks are of benefit and interest to Europe as a whole, regardless of the specific countries they link or cross. They are of interest at European level because they promote - I would insist - the creation of the internal markets and the integration of the European area itself.
This issue of the EIB: other formulae to bring us closer, of course, and we must also promote public-private participation in funding. I will shortly present all these issues in that infrastructures package, including charging. Mr Costa has mentioned this, but I would like to say that charging is discussed in paragraphs 75 and 76 which speak of the simultaneous introduction of a system for setting prices in all modes of transport, both for infrastructures and for the related external costs, and which say that under no circumstances must anybody be penalised but that we must promote a balance and allow cross funding.
Ladies and gentlemen, I fully agree with this approach, with one exception, and that is that cross funding must be restricted to exceptional cases in alternative routes and under no circumstances must cross funding or tolls or charging become a form of generating income from the geographical situation of a country within the European area. Otherwise we would be returning to medieval times, when, for example, controlling a bridge over a river provided sufficient income to live in luxury and become a member of the gentry. That is what we must do, establish charging which covers costs, which is destined for infrastructures, the improvement of infrastructures, improvements in road safety, the improvement of the locations where they are collected, and that in certain cases cross funding may be allowed, since it is clearly a good instrument and has led to good results, as for example in the case of the Swiss system.
Before 2004, the Commission will draw up a communication on the transport situation in the candidate countries. We do not believe that a specific communication is necessary in 2003 because we are going to produce two reports. Firstly, a complete follow-up report, six months prior to the date of accession, that is, more or less in November 2003, which will examine the degree of preparedness of the candidate countries in all sectors, including transport, and a communication in 2003 on cooperation with the candidate countries and neighbouring countries in the field of trans-European transport networks. All of this in addition to the report by the van Miert group, which draws up the networks within the context of twenty-seven countries: the pan-European network.
Ladies and gentlemen, the mid-term assessment report in 2005, laid down in the White Paper, will be the perfect opportunity to deal with these concerns and integrate all this information.
Mr President, I will end this long and extremely important debate by once again thanking Mr Izquierdo Collado for this work, which has been serious, balanced and difficult, since it is not easy to unite positions. In the end, I hope that tomorrow, following what I have heard throughout today's debates, it is clearly established that the key guidelines for transport policy in the European Union for the next ten years is fully reflected in the vote in Parliament.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following reports tabled by the Committee on Industry, External Trade, Research and Energy
(A5-0025/2003) by Mr W.G. Van Velzen, on the proposal for a European Parliament and Council directive on the re-use and commercial exploitation of public sector documents
[COM(2002) 207 - C5-0292/2002 - 2002/0123(COD)];
(A5-0016/2003) by Mrs Danielle Auroi, on the full roll-out of third generation mobile communications [2002/2240(INI)];
(A5-0013/2003) by Mr Reino Paasilinna, on the Commission Communication entitled 'eEurope 2005: An information society for all - An Action Plan to be presented in view of the Seville European Council, 21/22 June 2002' [2002/2242(INI)];
(A5-0434/2002) by Mr Bashir Khanbhai, on the Commission communication on the impact of the e-Economy on European enterprises: economic analysis and policy implications
[COM(2001) 711 - C5-0285/2002 - 2002/2145(COS)].
This is actually rather a sad moment. It will perhaps be after midnight, and one of the most important subjects, affecting hundreds of millions of jobs, is therefore being moved into the night by the Presidency of this Parliament. I hope that this is not symbolic, Mr President, for the future of the spring European Council that is to take place shortly.
I must, however, say something about the re-use and the commercial exploitation of public information and, in the first place, it is worth stressing once again that the sole purpose of this directive is to bring about minimum harmonisation. Minimum harmonisation because otherwise nothing will come of any pan-European content services in the public information field. We know from research, in the United States for example, that there is great potential in, as it were, marketing existing public information. This is especially true for the very small businesses, the SMEs, which as a result can create a significant number of jobs, and that is precisely what we want. In the United States we have already seen that this can be done exceptionally well by stimulating re-use, by making this information available at marginal cost. And the first political question of course is why are we not doing the same in Europe?
We all know that the so-called 3G sector, third generation mobile communication, is in serious difficulty and that we have seldom been in a position to transfer so much money from the private sector to the public sector. You must therefore at this point in particular try to give this 3G sector every possible chance. So I think it is extraordinarily wasteful if we make this information available again at a high price because it will mean that these content services will be unable to get off the ground. I strongly appeal to all our fellow MEPs not only to devote fine words to Lisbon but also actually to take action where they can, and this is a good example.
There was a lot of discussion as to whether or not cultural institutions, universities, research institutions, etc, should be excluded under this directive. Originally I wanted them included, but in the end we found a compromise to remove them from it and therefore I do not understand why Amendment No 33 is still necessary. I make an urgent appeal to our socialist friends to withdraw Amendment No 33 because it was originally a compromise amendment but is no longer necessary because I have made the concession.
Mr President, there are still Member States that are trying to build in an extra filter to ensure that everyone has to apply for licences again, etc. This puts an extra barrier in your way, an extra step that you have to take and, for the very small businesses in particular, that is extraordinarily wasteful, so I would say that this must not happen either.
In the report we make a distinction between other information and basic information. This basic information is information that every citizen needs to be able to function in a normal constitutional state. You really must be able to make this information available to the citizen free of charge so that this citizen can exercise his normal rights as a citizen. This additional information must, moreover, be made available at marginal cost. Only then will we be acting progressively. Why should not this Parliament occasionally be the driving force behind a new development in the field of the information society? I therefore also make an urgent appeal to our fellow MEPs to follow me in this direction.
I am now going to take off my rapporteur's hat and make some remarks as a member of the Group of the European People's Party (Christian Democrats) and European Democrats about Mrs Auroi's and Mr Paasilinna's report. First of all I want to thank both rapporteurs very much for their work, their sharing of responsibility and above all their effort in producing such an excellent report. We all know that the 3G sector is in great difficulty - I made reference to it just now - and what is at issue now of course is ensuring that we in Parliament give a signal to the forthcoming European Council so that measures are taken there that take us a step further forward. We are thinking of measures that are aimed at restoring the confidence of the citizens, but also of the investors so that people know what is going to happen in that field. I think for example that it would be useful to work towards a situation in which the Member States not only, as at the moment, permit network sharing and thanks to the Commissioner for dedicating himself so much to this but in which it is also realised that 3G is quite a different product from 2G. It is highly complex. This innovative chain that has to be developed requires a very great deal of investment that the operators cannot provide alone. So you have to promote collaboration between the operators because otherwise in the end it is the customers - you, Mr President, and I - who will be the ones to suffer.
I therefore make an urgent appeal to the Commissioner to use guidelines to make collaboration between the operators and competition between the services that the operators are going to provide possible. Because if those devices, those lovely mobile handsets, cannot communicate with one another because there is no interoperability, then we will not make any progress and that is, I think, a crucial point.
I also think it is important to bring the regions where 3G is already in development close together because people learn from one another. This is also a way of preventing people encountering the same pitfalls. It is very important, Mr President, that we stimulate research so that the present research in relation to 3G does not become concentrated in Japan in particular. We must not look to the US, we must look at our great setbacks in the field of competition with Japan.
Finally, Mr President, Mr Paasilinna has of course rightly laid stress on the fact that we must have a very robust eEuropean plan that is good for the forthcoming European Council. I am in favour of prompt and harmonised implementation of the new regulatory framework and I am very pleased that the European Commission has today finally launched the Cyber Security Task Unit. Not before time, because we all know that security is a major concern. Bravo to the Commission that it has actually arrived. I think that we have a package that we can take back to the citizen, that we are moving the 3G sector a long way forward again and that we have a good answer as far as the knowledge economy is concerned because, in this way, we can move Lisbon another step forward.
Mr President March 2002, Commissioner, ladies and gentlemen, it is effectively eEurope that is in the hot seat this evening, if I may say so, and I shall in particular address the full roll-out of third-generation mobile communications.
The debate has been very poorly organised, Commissioner, for we began with the Van Velzen report, which is mainly complementary insofar as it concerns information that will be added to third-generation GSMs, such as meteorological information or information on roads provided by the public sector. All things considered, it does not matter very much since, furthermore, the aim of third-generation GSMs is also to avoid the digital divide, which Mr Paasilinna will strongly criticise. All in all, therefore, it is perfectly normal for us to have this kind of joint debate.
It should perhaps be pointed out that the March 2002 Barcelona Council stated: 'Technological convergence affords all business and citizens new opportunities for access to the Information Society. Digital television and third-generation mobile communications (3G) will play a key role in providing widespread access to interactive services'. This sector of the third generation, however, seems to be in difficulties. Perhaps, in order to avoid the digital divide and to avoid breaking the continuity of eEurope, it should be said that 3G services must be established within a global framework, but we must also add the important issues of consumer health and environmental quality. We must also learn from the experience of the current GSM market in order to avoid reproducing the mistakes that might have been made in the past.
One key aspect of mobile telephony development is the interoperability of terminals. In this area, the Commission would point out that progress was made in the development of 3G terminals in 2002. The first models are ready. They are also ready in China, and I am pointing this out to you because we received this information last week. Furthermore, the existing 2G networks have been modernised to make them 2.5G. Some technical problems may persist, but we can say that everything is working.
With regard to the market situation, the current availability of 3G services in Europe is not clear. They are available in Japan, but the operators are confident, and, after all, since around 50 operators are capable of offering these services, the problem of competition is solved. It can exist.
With regard to regulatory issues, the Commission would point out that the procedure for granting 3G licences has begun in all the countries of the European Union. This number of licences is sufficient. There is therefore no problem as far as the competitive environment is concerned.
Following discussions with the parties concerned with the introduction of 3G mobile communications, a consensus was reached on three points. First of all, the introduction phase for 3G services does not require legislative intervention. Market forces must be allowed to take effect. Secondly, 3G communications will, in the long term, have to become one of the platforms for services provided by a global Information Society. Lastly, the public authorities must provide constant support in the introduction process. Three factors have therefore been identified: a stable, harmonised, transparent regulatory environment, taking account of consumer interests; the proactive supporting role that the Union can play and, thirdly, long-term initiatives, taking account of what has happened in the 3G communications sector, in particular with a view to enlargement. We therefore need to increase coordination of all these decisions.
The Commission believes that no changes will be required in the granting of licences and that the period of validity of licences will not be altered in the short term. The legislation does, however, require clarification in terms of network infrastructure sharing.
As rapporteur, I therefore feel that the Commission has judged the matter correctly in terms of the economy, but that a number of points should have been added. This technology is expensive and could be rivalled, for example, by WiFi, which means that today, it is not clear whether 3G communications will take over part of what information technology is currently doing or if, on the contrary, information technology will gradually replace what GSMs are doing. Ultimately, it is the market that will decide, but it is good to raise the question and be prepared.
Generally speaking, access to 3G services must be clear to all and users with difficulties must be protected; for example, children and people with disabilities might need specific packages. Lastly, secure payment must be protected, or the consumer will have no confidence in this system.
I shall now discuss the precautionary principle, which Members from the right, furthermore, wanted to dispose of. I want to discuss the health problems that can arise, for they are now raised by numerous scientists. A consensual request was made that the requirements of the World Health Organisation should at least be respected at European level. We are told that this is now the case, but it still remains to be verified.
Lastly, the construction of 3G aerial repeaters should take place with due respect for the environment and land use planning. The Member States will ensure that authorisations from the land use planning departments are subject to a clear procedure and a public enquiry. Four to sixteen times more aerials are needed for third-generation communications than for 2G. Colocation or aerial sharing, as recommended by the Commission, is therefore extremely important.
In conclusion, regulatory stability will enable this technology to develop smoothly if the European Union gives the same importance to social and environmental parameters as to economic parameters.
Mr President, Commissioner, ladies and gentlemen, I would in fact like to thank all the rapporteurs for their excellent levels of cooperation. We are now giving the Council a clear message, and, hopefully, an impetus no longer to dally in this area.
I would like to speak more about the report drawn up by my colleague, Mr Van Velzen. It is a very important start and represents a crucial change in the development of the information society. It is perhaps a good idea to have confidence in the words he spoke, which were truly appropriate. The information society sector is a major employer and a factor which unites us all in Europe as a whole in a completely new way. Its development will bring with it significant economic, political and cultural opportunities. Confidence in the sector, however, has plummeted and we know the reason why, as we have spoken about it so many times. It is the result of auctions and general uncertainty.
Although digitalisation and networking offer a wide variety of opportunities for development, they have also led to a worldwide gulf between the people of prosperous countries and developing countries. Furthermore, the gender divide, for example with regard to students, is huge and is particularly pronounced in the rural areas of the Union and in the developing countries. In addition the introduction of information technology has led to the restructuring of job descriptions: many jobs have gone and some middle-aged people have had to give up work. Furthermore, those groups which are in a weaker position are at risk of becoming doubly discriminated against. They are being left outside the information society. I do not see any easy alternatives here: it is our biggest challenge.
The network has also become a political implement. It increases opportunities for civil action and hopefully also opportunities for influence. I am pleased with the Commission's eEurope 2005 Action Plan, as with it we will increase investment, aim to create jobs, and give everyone the opportunity to participate in the information society. I also urge the Commission to speed up the introduction of third generation mobile communications and eliminate the technical and administrative barriers there are in the sector. The Member States themselves should adhere to a flexible approach to the purchase of frequencies and the costs incurred in creating the necessary infrastructure, and do so speedily in a new way. The Member States should offer their citizens sufficient Internet time, which is to say participation in the information society.
The Commission should research the possibilities of developing voice-controlled services. These will shortly be available and will make it easier for all of us to use the Internet. I would also ask the Commission to investigate the possibilities of adult education in the sector and whether a general diploma might also be required to move on to the next stages of the technology. Likewise, Member States should support SMEs and help them get online, as they represent major potential for increased employment. Perhaps there would be a need too for funds to be established in the Member States to help socially excluded groups to become integrated into the networked society.
In my opinion it is good that the Commission has now established a cybersecurity task force. It is now three years since the Lisbon strategy was created and it has met with political and economic uncertainty. We are seeing developments, but they are not fast enough or adequately coordinated. In the last six years we have seen around a million new jobs created a year, although last year the figure was only around half a million. What sort of economic know-how can be achieved when training, education and research are neglected as much as they are today and many Member States do not observe agreed rules or implement agreed projects? Commissioner, what could you do so that certain Member States do not slow down development in this sector? It might turn out that a number of Member States will establish their own sort of 'Information Society Europe' among themselves unless we involve all Member States in this development.
Finally I would say that the transference of social information and knowledge to the network in digitised form, which Mr Van Velzen's report highlighted, will create a completely new stage in the development of the information society. It will create work and opportunities, but problems too. The protection of privacy is not the least of these, but when society's functions are online we will be in a situation where we can say that the information society has come about insofar as we are all in it together.
. Mr President, first of all thank you to Commissioner Liikanen, it is a pleasure to see you here. I always think of him as the Commissioner for innovation who is friendly to SMEs, and I have certainly found him to be both of those, so we are very lucky to have him.
The Lisbon European Council dream for the EU to be the most competitive and dynamic knowledge-based economy in the world by 2010 cannot be realised unless we stimulate and I mean stimulate SMEs. SMEs drive economic growth; they train people with poor skills; they identify local needs and respond by producing or processing the products required. They create employment, wealth and security for the local community.
What are the hindrances, difficulties and bottlenecks facing SMEs in the EU? Why are they not growing as fast as those in the USA? Excessive red tape, high direct and indirect taxation, expensive and inadequate access to loans and grants, insufficient allowance for 'upskilling' workers and a lack of sponsored apprenticeships.
Papas and Mamas in Europe in their fifties and sixties own and manage their businesses traditionally. They are reluctant to invest in new technology because, firstly, they suspect that the investment will not offer sufficient advantage. Secondly, they do not understand the scope and function of new technology in increasing productivity and expanding sales. Thirdly, they are concerned about security of supply, quality, payment and legal liability.
My report has analysed the problems facing SMEs and offers a programme of action to stimulate them, so that they can compete globally. I would like Commissioner Liikanen to take very careful note of this summary, which is what I think the EU needs to do and do now.
Review existing regulation of the e-economy and cut drastically whatever burdens small businesses.
Reduce the administrative burdens on businesses by simplifying data collection, especially tax collection.
Cut red tape, especially for self-employed people.
Tackle on-line security issues by reinforcing the dependability and reliability of networks used by enterprises.
Establish easy and affordable access to legal advice.
Encourage cross-border trade to ensure a European e-economy. That is very important.
Use benchmarking to promote and establish best practice, to integrate SMEs in the e-economy.
Allow Member States to offer low interest loans and tax incentives to support SMEs. I know Commissioner Monti might have a problem with that but I think it is essential.
Establish close cooperation between business, the educational sector and government agencies in order to close the IT skills gap.
One of the most important aspects is to offer financial incentives to the unemployed and the elderly, those who are retired. I am not asking Member States to change their rules on retirement, but I am asking for the EU to consider that people who are already retired should have financial incentives to train and acquire skills. When they work using those skills they should not be taxed at all, that is my preference. You might wish to impose a nominal tax, but preferably no tax at all. This actually reduces the import of labour, and also immediately pumps in money to people who are likely to spend their money in rural areas and therefore boost rural economies.
To offer financial incentives to technical support companies to allow SMEs affordable access. This is one of the weakest things that we have in the EU: people are quite happy to buy equipment and technology, but where is the technical support if anything goes wrong? It is very expensive and very unreliable and we need to offer financial incentives in that respect.
I hope we will soon have every EU citizen wearing what I would like to call the 'Hand C' not a 'PC', a wristwatch that is a combination of a PC, mobile phone and an LCD screen that will enable us to communicate audiovisually, process data, buy, sell and pay by voicemail, watch any sport and listen to our favourite music. Technology can offer us this today, Commissioner Liikanen, let us produce more with ease, let us have less stress and more fun.
. Mr President, I am happy to see everyone with an interest in this field here tonight. I dream of a day when we can discuss this issue in the daytime - it may come.
Information and communication technologies are a powerful source of growth and productivity gains, which contribute to improving our living standards. That is why the recovery of the sector is so important at this point in time.
The five reports which the House will deal with today and tomorrow give us the opportunity to keep the political momentum towards the achievement of the Lisbon agenda, as many honourable Members have said today. These reports also contribute to the process of building confidence in the ICT sector.
Allow me first of all to thank all the rapporteurs, Mr Van Velzen, Mrs Auroi, Mr Paasilinna, Mr Khanbhai and Mrs Read, as well as the shadow rapporteurs and political groups for their thorough work on these Commission communications and proposals.
I am also pleased to have the opportunity to inform you that the Commission adopted four important documents today. These are: a communication on the situation in the telecoms sector; a draft regulation establishing a European Network and Information Security Agency, as has been mentioned here; the final report on eEurope 2002 and the Recommendation on Relevant Markets. I hope you find them in your computers when you return to your offices.
Let me reiterate our common commitment to an efficient and timely implementation of the new regulatory framework. The framework will stimulate investment and thus promote facility-based competition, which is, in the medium to long-term, the best guarantee for sustained consumer benefits, innovation, and investment. With the recommendation on relevant markets we aim to give legal certainty and to help restore confidence to the sector.
Let me come back to the themes of tonight and say a few words first on the report on 3G. Mrs Auroi's report, as adopted by the Committee on Industry, External Trade, Research and Energy, sends an important signal at a time when the first 3G services are about to be launched. At this juncture, 3G deployment is clearly a priority. We need to encourage solutions which favour a quick deployment of networks while also accommodating environmental needs.
In today's communication on the situation in the telecoms sector, the Commission calls for a series of actions to overcome barriers to 3G deployment. Amongst these is the clarification of network infrastructure sharing, the importance of which was also emphasised in the report.
Information to the citizens on the health aspects related to mobile communications and continued research are important. Scientific findings need to be made broadly available. The Commission will promote the diffusion of information, for example through a specific web site. The World Health Organisation is the leading authority in this area, and we are working closely with it.
Finally, I would like to stress the importance of 3G in the context of access to open and interoperable platforms. This is to increase consumers' choice and thus to contribute to the establishment of an information society for all. Inclusiveness is an overriding principle in eEurope 2005.
The Commission is committed to pursuing action toward openness and interoperability of platforms, as so clearly requested by Parliament.
Let me briefly reiterate the main objectives of the eEurope 2005 action plan. eEurope sets out to stimulate the demand-supply cycle by, on the demand side, promoting content, services and applications, where there is a crucial role for online public services - eGovernment, eHealth and eLearning - as well as for eBusiness.
This will stimulate and is stimulated by the supply side, by enabling the widespread availability and use of multi-platform and secure broadband.
It is vital to ensure an inclusive information society. Therefore we are promoting multi-platform access which includes digital television, 3G mobile, PCs, kiosks and whatever terminals are available.
I am pleased to see that Mr Paasilinna's report gives such strong support to the main ideas of the eEurope Action Plan. We fully share the view that guaranteeing broadband connections at an affordable price, which is essential for a competitive and dynamic economy, requires decisive actions from Member State governments.
Mr Paasilinna asked how we could accelerate access for the Member States. We continue to carry out rigorous reporting and benchmarking of the activities. At the same time, we have launched two presentations of European best practice in eGovernment and eHealth. We will nominate these best practices and ensure they are widely diffused among the public authorities in all Member States.
In our recently adopted communication on the situation in the telecoms sector we call upon Member States to commit to putting their national broadband strategy in place by the end of this year.
As Mr Khanbhai's report on the impact of eEconomy notes, SMEs are key drivers of economic growth and should be encouraged actively to engage in the eEconomy. I broadly share the views presented in Mr Khanbhai's report, for example, the need for SMEs to have easy access to legal advice on applicable law and on ICT and eBusiness skills. We agree that European businesses, and especially SMEs, need support in 'going digital'. The Commission is currently working together with the Member States to set a new policy framework for eBusiness policies for SMEs, including potential quantitative targets.
Network security has become a major policy concern and therefore a central issue in the eEurope 2005 action plan. Parliament's position on this matter of October last year was very much appreciated. As I mentioned earlier, the Commission today adopted a draft regulation on the Agency.
The Commission is also committed, through eEurope 2005, to promote a wider access to and greater participation in the benefits of the information society, particularly for disadvantaged groups. In addition to the specific measures foreseen by the MODINIS programme itself, the Commission intends to promote and sustain several initiatives which will be organised in the context of the European Year for Disabled and which will follow from its earlier communication on website accessibility.
eEurope 2005 will be implemented in part through MODINIS and, though it is not part of our debate today, I would like also to thank Parliament for the support given to the Commission proposal, in particular as far as the budget is concerned.
Let me now turn to the piece of legislation which we now have on the table: the directive on the re-use of public sector information. As Mr Van Velzen said today and as he underlines in his report, the content is essential for further development of the information society. The message here is clear and it comes at a time when the financial constraints in the sector bring attention to the fact that public sector information is a key content resource throughout information society services. The key elements are transparency of procedures and of conditions for re-use, non-discrimination and fair competition.
The directive will stimulate the creation of information services based upon, or incorporating, public sector information. It is important for the content industries and also for the telecoms sector, which needs to find ways to generate content for 3G services.
I fully share the opinion of Mr Van Velzen that the operators should work together to create a marketplace. We need cooperation and interoperability to create a market which can convince the consumers.
Mr President, I wish to thank all the Members for this important debate and for their contribution to the whole process since we started work on the telecoms framework.
Thank you Commissioner. I too hope that the debate will take place during the day next time. It will be better for the Chairman too.
Mr President, Commissioner, I would firstly like to highlight that the amendments presented by the Committee on Citizens' Freedoms have been accepted by the Committee on Industry, External Trade, Research and Energy and, in particular, the demand in Articles 41 and 42 of the Charter of Fundamental Rights for good administration and access to the texts of the institutions (this corresponds to Amendment No 1 of the Committee on Citizens' Freedoms).
The promotion of free computer programs is an option increasingly used by public administrations and which democratises access to and the use of public documents and data. In fact, if we make the documents available in a format not linked to the use of specific computer programs involving payment, we reduce the discrimination relating to the wealth of the users.
It is important to promote the use of the information by people with diminished sensory capacity, for example through a textual description of the graphs and pictures contained in the documents. Furthermore, the advertising of all generally accessible documents, including those relating to judicial and administrative procedures, must reach the public sector. This is a fundamental instrument for the development of the right of citizens to knowledge and a fundamental principle of democracy.
This objective is applicable to institutions at all levels, local, national and international, and furthermore it is necessary for the public administrations, whatever their institutional level, to promote and support the reuse of the information provided.
I would end by stressing that we naturally believe that all these principles should also apply to the European institutions.
Mr President, Commissioner, ladies and gentlemen, allow me first to make a few remarks on the Auroi report. Before I do anything else, of course, I should like to thank the rapporteur very much for her draft report and also for her willingness to incorporate into it amendments proposed by other Members.
The mobile communications industry is in a bad way. In comparison with Japan, 3G technology is coming on stream only very slowly. We must also do all we can at European level to support this sector. This is about having reliable framework conditions, which means consistent implementation and application of the telecommunications package, exercising restraint where regulation is concerned and of course also using common resources. All of this is, as you know, also provided for in the Commission's paper.
This being the case, I do find it rather regrettable that prices for international roaming and call termination should be regulated, as is already the case in the United Kingdom, for example. In this regard, I am also curious, Commissioner, about the recommendation on the relevant markets, which you also mentioned briefly and which is - if I am not mistaken - to be presented tomorrow. Although consumers benefit from the reasonable charges that regulation brings, they only do so in the short term. In the long term it is to the detriment of everyone if we do not make every effort to strengthen the sector, to promote 3G services and thus also to create jobs in the medium term.
Against this background, a broad majority of the Committee on Industry, External Trade, Research and Energy supported this report and the promotion of 3G. This report is a clear vote in favour of the introduction of third generation mobile communications in the European Union.
I should now like to offer a few thoughts on the Van Velzen report on the re-use and exploitation of public-sector documents. Of course I must first express my very special thanks to Mr Van Velzen for the work that he has done as rapporteur. He has displayed a great deal of commitment to his report and once again this has borne fruit in the form of a good report.
Like the majority of the Committee on Industry I too share the view that in principle public information should be made available for the benefit of all parties. The authorities in the Member States have huge quantities of information that has been collected over long periods of time. Members of the public and businesses should also benefit from this treasure trove of information, whose commercial value is difficult to put a figure on. I am confident that general access to public information will give a significant boost to growth, competitiveness and employment within the European Union.
But despite all of the agreement expressed in the debate so far, I am still missing an essential point. It will come as no surprise if I repeat what I have already said on many occasions in the committee: must Europe really take action here? Is not the issue of determining the conditions under which and the extent to which public information is made available a matter for the Member States?
For my part, I do not see that there is any legal basis for harmonisation in this field. The old saying is true here that not every problem in Europe is a problem for Europe. This is also why several of the German members of my group will be voting against the report. I might also remind you that the issue of delimiting competences is also proving to be significant in the debate that is currently ongoing in the Convention.
If we are always going to have such little regard for the competences issue here in the committees and in our day-to-day parliamentary work then I do not think that this bodes well. I would crave your indulgence when I say that although I agree with the content of this report, I, along with my fellow German members of my group will not be supporting it in the final vote.
Mr President, I congratulate all four rapporteurs, who have worked long and hard on their dossiers. I also welcome my fellow veterans of information technology debates. We might have to award ourselves a Lisbon medal for stamina at some stage. I take your point about the timing of this debate. We in this Parliament should be ashamed that the signal sent out to those few who are listening at this time of night is one of a lack of seriousness on our part. We need to join together and make serious protests in the future.
I should like, first of all, to comment on Mr Van Velzen's report on reuse of public information. I commend him on the amount of work he has put into this.
What is important about this proposal? First of all, it is important that progress be made. What has become very clear to me as I have shadowed this report is what an important economic engine reuse of public information is going to be. We need to make sure that progress is made on that. Secondly, it is important to support the exemptions included in the Commission proposal for universities, libraries and museums across the European Union. We want that exemption to continue.
The third thing of importance is to ensure a reasonable return on investment. I have listened carefully to what the rapporteur had to say. I want the amendment in the name of my group - Amendment No 33 - to stand. It clarifies Parliament's position. I hope this will be supported. A reasonable return on investment is important and should be taken into consideration. I understand there is likely to be a major second reading and quite a lot of work to be done at Council level. No doubt we will be able to return to this at a later stage.
I would now like to turn to the report by Mr Paasilinna who, with his customary thoroughness and ability to make practical proposals, has come up with some well-thought-out ideas on education, health, disabled citizens and the elderly, and the importance of ensuring access for rural areas and small businesses. All of that is to be commended.
Mr Khanbhai, who does not seem to be here, ended his speech by saying that he wanted to have fun. I am not sure how much fun he thinks is associated with debates held at this time of night on this subject. He is right in one respect: as important as this for business, it is also important in terms of the quality of people's lives and what they do with their leisure time.
Mrs Auroi had a very difficult task. I congratulate her. In terms of her work, I should like to stress the importance of 3G companies and technologies being soundly managed and well run. That has not always been the case on a global scale.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Liberal Group I congratulate all the rapporteurs on reports that in my view are relevant for the development of eEurope and an information society for all. With regard to the Van Velzen report there are two things I would like to stress.
Re-use and commercial exploitation of public information, as proposed by the rapporteur, will lead to a real information society for all. Where basic information such as the wording of acts and jurisprudence is concerned, this must be made available to the European citizen free of charge. After all, as a taxpayer he or she has already paid for this information. We do not allow our citizens to pay for the same thing twice. Furthermore, good information is necessary for the functioning of a democratic constitutional state. In my opinion we as a Parliament must fight hard for the rights of the citizens. Public information must therefore be made available to the citizens free of charge or at marginal cost for reproduction and distribution. As a group we fully support the line of rapporteur Van Velzen.
This brings me to my second point. Some Members are in favour of allowing certain government institutions to charge a reasonable return on investment because their income comes in part from the publication of their data, such as weather forecasts or maps. Of course this is possible where added value is a factor. There is provision for this in the exceptions. The unthinking inclusion in the directive of allowing a reasonable return on investment to be made seems highly dangerous to me. Because the question is, what is reasonable? Is it 10, 20 or 30% profit and do our citizens have to pay that? It is also important that the same conditions prevail in all the Member States. Subsidiarity in this case is fundamentally wrong. This is because we need a level playing field, only then can the internal market for public information be achieved.
To go through that last point: this directive must promote the reuse and the exploitation of public information. The government must therefore act as a booster, that is as a launching customer, to make this information available at low cost to give small and medium-sized businesses the opportunity to exploit this information so that a good market develops for it, as in the United States. Because a market that is controlled by monopolists as now does not lead to more jobs and greater prosperity.
Turning now to 3G. It has already been said that the transfer of billions from the private sector to the public sector has been disastrous for the mobile telecoms sector. This means that we do not need to impose any unnecessary regulation now. Intervention may however be necessary to guarantee competition. Even then though we must ensure a level playing field. No unilateral measures by Member States to lighten the load of the mobile operators. We cannot have a situation in which France gives discounts on licences and other Member States renew licences. I think that the Commission must bring forward clear measures to guarantee that level playing field.
Finally, a word about the Khanbhai and Paasilinna reports, because they make a contribution to the eEurope that we here in the Parliament favour, to ensure that citizens and businesses can profit fully from the information society. This has happened too little to date. It is true that in Lisbon in 2000 we agreed that we must be the most competitive and dynamic knowledge economy in 2010, but these appear to be nothing more than fine words that require urgent conversion into deeds.
In practice it seems that over and over again the Member States are falling back on their own national hobby horses, be it a question of the European patent or of access to public information. That is why it is good that the Commission is keeping its finger on the pulse and keeping the minds of the leaders of the Member States on the matter. The basic principles are excellent, but when it comes to the implementation of the applications, such as e-health, e-government and e-learning, then it is shameful to see what is actually happening. I wish us all, Parliament and Commission, success in the realisation of a better eEurope.
Mr President, Commissioner, first I shall look for and I intend to find those responsible for the third generation mobile communications recession. The guilty parties are the governments of those countries that organised radio spectrum auctions and transferred the money companies in the sector had invested to themselves. The action taken by the public authorities to alleviate this slump in investment has not been sufficiently effective. Authorisation has been granted for installations of equipment to coexist side by side for common use, but that is all. Consequently, the slump in investment in third generation mobile communications continues, and the pious hopes for the ambitious targets set in Feira, Lisbon, Barcelona and Seville are not realised. More realistic targets should be set.
Now I have made my protests I would like to say thank you. Mr Paasilinna's report has focused attention on an information society for all, and on the important reason for the Action Plan: the information society must be brought within the reach of everyone, and I mean everyone. That is democracy. This democracy must be promoted through public investment. In addition to the technical tools and fast connections we have to give attention to user instructions and guidance, because equipment is no use if the information society actors cannot use it.
I would like to remind Mr Van Velzen of something in the explanatory statement of his report, which mentions that for the work of public institutions to continue it is essential that they can also calculate a charge for information provided, to offset the investment needed to produce certain databases. Basic information services must be free of charge or at least inexpensive, but historical investment must also be taken into account in the production costs involved in the re-use of, for example, land register, museum, university and research institute databases.
Our group supports the amendment tabled by the Group of the Party of European Socialists which takes this matter into consideration, and we hope than Mr Van Velzen can show his support for preserving general use services with user charges without them having to be financed out of taxes.
Mr President, Commissioner, ladies and gentlemen, as I have already observed on other occasions, issues involving the information society must be at the forefront of the concerns and the actions of the European Union and the Community bodies. This is one of the great issues of the future and one that offers the greatest opportunities, multiplied by our common efforts. It is not by chance that following the action plan eEurope 2002, we are already looking towards eEurope 2005, specifically in order to fulfil the Lisbon and Feira European Councils, held under the presidency of my country and later on, those of Barcelona and Seville.
What we want, it should be remembered, is to make the European Union the most competitive society in the world and it is also for this reason that the action plan eEurope 2005 was drawn up, with the purpose of providing an environment that favours private investment and job creation, of boosting productivity, modernising public services and giving everyone the opportunity to participate in the global information society.
In this joint debate, I wish to begin by congratulating Mr Paasilinna on his magnificent work, which is clearly reflected in the consensus with which this report has been received here in plenary. In particular I appreciated his approach to providing the technical means necessary to implement these aims, for example extending bandwidth and multichannel distribution, and on the delicate problem of security of information. Moving onto the issue of the re-use and commercial exploitation of public sector documents, I understand and share the vision proposed by Mr Van Velzen, who recommends a broadly streamlining approach. I also think that everything concerned with basic information, related to the democratic rule of law, must be available free of charge and the remaining information should be available at a marginal cost that would not exceed the aggregate costs of their reproduction and dissemination, without prejudice to the specific system to be defined by the public cultural sector for obvious reasons of intellectual and artistic copyright.
To conclude, I should like to refer briefly to the report by Mr Khanbhai, in order to congratulate him too on his work and to express the wish that the Commission enjoys full success in the actions it is recommending to ensure that EU businesses can harness the potential benefits of the eEconomy. Speeding up the construction of a clear and predictable framework for ecommerce, promoting the full participation of small and medium-sized enterprises in the economy, improving the availability of venture capital and market finance, etc., are several actions intended to make the aim of an information society for all a reality and to ensure that in this crucial field too, the ambitious aims of the Lisbon strategy are pursued and achieved.
Mr President, despite the late hour it has been a refreshing debate. It is important and good that we have gathered together so many excellent rapporteurs. I thank them all for tackling different aspects of the subject.
I reflect on the Commissioner's news that he has now given us another four reports to work on. We need to think about the most efficient way of making an input into the process. I congratulate Mr Van Velzen and Mr Paasilinna, who are both here tonight, on the initiative of the hearing we had the other week in which the Commissioner participated. We have a shared interest in moving the knowledge economy forward. What we are talking about today is the tools, the means and the framework in which we do that.
I have detected a bit of gloom among a number of colleagues. However, it is worth reflecting on the fact that within weeks we will have the first commercial third generation services in a major country. They will be provided by a new investor in the market, not in any way connected with any of the incumbent companies. A new investor has made a commercial investment in the marketplace.
Let us remind ourselves that the knowledge economy will be driven by private investment. That is where the bulk of the money is going to come from. The innovation and the technology are going to come from there as well. None of us know how and in what ways that technology is going to develop. But I think we can make one certain prediction: in a few years' time - about the most accurate forecast - we can expect that more people across Europe and the world will be connected to the Internet through a wireless device than through any other mechanism.
That is the importance of third generation. Let us not underestimate it. The move to the third generation is going to open up new markets for small and large businesses. It will also take cost out of businesses and will help businesses do things differently.
In Japan I have been to the research laboratories of DoCoMo, the Japanese telecoms company, where they have people inventing third generation commercial applications. Let us remember, above all, that what we must do as politicians is to let the market work. We have the right legal framework, but we have to make sure that the regulators do not intervene too soon or too harshly, and that they allow the creativity of the market to work. That is what has been successful in mobiles so far. That is what will be successful in third generation. That is what will power the knowledge economy. That is the most crucial message that we must all remember.
Mr President, Commissioner, ladies and gentlemen, we can but welcome the convergence of these reports, which seek to further Europe's progress towards a new phase of technological development, in a highly specific manner.
Perhaps, however, it is not just the market that will benefit, as has just been maintained. I believe that the benefit will lie in the development of this Information Society into a society that is equally focused on the human dimension.
The Information Society towards which we are moving is, without a doubt, a society that makes intensive use of information technology networks and produces a large amount of innovative communication services and information. It is also, however, a society in which the risks of exclusion are many. Ignoring these new developments at an individual level means taking the risk of suffering the consequences. Collectively, it means running the risk of whole segments of the population falling by the wayside.
This progress does also provide opportunities for development. Information and knowledge are the raw material in this society and the source of new wealth. Creating a link between them to make them accessible means increasing the existing potential for innovation. It is essential, however, for the European Union's public policy to keep pace with the development of these markets and harness the benefits of this development. First and foremost, therefore, we must ensure that no citizen is excluded from the Information Society, since, to some extent, taking action with regard to public services and the public interest, in a way, involves using information technology in community and spatial development.
By making available to all the means for active participation and considering access to it as a citizens' right and an obligation of general interest for the Member States, we can ensure that this Information Society is actually created for the citizens and around the citizens. A fair Information Society is therefore created methodically and patiently with decisive strategies. These are essential elements if we are to ensure that 2010 is not merely a technological mirage.
Mr President, Commissioner, ladies and gentlemen, scientific progress has been nothing short of miraculous over the past decade, especially in information technology. Under different circumstances, this progress might translate into prosperity for society as a whole.
Under the capitalist system, however, scientific progress serves the market, not society. Science develops within a framework that requires what were once public-sector services - welfare, health, even culture and education - to be privatised and commercialised, throttled by the most competitive knowledge-based society decided on by the European Union in Lisbon. In short, it becomes a source of profit for the few, rather than a source of prosperity for the many.
Under these circumstances, the positive points in the Paasilinna report are of little practical value to disadvantaged social groups in danger of remaining excluded from the information society. If remote regions, disabled people and so on run these risks, what can we say about the mass unemployed, the mass underemployed, the even bigger mass of the poorly paid? What value, for example, are telematics health services or the famous European health card to these people? Who will be able to offer these services? The family doctor or the multinational companies that keep plundering the health sector? Will developing third generation services or European operational systems resolve the problem?
Finally, I must comment on the proposal to create a market in public records. In the European Union, where everything is bought and sold, where a radio frequency market and even a market in atmospheric pollutants and polluting rights have been created, we now have a public records market.
I admire the Commission's entrepreneurial inventiveness and wonder what the next victim of the market will be? Perhaps the very air we breathe?
Mr President, I would like to join with my colleagues in congratulating the four rapporteurs for their work on these reports. This comes at a very important time. Many colleagues have already spoken with regard to the detail of what is contained in these reports and our aspirations for the future.
Nowadays we often hear the claim that the world is at your fingertips: one click and you have access to the whole world. For a lot of people, that one click is like trying to climb Everest because they have not been brought up in the information technology age and they have no access to education or training to ensure that they can make use of this wonderful new tool. Also, a lot of the services that should be provided for people on the Internet are not provided. I speak in particular of people with disabilities, those who have hearing difficulties who could have text messages brought to them, or those who are blind who should have access to voice-activated messages. A lot of these new technologies are too expensive for ordinary users to get access to.
When we look at the overall context of this new vista of the knowledge economy and at the opportunities it presents, there are opportunities, but the risk that we run is, because of the huge amounts of money required in investment and infrastructure, unless governments and other agencies are involved, along with private financing, then peripheral and rural areas will lose out on access to these opportunities.
One of the school initiatives was that there should be one computer for every 15 pupils. Fortunately in Ireland we have succeeded in this respect: we are now above that average. We have one computer for every 12 pupils and every pupil has email access, Internet access and knowledge-based education in their school curriculum every day.
On the healthcare side, one important development that can take place is the delivery of health services to rural and peripheral areas. This particularly applies to islands, where it is not simple or easy to get the kind of technology or the kind of expertise that linking up with the nearest major hospital - with a consultant at one end and the local doctor or nurse at the other end - can provide. This way they can give assistance rather than having to transport people over long distances.
The last point that I would like to make is with regard to 3G. I am very aware of the comments that Malcolm Harbour made in his speech and I agree with him, there is huge potential with regard to 3G. We have already seen the huge explosion in the use of mobile technology. However, the costs involved and the amount of money that is being lost by companies bidding for 3G licences will eventually pass on to the consumer, unless we take control and take charge of ensuring that there is proper regulation of the charges for those services.
Mr President, I think this is an exciting debate, and I think our rapporteurs have done a quite outstanding piece of work that has also been duly recognised.
I have a couple of remarks relating to the use and re-use of public information. Some countries have made much more progress than others in this respect, and this clearly reflects a difference that also finds expression in, for example, the transparency with which countries operate. One example that might be mentioned is the significant interest shown in Denmark in a certain mayor's restaurant and travel bills. Since everyone in Denmark has access to such documents, simply by asking to see them, there were too many people who asked to see them. The documents were therefore posted on the Internet so that any citizen could see each and every original document there. In the case of the commissioners or their colleagues, I do not believe we have access to the particulars of their work and travel or of the items they use. In Denmark, however, we do have access to this kind of information relating to such people and, in this connection, the Internet is used, and it is made available free of charge.
A long list of 'services' use the same data again and again, and this is made available to people, who can in that way update it themselves and, for example, automatically change their tax payments and such like. Why is this kind of data made available free of charge, and why is such use of the Internet encouraged? For two reasons. Firstly, the more that people do for themselves, the faster the responses they receive and the fewer civil servants we have to employ. Secondly, society has a huge interest in this data's being used and re-used, for we cannot count upon having a sufficient number of civil servants in the future to carry out these tasks. Data can be made available free of charge, moreover, because the public savings are as substantial as they are.
I too have been a mayor and I am therefore curious to know whether this was a specific case or whether all the mayors were in this situation. I am not, however, asking you to respond now. You can tell me individually another time.
Mr President, I congratulate all the rapporteurs for their work on these reports. They have become one of the EU's top priorities. Their aim to adopt existing policies and legislation and turn them into global strategies is commendable. However, for this to take place, all Member States need to come together to ensure universally interactive public services, hopefully thereby facilitating the information society and guaranteeing equal public access to information.
Mr Paasilinna's action plan has very laudable aims in incorporating eGovernment, eLearning, eHealth and eBusiness. The objective of creating a competitive economy based on information will have a significant impact on growth, productivity, employment and social cohesion in Europe. It is one that I support wholeheartedly and has been much heralded as a main EU priority. However, we need to recognise that progress in this area has been far too slow. We need to make a much bigger impact than we have to date. We need to explore how we can have greater participation and ensure that we do not have a two-speed Europe nor an information underclass. I very much support what Mr Paasilinna said.
Concerning Mr Van Velzen's report on the re-use of public information, this can be a critical and very important economic driver, creating added value products and services and new prosperity for businesses, especially SMEs. In my area, the West Midlands, many SMEs are looking for this kind of information. However, as Mr Van Velzen said, we need to eliminate the obstacles and create a level playing field across the Union.
I have worked in the public sector for a considerable length of time. I am concerned about placing an unreasonable burden on public bodies. Therefore I would urge that there be a provision for a reasonable return on investment. We face a dilemma as, on the one hand, we need to encourage businesses and on the other hand, businesses want information at little or no cost. We have to ensure that these costs do not fall at the door of the public bodies who have an obligation to produce, but have limited scope for manoeuvrability.
I also very much support what Mrs Read said on this and would go along with her.
Mr President, Commissioner, when speaking of the information society we should remember that a large-scale reform of communications market law has just been undertaken with new legislative norms being created for the telecommunications and other network business. The Member States are just now putting the package into effect.
This debate cannot be allowed to distort the picture of telecommunications legislation, which would only cause uncertainty for investment in third generation mobile communications. We must help the troubled third generation mobile communications business, not restrain it. The GSM communications business, which has grown considerably in five years, is the cornerstone of our competitiveness and virtually the only thing driving the Lisbon strategy along. Following the disaster over the financial exploitation of third generation mobile communications we have to show we are jointly responsible. The mobile phone industry is a major employer representing the cutting edge of innovation. There has to be a new upswing in the sector; otherwise, the Japanese will leave us behind once and for all.
I made a point of investigating the claim regarding an increase in brain cancers in Finland since the 1990s. Whilst the base station network has grown phenomenally, the figures for cancer in Finland have fallen radically. It is hard to sell dull facts to the public. In the EU we have prescribed exact limits for radiation which are lower than WHO standards. There is more radiation from microwave ovens than there is from base stations. The values for Spanish operators are as little as one two-hundredth of the safe limit values. However, it is easier to claim that mobile phones melt our brains.
Public documents must be made available in electronic form. Basic information must be free of charge. An authority may make a charge to cover its costs, but it is unnecessary to ask for additional payment. The Member States must be responsible for seeing to it that the public institutions have sufficient resources available to them. Finally, I would like to express my sincerest thanks to the rapporteurs.
Mr President, it is my pleasure to address the 13 Members who seem unable to drag themselves away from this place and particularly the one lady who still remains to listen to us. Five minutes before the witching hour we have a topic that is obviously pulling the crowds in, or I might put it this way: we know that we want Europe and need it, so please allow me to use the 90 seconds that I have left to talk about how we can achieve it.
Have a go, ladies and gentlemen, at using what we are debating here. Go on, click on a website - the Council's, say - go straight to where it says 'Access to documents' and click. What happens? Nothing. Click again. What happens? Nothing. We say to our dear friends in the Council and our dear friends in the Commission - whose web site looks like something out of 'The White Horse', which was a cult operetta in Fifties' Austria - use the money that we could save by for example not holding meetings like this in this form and spend EUR 50 000, 60 000 or 100 000 on producing an up-to-date website that is more use than what is there at the moment. You would actually be doing voters a service.
They could also get the search functions to work. If these very banal things are done then we can - I think - consider what we might use this new eEurope for, incorporating, for example, tools to survey public opinion. In the meantime it is also possible to envisage holding Europe-wide referendums with minimal effort and at negligible expense.
All of this must always be seen on the basis of my ceterum censeo - there can be no democracy without transparency and a well-used Internet is a very, very good way of achieving this.
Commissioner, ladies and gentlemen, Mr Hans-Peter Martin is right. There are not very many of us in the Chamber. We do not know how many people are watching this in their offices and we do not know how many people would watch if we could broadcast this sitting on the Internet. If it were even possible to use video streaming to play this sitting at an agreeable time of day, then I think the hits on our web page would rocket, and it would be possible for people to analyse and monitor what goes on here more transparently and also much more effectively.
What do we need? It has to be quicker; it has to be more efficient. We need search engines that direct people to the right place as quickly as possible on the basis of key words. Entering 'Hans-Peter Martin', 'Paul Rübig', 'e-commerce' and 'participants present' ought to take you straight to this sitting. I think that our world has changed, that the networked society is actually already a reality. It has been possible to complete bureaucratic formalities, conduct business and so on electronically for a long time, but some of the necessary prerequisites are lacking.
When the WTO negotiations take place in Cancun in the autumn we need to ask ourselves: to what extent has world trade been liberalised? If Hans-Peter Martin clicks on a home page now and wants to order a book from America or a certain piece of software, what barriers and what bureaucracy will he have to contend with? What duties will have to be paid and above all, what is the postal service going to do about shipping and delivery costs, which are currently completely unreasonable for small parcels?
We need more competition in the postal services sector. We need secure payment systems, we need a system of damages that protects customers from fraud, and we need e-money that enables us to pay as if paying with cash. Applying the banknotes system to e-money is something that we are definitely going to need to do in the future. Finally, we also need a Europe-wide investigation into the obstacles to using these new technologies.
Mr President, ladies and gentlemen, if I wanted to make a little joke, I would say that the debate on this important dossier has been held over two days, since it is now 12 February.
That said, Mr President, ladies and gentlemen, the public data concern a particularly sensitive area since they concern public information, managed either directly or indirectly by the public authorities.
Community legislation on transparency and accessibility of public information already provides a highly comprehensive framework, but in some sectors, a few clarifications should be made in order to prevent any distortion of competition caused by a possible legislative void.
I would congratulate the European Commission on this proposal concerning the reuse and handling of public sector documents. I nevertheless lament the lack of precision in certain points in the text. I am thinking, for example, of the documents referred to which, in my opinion, are not the subject of a clear, specific definition. As I proposed to the competent committee for content, the concept of a public document needs to be further delineated. I am not referring to harmonisation, but simply to an appropriate definition to allow all citizens to know exactly which public documents are considered to fall within the scope of the directive.
It would also have been desirable to introduce a reference to periods of accessibility of public documents. On the other hand, I am pleased that the proposals on the unilateral order on information production and the proposals on the conditions governing the implementation of this order have been adopted, in particular the reasonable period of notice. An order that is harshly enforced poses a risk to the operators concerned. I am thinking in particular of the SMEs and SMIs, which would not have the technical or financial means to deal with such situations if they were not given enough notice.
That is why I would encourage you, ladies and gentlemen, to vote for Mr Van Velzen's report. The rapporteur has successfully supplemented the Commission's basic proposal with a comprehensive report, which has been intelligently negotiated between the various political groups to which we belong.
Mr President, there is no need to insist on the importance today of the information society for everybody, both for the public sector and for companies and citizens.
I will focus on just two of the reports under discussion today. With regard to the Commission's initiative on the reuse of public sector documents, there are more and more companies in Europe who make use of information from the public sector and who reuse it. We must guarantee that the conditions for access to this information are the same throughout Europe. The price for this information must be proportional - without question - to the cost of production, but on the other hand we cannot oblige the administration - as the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has said - to produce all that information if it is not relevant or necessary.
With regard to the Council's proposed decision on the monitoring of eEurope and the dissemination of good practices and security on the networks, I would like to highlight two aspects. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which produced the opinion for the Committee on Industry, External Trade, Research and Energy, which produced the main report, has also stated that it is necessary not just to promote all exchanges of good practices between public and private professionals, but that the Commission should also fund information and awareness campaigns on the issue of the security of networks.
I would like to congratulate the Commission on its initiative today to present a single system for security of the networks. It is clear that our work and our economies are increasingly based on the information society and it is therefore important to reduce the risk of insecurity on networks.
We must guarantee both safe access and the protection of the privacy of the data of those who access the public sector and the networks in general.
In order to promote an electronic economy in the field of enterprises, it is also essential to promote a culture based on the entrepreneurial spirit and to stimulate greater participation by companies in the information society. While in Lisbon, as other Members have said, the strategic objective was set on turning the knowledge-based economy into the most competitive and dynamic economy in the world, the objective of the information society is undoubtedly an important and essential driving force.
Mr President, it has been a broad and very interesting debate. I would like to thank Mr Van Velzen for his work on public sector information. We all very much agree that quality is one of the essential factors for the development of the new information society services and particularly 3G services.
I would prefer to submit the Commission position on the amendments in writing because the safety at work directive starts with the limits on our working hours!
That is a very wise decision. Thank you Commissioner.
The joint debate is closed.
The vote will take place today, Wednesday, at 12 noon.
I congratulate Mrs Terrón i Cusí on her work.
The Commission's proposal for a directive on the entry and residence of third-country nationals again places the emphasis on legal or illegal immigration and raises the issue of employment as a prior sine qua non condition for granting stable status.
I welcome the improvements contributed by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to the proposal for a directive, but I would also like to stress that the rapporteur has shown great lucidity and has dealt with the issue without demagoguery.
There are some interesting proposals and advances, in particular increased transparency, a simplification of the procedures and taking more account of the interests of third countries. In general the rapporteur moves in the direction of improving the rights of holders of residence and work permits and stresses the need for all foreigners to be given equal access to education, training and housing assistance. I regret that these proposals have not been backed up with real figures and that the report has not placed more emphasis on access to citizenship.
We must all work to guarantee the principle of free movement, to increase the opportunities for workers to find work and enrich their professional experience and to promote mobility with a view to creating a closer union between peoples.
(Written statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure)